Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of March 6, 2020

among

PRIMO WATER CORPORATION,

as Parent Borrower,

COTT HOLDINGS INC. and EDEN SPRINGS NEDERLAND B.V.,

as Subsidiary Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO,

AND

BANK OF AMERICA, N.A.,

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Definitions and Accounting Terms

     2  

Section 1.01 Defined Terms

     2  

Section 1.02 Other Interpretive Provisions

     73  

Section 1.03 Accounting Terms

     74  

Section 1.04 Rounding

     75  

Section 1.05 References to Agreements, Laws, Etc.

     75  

Section 1.06 Times of Day

     75  

Section 1.07 Timing of Payment or Performance

     76  

Section 1.08 Exchange Rates; Currency Equivalents Generally

     76  

Section 1.09 Letter of Credit Amounts

     78  

Section 1.10 Limited Condition Transactions

     78  

Section 1.11 Leverage Ratios

     80  

Section 1.12 Cashless Rolls

     80  

Section 1.13 Certain Calculations and Tests

     80  

Section 1.14 Additional Alternative Currencies

     80  

Section 1.15 Change of Currency

     81  

Section 1.16 Dutch Terms

     82  

Article II The Commitments and Credit Extensions

     82  

Section 2.01 The Loans

     82  

Section 2.02 Borrowings, Conversions and Continuation of Loans

     82  

Section 2.03 Letters of Credit

     85  

Section 2.04 Swing Line Loans

     96  

Section 2.05 Prepayments

     99  

Section 2.06 Termination or Reduction of Commitments

     104  

Section 2.07 Repayment of Loans

     105  

Section 2.08 Interest

     105  

Section 2.09 Fees

     106  

Section 2.10 Computation of Interest and Fees

     106  

Section 2.11 Evidence of Indebtedness

     107  

Section 2.12 Payments Generally

     107  

Section 2.13 Sharing of Payments

     110  

Section 2.14 Incremental Credit Extensions

     110  

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments

     114  

Section 2.16 Defaulting Lenders

     116  

Section 2.17 Permitted Debt Exchanges

     118  

Section 2.18 Subsidiary Borrowers

     122  

Article III Taxes, Increased Costs Protection and Illegality

     123  

Section 3.01 Taxes

     123  

Section 3.02 Inability to Determine Rates

     127  

Section 3.03 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     128  

 

i



--------------------------------------------------------------------------------

Section 3.04 Funding Losses

     129  

Section 3.05 Matters Applicable to All Requests for Compensation

     130  

Section 3.06 Replacement of Lenders under Certain Circumstances

     131  

Section 3.07 Illegality

     133  

Section 3.08 Survival

     133  

Article IV Conditions Precedent to Credit Extensions

     133  

Section 4.01 Conditions to Revolving Credit Facility

     133  

Section 4.02 [Reserved]

     136  

Section 4.03 Conditions to All Credit Extensions

     136  

Article V Representations and Warranties

     137  

Section 5.01 Existence, Qualification and Power; Compliance with Laws

     137  

Section 5.02 Authorization; No Contravention

     137  

Section 5.03 Governmental Authorization; Other Consents

     137  

Section 5.04 Binding Effect

     138  

Section 5.05 Financial Statements; No Material Adverse Effect

     138  

Section 5.06 Litigation

     138  

Section 5.07 Ownership of Property; Liens

     138  

Section 5.08 Environmental Compliance

     139  

Section 5.09 Taxes

     139  

Section 5.10 Compliance with ERISA

     140  

Section 5.11 Subsidiaries; Capital Stock

     140  

Section 5.12 Margin Regulations; Investment Company Act

     140  

Section 5.13 Disclosure

     141  

Section 5.14 Intellectual Property; Licenses, Etc.

     141  

Section 5.15 Solvency

     141  

Section 5.16 Collateral Documents

     141  

Section 5.17 Use of Proceeds

     142  

Section 5.18 Patriot Act, etc.

     142  

Section 5.19 Sanctioned Persons

     142  

Section 5.20 FCPA

     142  

Section 5.21 [Reserved]

     142  

Section 5.22 No EEA Financial Institution

     142  

Section 5.23 Beneficial Ownership

     142  

Section 5.24 Centre of Main Interests and Establishments

     143  

Article VI Affirmative Covenants

     143  

Section 6.01 Financial Statements

     143  

Section 6.02 Certificates; Other Information

     144  

Section 6.03 Notices

     146  

Section 6.04 Maintenance of Existence

     146  

Section 6.05 Maintenance of Properties

     146  

Section 6.06 Maintenance of Insurance

     147  

Section 6.07 Compliance with Laws

     147  

Section 6.08 Books and Records

     147  

Section 6.09 Inspection Rights

     147  

 

ii



--------------------------------------------------------------------------------

Section 6.10 Covenant to Guarantee Obligations and Give Security

     148  

Section 6.11 Use of Proceeds

     149  

Section 6.12 Further Assurances and Post-Closing Covenants

     149  

Section 6.13 Designation of Subsidiaries

     150  

Section 6.14 Payment of Taxes

     150  

Section 6.15 [Reserved]

     150  

Section 6.16 Nature of Business

     150  

Section 6.17 Fiscal Year

     150  

Section 6.18 UK Pensions

     151  

Section 6.19 [Reserved]

     151  

Section 6.20 People with Significant Control Regime

     151  

Article VII Negative Covenants

     151  

Section 7.01 Liens

     152  

Section 7.02 Investments

     156  

Section 7.03 Indebtedness

     160  

Section 7.04 Fundamental Changes

     163  

Section 7.05 Dispositions

     165  

Section 7.06 Restricted Payments

     168  

Section 7.07 Transactions with Affiliates

     171  

Section 7.08 Consolidated Secured Leverage Ratio

     172  

Section 7.09 Interest Coverage Ratio

     173  

Section 7.10 Amendments or Waivers of Organizational Documents and/or
Subordinated Indebtedness Debt Documents

     173  

Section 7.11 Restrictions on Subsidiaries’ Distributions

     173  

Article VIII Events of Default and Remedies

     176  

Section 8.01 Events of Default

     176  

Section 8.02 Remedies Upon Event of Default

     179  

Section 8.03 Exclusion of Immaterial Subsidiaries

     179  

Section 8.04 Application of Funds

     180  

Article IX Administrative Agent and Other Agents

     181  

Section 9.01 Appointment and Authorization of Agents

     181  

Section 9.02 Delegation of Duties

     182  

Section 9.03 Liability of Agents

     183  

Section 9.04 Reliance by Agents

     184  

Section 9.05 Notice of Default

     185  

Section 9.06 Credit Decision; Disclosure of Information by Agents

     185  

Section 9.07 Indemnification of Agents

     186  

Section 9.08 Agents in their Individual Capacities

     186  

Section 9.09 Successor Agents

     187  

Section 9.10 Administrative Agent May File Proofs of Claim; Credit Bidding

     188  

Section 9.11 Collateral and Guaranty Matters

     190  

Section 9.12 Other Agents; Arrangers and Managers

     192  

Section 9.13 Appointment of Supplemental Administrative Agents

     192  

Section 9.14 Withholding Tax

     193  

 

iii



--------------------------------------------------------------------------------

Section 9.15 Cash Management Obligations; Secured Hedge Agreements

     193  

Section 9.16 [Reserved]

     194  

Section 9.17 Certain ERISA Matters

     194  

Section 9.18 Appointment of Collateral Agent as security trustee for UK Security
Agreements

     195  

Section 9.19 Parallel Debt Undertaking

     198  

Article X Miscellaneous

     199  

Section 10.01 Amendments, Etc.

     199  

Section 10.02 Notices and Other Communications; Facsimile Copies

     202  

Section 10.03 No Waiver; Cumulative Remedies

     205  

Section 10.04 Attorney Costs and Expenses

     205  

Section 10.05 Indemnification by Parent Borrower

     206  

Section 10.06 Payments Set Aside

     207  

Section 10.07 Successors and Assigns

     208  

Section 10.08 Confidentiality

     216  

Section 10.09 Setoff

     217  

Section 10.10 Counterparts

     217  

Section 10.11 Integration

     217  

Section 10.12 Survival of Representations and Warranties

     218  

Section 10.13 Severability

     218  

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

     218  

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY

     219  

Section 10.16 Binding Effect

     219  

Section 10.17 [Reserved]

     219  

Section 10.18 Lender Action

     219  

Section 10.19 USA PATRIOT Act, Canadian AML Legislation and UK “Know your
customer”

     220  

Section 10.20 Acceptable Intercreditor Agreements

     221  

Section 10.21 Obligations Absolute

     221  

Section 10.22 No Advisory or Fiduciary Responsibility

     222  

Section 10.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

     222  

Section 10.24 Acknowledgement Regarding Any Supported QFCs

     223  

Section 10.25 Electronic Execution of Assignments and Certain Other Documents

     224  

SCHEDULES

 

1.01A    —        Guarantors 1.01B    —    Excluded Subsidiaries 1.01C    —   
Unrestricted Subsidiaries 2.01    —    Commitments 2.03(a)    —    Existing
Letters of Credit 5.06    —    Litigation 5.07    —    [Reserved] 5.08    —   
Environmental Compliance

 

iv



--------------------------------------------------------------------------------

5.11    —        Subsidiaries and Other Equity Investments 6.12    —   
Post-Closing Covenants 7.01    —    Existing Liens 7.02    —    Existing
Investments 7.03    —    Existing Indebtedness 7.07    —    Existing
Transactions with Affiliates 7.11    —    Existing Restrictions on Subsidiaries’
Distributions 10.02    —    Administrative Agent’s Office, Principal Office,
Certain Addresses for Notices

EXHIBITS

Form of

 

A    —        Assignment and Assumption B    —    Committed Loan Notice C    —
   Compliance Certificate D-1    —    First Lien Intercreditor Agreement D-2   
—    Junior Lien Intercreditor Agreement E    —    Guaranty F-1    —   
Revolving Credit Note F-2    —    Term Note G    —    U.S. Security Agreement H
   —    Discounted Prepayment Option Notice I    —    Lender Participation
Notice J    —    Discounted Voluntary Prepayment Notice K    —    United States
Tax Compliance Certificates L    —    Officer’s Certificate M    —    Subsidiary
Borrower Request and Assumption Agreement N    —    Subsidiary Borrower Notice O
   —    Swing Line Loan Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of March 6, 2020, by and among Primo
Water Corporation, a corporation organized under the federal laws of Canada (the
“Parent Borrower”), Cott Holdings Inc., a Delaware corporation (“CHI” or a
“Subsidiary Borrower”) and Eden Springs Nederland B.V., a private limited
liability company incorporated under the laws of the Netherlands, having its
corporate seat in Rotterdam, the Netherlands, registered with the Dutch Chamber
of Commerce under number 27198876 (“Eden Springs” or a “Subsidiary Borrower”),
certain Subsidiaries of Parent Borrower designated as Subsidiary Borrowers
pursuant to Section 2.18 hereof (each a “Subsidiary Borrower” and, together with
CHI, Eden Springs and Parent Borrower, the “Borrowers” and each individually a
“Borrower”), Bank of America, N.A. (“Bank of America”), as Administrative Agent
and Collateral Agent and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. Parent Borrower intends to repay the principal, accrued and unpaid interest,
fees, premium, if any, and other amounts, under that certain Second Amended and
Restated Credit Agreement, dated January 30, 2019, by and among Parent Borrower,
the other loan parties party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent and as collateral agent, and the lenders from time
to time party thereto (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of February 7, 2020, by and among Parent
Borrower, the other loan parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto and as otherwise amended,
supplemented, waived or otherwise modified through the date hereof, the
“Existing ABL Credit Agreement”) and have all security interests and guarantees
terminated and certain existing letters of credit issued by a lender under the
Existing ABL Credit Agreement (or an Affiliate thereof) will be “rolled over” on
the Closing Date (the “Revolver Refinancing”).

2. Parent Borrower has requested that the Lenders extend credit to the Borrowers
in the form of Revolving Credit Commitments in an initial aggregate principal
amount of $350,000,000 (the “Initial Revolving Facility”). The Initial Revolving
Facility may include one or more Letters of Credit from time to time.

3. The proceeds of Revolving Credit Loans and Letters of Credit will be used to
consummate the Revolver Refinancing and for working capital and other general
corporate purposes of Parent Borrower and its Subsidiaries, including Capital
Expenditures and the financing of Permitted Acquisitions.

4. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

 

1



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“2024 Notes” means the 5.50% Senior Notes due 2024 issued pursuant to an
Indenture, dated as of June 30, 2016, by and among Cott Finance Corporation,
which was combined with Primo Water Corporation by way of an amalgamation with
Primo Water Corporation assuming all of Cott Finance Corporation’s obligations
under such notes as issuer, the guarantors party thereto from time to time, BNY
Trust Company of Canada, as Canadian co-trustee, and The Bank of New York
Mellon, as U.S. co-trustee, as such indenture may be amended, supplemented or
otherwise modified from time to time.

“2025 Notes” means the 5.50% Senior Notes due 2025 issued pursuant to an
Indenture, dated as of March 22, 2017, by and among CHI, BNY Trust Company of
Canada, as Canadian co-trustee, and The Bank of New York Mellon, as U.S.
co-trustee, as such indenture may be amended, supplemented or otherwise modified
from time to time.

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably acceptable to the Administrative Agent and Parent
Borrower, which shall be deemed reasonably acceptable if (a) substantially in
the form of the First Lien Intercreditor Agreement and/or Junior Lien
Intercreditor Agreement or (b) it (or any material changes to any such agreement
specified in clause (a) or previously entered into pursuant to clause (b)) is
posted to the Platform and (i) is accepted by the Required Lenders or (ii) not
otherwise objected to by the Required Lenders within 5 Business Days of being
posted.

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning specified in Section 2.14(e).

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

2



--------------------------------------------------------------------------------

“Adjustment” has the meaning specified in the definition of “Eurocurrency Rate”.

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify Parent Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person, directly or
indirectly, Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For the purposes of this definition,
“Control” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Affiliated Lender” means Parent Borrower and its Subsidiaries.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“After Year-End Transaction” has the meaning specified in Section 2.05(b)(i).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates and branches, and the partners, officers, directors, employees,
agents, trustees, administrators, managers, advisors, other representatives and
attorneys-in-fact and successors and permitted assigns of such Persons and
Affiliates and branches.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The amount of the Aggregate Revolving
Credit Commitments on the Closing Date is $350,000,000.

“Agreement” means this Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 1.08(f).

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling and other currencies (other
than Dollars) as may be added with the consent of all Revolving Credit Lenders
in accordance with Section 1.14.

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars, the equivalent in such Alternative Currency of such
amount determined by the Administrative Agent or the L/C Issuer, as the case may
be, at the Exchange Rate on the applicable Valuation Date for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” has the meaning specified in Section 5.20.

“Applicable Currency” means Dollars or any Alternative Currency that bears
interest at a rate based on LIBOR, as applicable.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 5.22(a).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender, the percentage
equal to a fraction the numerator of which is the amount of such Revolving
Credit Lender’s Revolving Credit Commitment at such time and the denominator of
which is the Revolving Credit Commitments of all Revolving Credit Lenders)
(provided that (i) in the case of Section 2.16 when a Defaulting Lender shall
exist, “Applicable Percentage” with respect to any Revolving Credit Facility
shall be determined by disregarding any Defaulting Lender’s Revolving Credit
Commitment under such Revolving Credit Facility and (ii) if the Revolving Credit
Commitments under any Revolving Credit Facility have terminated or expired, the
Applicable Percentages of the Lenders under such Revolving Credit Facility shall
be determined based upon the Revolving Credit Commitments most recently in
effect) and (b) with respect to the Loans of any Class, a percentage equal to a
fraction the numerator of which is such Lender’s Outstanding Amount of the Loans
of such Class and the denominator of which is the aggregate Outstanding Amount
of all Loans of such Class.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means a percentage per annum equal to:

(a) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing after the Closing Date pursuant to
Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving Credit Loans,
1.50%, (B) for Base Rate Loans that are Revolving Credit Loans, 0.50%, (C) for
Letter of Credit fees pursuant to Section 2.03(g), 1.50% per annum and (D) for
the Commitment Fee, 0.25% and (ii) thereafter, in connection with Revolving
Credit Loans and Letter of Credit fees, the percentages per annum set forth in
the table below, based upon the Consolidated Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

Applicable Rate for Revolving Credit Loans

 

Pricing Level

   Consolidated Total
Leverage Ratio    Commitment
Fees     Letter of
Credit
Fees     Base Rate
for
Revolving
Credit
Loans     Eurocurrency
Rate for
Revolving
Credit Loans  

I

   ³ 4.50:1.00      0.30 %      2.00 %      1.00 %      2.00 % 

II

   < 4.50:1.00 and ³
3.50:1.00      0.25 %      1.75 %      0.75 %      1.75 % 

III

   < 3.50:1.00 and ³
2.50:1.00      0.25 %      1.50 %      0.50 %      1.50 % 

IV

   < 2.50:1.00      0.20 %      1.375 %      0.375 %      1.375 % 

Any increase or decrease in the Applicable Rate pursuant to clause (a) above
resulting from a change in the Consolidated Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
if a Compliance Certificate is not delivered within the time frame set forth in
Section 6.02(a), the Applicable Rate set forth in “Pricing Level I,” in the
applicable table, shall apply commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the delivery of such Compliance Certificate.

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) Parent Borrower shall promptly (and in no event
later than five (5) Business Days thereafter) deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined by reference to the corrected Compliance
Certificate and (iii) Parent Borrower shall pay to the Administrative Agent
promptly upon demand (and in no event later than five (5) Business Days after
such Compliance Certificate was required to be delivered) any additional
interest or Letter of Credit fee

 

5



--------------------------------------------------------------------------------

owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Nothing contained in this paragraph shall in
any way limit the rights of the Administrative Agent or the Lenders with respect
to Sections 2.08(b) and 8.01; provided, that any underpayment due to change in
Applicable Rate shall not in itself constitute a Default or Event of Default
under Section 8.01 so long as such additional interest or fees are paid within
the time period set forth above.

“Applicable Reference Rate” means, for any Eurocurrency Rate Loan denominated in
any LIBOR Quoted Currency, LIBOR; for any Eurocurrency Rate Loan denominated in
Canadian Dollars, the CDOR Rate; and for any Eurocurrency Rate Loan denominated
in an Alternative Currency that is not a LIBOR Quoted Currency, as described in
clause (i)(III) in the definition of “Eurocurrency Rate”.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency, as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date of borrowing or payment, as applicable, in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.18(a).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to any Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Currency” means Dollars and any Alternative Currency.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arranger” means the Lead Arranger.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by Clearpar® or
other electronic platform) approved by the Administrative Agent.

“Associate” means (a) any Person engaged in a Similar Business of which Parent
Borrower or its Restricted Subsidiaries are the legal and beneficial owners of
between 20.0% and 50.0% of all outstanding Voting Stock or (b) any joint venture
entered into by Parent Borrower or any Restricted Subsidiary of Parent Borrower.

 

6



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheets of
Parent Borrower and its Restricted Subsidiaries for the fiscal years ended
December 28, 2017, December 28, 2018 and December 28, 2019.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from the Closing Date to but excluding
the earlier of the Maturity Date for the Revolving Credit Facility and the date
of termination of the Revolving Credit Commitments under the Revolving Credit
Facility in accordance with the provisions of this Agreement

“Available Amount” means, at any time, without duplication, an amount (which
shall not be less than zero) equal to the sum of:

(a) 50% of Consolidated Net Income of Parent Borrower for the period (taken as
one accounting period) beginning on October 1, 2001 to the end of Parent
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit) at such time (the amount under
this clause (a), the “Growth Amount”); provided that the Growth Amount shall not
be less than zero; plus

(b) 100% of the aggregate amount of Net Cash Proceeds, and the fair market value
of property or assets or marketable securities, received by Parent Borrower from
the issuance or sale of its Capital Stock (other than Disqualified Stock),
including in connection with a merger or consolidation with another person,
subsequent to December 12, 2014 or otherwise contributed to the equity (other
than through the issuance of Disqualified Stock) of Parent Borrower subsequent
to December 12, 2014 (other than (x) Net Cash Proceeds or property or assets or
marketable securities received from an issuance or sale of such Capital Stock
pursuant to an incentive plan established by Parent Borrower or any Subsidiary
of Parent Borrower for the benefit of its employees to the extent funded by
Parent Borrower or any Restricted Subsidiary, (y) Net Cash Proceeds or property
or assets or marketable securities to the extent that any Restricted Payment has
been made from such proceeds in reliance on Section 7.06(f) and (z) Excluded
Contributions); plus

(c) 100% of the aggregate amount of Net Cash Proceeds, and the fair market value
of property or assets or marketable securities, received by Parent Borrower or
any Restricted Subsidiary from the issuance or sale (other than to Parent
Borrower or a Restricted Subsidiary of Parent Borrower or an employee stock
ownership plan or trust established by Parent Borrower or any Subsidiary of
Parent Borrower for the benefit of their employees to the extent funded by
Parent Borrower or any Restricted Subsidiary) by Parent Borrower or any
Restricted Subsidiary subsequent to the Closing Date of any Indebtedness or
Disqualified Stock that has been converted into or exchanged for Capital Stock
of Parent Borrower (other than Disqualified Stock) plus, without duplication,
the amount of any cash, and the fair market value of property or assets or
marketable securities, received by Parent Borrower or any Restricted Subsidiary
upon such conversion or exchange; plus

 

7



--------------------------------------------------------------------------------

(d) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by Parent Borrower, of marketable securities or other
property received by means of: (i) the sale or other disposition (other than to
Parent Borrower or a Restricted Subsidiary) of Investments not permitted under
Section 7.02 made by Parent Borrower or its Restricted Subsidiaries and
repurchases and redemptions of such Investments not permitted under Section 7.02
from Parent Borrower or its Restricted Subsidiaries and repayments of loans or
advances, and releases of guarantees, which constitute Investments not permitted
under Section 7.02 by Parent Borrower or its Restricted Subsidiaries, in each
case after the Closing Date; or (ii) the sale (other than to Parent Borrower or
a Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than in each case to the
extent of the amount of the Investment that constituted a Permitted Investment)
or a dividend from an Unrestricted Subsidiary after the Closing Date; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into Parent Borrower or a Restricted Subsidiary or the transfer of
all or substantially all of the assets of an Unrestricted Subsidiary to Parent
Borrower or a Restricted Subsidiary after the Closing Date, the fair market
value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith of Parent Borrower at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger or consolidation or transfer of assets (after taking
into consideration any Indebtedness associated with the Unrestricted Subsidiary
so designated or merged or consolidated or Indebtedness associated with the
assets so transferred), other than to the extent of the amount of the Investment
that constituted a Permitted Investment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” has the meaning specified in the Recitals hereto.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”;

 

8



--------------------------------------------------------------------------------

(b) 1⁄2 of 1.00% per annum above the Federal Funds Rate; and

(c) the Eurocurrency Rate for Dollar deposits for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 a.m. London time on such day (without any rounding).

If the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.02 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.24(b)(i).

“Board of Directors” means (a) with respect to Parent Borrower or any
corporation, the board of directors or managers, as applicable, of the
corporation, or any duly authorized committee thereof; (b) with respect to any
partnership, the board of directors or other governing body of the general
partner of the partnership or any duly authorized committee thereof; (c) with
respect to a limited liability company, the managing member or members or any
duly authorized controlling committee thereof; and (d) with respect to any other
Person, the board or any duly authorized committee of such Person serving a
similar function. Whenever any provision requires any action or determination to
be made by, or any approval of, a Board of Directors, unless the context
otherwise requires, such Board of Directors is of Parent Borrower and such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

 

9



--------------------------------------------------------------------------------

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to the Arranger in
writing on or prior to the Closing Date) that is (a) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business and (b) managed,
sponsored or advised by any Person that is controlling, controlled by or under
common control with such Competitor or Affiliate thereof, as applicable, but
only to the extent that no personnel involved with the investment in such
Competitor or affiliate thereof, as applicable, (i) makes (or has the right to
make or participate with others in making) investment decisions on behalf of
such debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (ii) has access to any information (other than information that is
publicly available) relating to Parent Borrower or any entity that forms a part
of its businesses (including any of its Subsidiaries or Parent Borrower
entities).

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.

“Borrowing Multiple” means $100,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located are authorized or
required by law to remain closed, or are in fact closed, and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market. for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars or Euro to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

10



--------------------------------------------------------------------------------

“Canadian AML Legislation” has the meaning specified in Section 10.19(b).

“Canadian Dollars” means the lawful money of Canada.

“Canadian Pledge Agreement” means the Ontario law governed pledge agreement
dated as of the Closing Date by and between Parent Borrower and the Collateral
Agent.

“Canadian Tax Act” means the Income Tax Act (Canada), as amended.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by Parent Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheets of Parent Borrower and
its Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by
Parent Borrower and its Restricted Subsidiaries during such period.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants, options or depositary receipts for, or other equivalents of or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Carbon Netherlands” means Carbon Netherlands B.V., a private limited liability
company incorporated in the Netherlands, having its corporate seat in
Zoetermeer, the Netherlands, registered with the Dutch Chamber of Commerce under
number 76764702.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer or the Swing Line Lender (as applicable) and the Revolving Credit
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line
Loans or obligations of Revolving Credit Lenders to fund participations in
respect thereof, cash or deposit account balances denominated, in the case of
collateral for L/C Obligations, in the Approved Currency in which the applicable
Letter of Credit was issued, or, if the applicable L/C Issuer or the Swing Line
Lender benefitting from such collateral agrees in its reasonable discretion,
other credit support (including by backstopping with other letters of credit),
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent, (b) the applicable L/C Issuer or
the Swing Line Lender and (c) Parent Borrower (which documents are hereby
consented to by the Lenders).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent Borrower or any Restricted Subsidiary:

(a) (i) Dollars, Israeli shekel, Canadian Dollars, Euros, Swiss Franc, British
Pounds or any national currency of any member state of the European Union; or
(ii) any other foreign currency held by Parent Borrower and the Restricted
Subsidiaries in the ordinary course of business or consistent with past
practices;

(b) securities issued or directly and fully Guaranteed or insured by the United
States, Canadian, Swiss or United Kingdom governments, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances with maturities of one year or less from
the date of acquisition thereof issued by (i) any lender affiliate thereof or
(ii) by any bank or trust company (A) whose commercial paper is rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s (or if at the time neither is issuing comparable ratings,
then a comparable rating of another Nationally Recognized Statistical Rating
Organization) or (B) (in the event that the bank or trust company does not have
commercial paper which is rated) having combined capital and surplus in excess
of $100,000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) of this definition entered into with any Person referenced
in clause (c) above;

(e) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Person referenced in clause
(c);

(f) commercial paper and variable or fixed rate notes issued by a bank meeting
the qualifications specified in clause (c) above (or by the parent company
thereof) maturing within one year after the date of creation thereof or any
commercial paper and variable or fixed rate note issued by, or guaranteed by a
corporation rated at the time of acquisition thereof at least “A-2” or

 

12



--------------------------------------------------------------------------------

the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper
or variable or fixed rate notes, the issuer of which has an equivalent rating in
respect of its long-term debt, and in any case with maturities within
twenty-four (24) months after the date of creation or acquisition thereof;

(g) readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America, Canada, Switzerland,
the United Kingdom, any member of the European Union as of the Closing Date, any
other foreign government, or any political subdivision or taxing authority
thereof, in each case, having one of the two highest rating categories
obtainable from either Moody’s or S&P (or, if at the time, neither is issuing
comparable ratings, then a comparable rating of another Nationally Recognized
Statistical Rating Organization) with maturities of twenty-four (24) months or
less from the date of acquisition;

(h) Indebtedness or preferred stock issued by Persons with a one of the three
highest ratings from S&P or Moody’s (or, if at the time, neither is issuing
comparable ratings, then a comparable rating of another Nationally Recognized
Statistical Rating Organization) with maturities of 12 months or less from the
date of acquisition;

(i) bills of exchange issued in the United States, Canada or any province of
Canada, Switzerland, the United Kingdom, a member state of the European Union or
Japan eligible for rediscount at the relevant central bank and accepted by a
bank (or any dematerialized equivalent);

(j) interests in any investment company, money market or enhanced high yield
fund investing at least 90% of its assets in instruments of the type specified
in clauses (a) through (i) above;

(k) instruments and investments of the type and maturity described in clause
(i) through (j) above denominated in any foreign currency or of foreign
obligors, which investments or obligors are, in the reasonable judgment of
Parent Borrower, comparable in investment quality to those referred to above;
and

(l) solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (b) through (k) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (i) above; provided
that such amounts are converted into currencies listed in clause (i) within 10
Business Days following receipt of such amounts.

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

 

13



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, is a Lender, an Arranger, an Agent
or an Affiliate or branch of a Lender, Arranger, or an Agent (x) on the Closing
Date, with respect to Cash Management Agreements existing on the Closing Date or
(y) at the time it enters into a Cash Management Agreement, in each case, in its
capacity as a party to such Cash Management Agreement (regardless of whether
such Person subsequently ceases to be a Lender, Arranger or Agent or an
Affiliate or branch of the foregoing).

“Cash Management Obligations” means the obligations owed by Parent Borrower or
any of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between Parent Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank.¶

“Cash Management Services” means any of the following: ACH transactions,
treasury and/or cash management services, including, without limitation,
controlled disbursement services, overdraft facilities, foreign exchange
facilities, deposit and other accounts and merchant services or other cash
management arrangements in the ordinary course of business or consistent with
past practice.

“Casualty Event” means any event that gives rise to the receipt by Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
or expropriation awards in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as reasonably determined by the Administrative Agent), or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with Parent Borrower; provided further that, in no event
shall the CDOR Rate be less than 0.00%.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall

 

14



--------------------------------------------------------------------------------

Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III or CRD IV, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (i) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
“person” (as such term is used in Sections 13(d)(3) of the Exchange Act),
becomes the “beneficial owner” (as defined in Rules 13(d)-3 under the Exchange
Act), directly or indirectly, of more than fifty percent (50%) of the total
voting power of all shares of the capital stock of Parent Borrower entitled to
vote generally in elections of directors; (ii) the direct or indirect sale,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of Parent Borrower and its Restricted
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act); or (iii) a “Change of Control” (howsoever
described) shall occur under the Existing Notes or any Permitted Refinancing
thereof.

“Charged Company” has the meaning specified in Section 4.01(a)(x).

“CHI” has the meaning specified in the Recitals hereto.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Extended Revolving Credit Commitments that are designated as an
additional Class of Commitments, Additional Revolving Credit Commitments that
are designated as an additional Class of Commitments or commitments in respect
of any Incremental Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Extended Term Loans that are designated as an
additional Class of Term Loans, Incremental Term Loans and any Loans made
pursuant to any other Class of Commitments.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under this
Agreement or any Collateral Document; provided that, “Collateral” shall not
include any Excluded Property.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
and/or security trustee under any of the Loan Documents, or any successor
collateral agent and/or security trustee appointed in accordance with
Section 9.09.

 

15



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a) or any time
after the Closing Date pursuant to Section 6.10 or Section 6.12 duly executed by
each Loan Party that is a party thereto;

(b) all Obligations (other than, with respect to each Borrower, its own
Obligations) shall have been unconditionally guaranteed (the “Guarantees”),
jointly and severally, by (i) Parent Borrower and each Restricted Subsidiary of
Parent Borrower (other than any Excluded Subsidiary) including as of the Closing
Date those that are listed on Schedule 1.01A hereto and (ii) Carbon Netherlands
(each, a “Guarantor”);

(c) (i) the Obligations and the Guarantees shall have been secured pursuant to
the Security Agreements or other applicable Collateral Document by a
first-priority security interest in (x) all Capital Stock (other than Excluded
Equity) that is held directly by any U.S. Loan Party and (y) all Capital Stock
of Loan Parties (other than (i) Capital Stock of Parent Borrower or
(ii) Excluded Equity) that is held directly by Parent Borrower or any other
Foreign Loan Party, in each case, subject to no Liens other than Permitted Liens
and the Collateral Agent shall have received, to the extent the relevant Capital
Stock is certificated, certificates or other instruments representing all such
Capital Stock, together with undated stock powers, stock transfer forms or other
instruments of transfer with respect thereto endorsed in blank and (ii) all
Indebtedness owing to any U.S. Loan Party that is evidenced by a promissory note
or other instrument with an individual outstanding principal amount in excess of
$20,000,000 shall have been delivered to the Collateral Agent pursuant to the
U.S. Security Agreement or other applicable Collateral Documents (provided that
any promissory notes issued to employees, officers and directors of any of
Parent Borrower and its Restricted Subsidiaries shall not be required to be
delivered) together with undated instruments of transfer with respect thereto
endorsed in blank, and all intercompany loans shall have been pledged to the
Collateral Agent pursuant to the U.S. Security Agreement or other applicable
Collateral Documents;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in substantially all tangible and intangible assets
of CHI and each Subsidiary Guarantor that is a U.S. Loan Party (including,
without limitation, accounts receivable, inventory, equipment, investment
property, United States intellectual property, intercompany receivables, other
general intangibles (including contract rights) and proceeds of the foregoing),
in each case, to the extent, and with the priority, required by the Collateral
Documents, and other than Excluded Property;

(e) none of the Collateral shall be subject to any Liens other than Permitted
Liens;

(f) no Loan Party (other than a U.S. Loan Party) shall be required to grant a
Lien on any of its assets or property other than a Lien granted pursuant to
Section 2.03(f) of this Agreement or to the extent required under clause (c)(i)
above; and

(g) except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by the
Collateral Documents or applicable Law to create the Liens on the Collateral
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording.

 

16



--------------------------------------------------------------------------------

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the
Administrative Agent and Parent Borrower agree in writing that the cost of
creating or perfecting such pledges or security interests in such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the Closing
Date for the perfection of security interests in the assets of the Loan Parties
on such date) required by the Collateral and Guarantee Requirement where it
reasonably determines, in consultation with Parent Borrower, that perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents and, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and Parent Borrower;

(B) the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;

(C) no deposit account control agreement, securities account control agreement
or other control agreements or control arrangements shall be required with
respect to any deposit account, securities account or other asset specifically
requiring perfection through control agreements;

(D) with respect to the U.S. Loan Parties, no actions or filings in any
jurisdiction other than the United States shall be required in order to create
any security interests in IP Rights registered or applied-for in jurisdictions
other than the United States, or to perfect or record such security interests,
and no Loan Parties shall be required to reimburse any Lender for such actions
or filings outside of the United States;

(E) with respect to the U.S. Loan Parties, no actions or filings in any
jurisdiction other than the United States that are required by the Laws of any
jurisdiction other than the United States shall be required in order to create
any security interests in assets located, titled, registered or filed outside of
the United States, or to perfect or record such security interests (it being
understood that there shall be no security agreements, pledge agreements, or
share charge (or mortgage) agreements governed under the laws of any
jurisdiction other than the United States with respect to U.S. Loan Parties),
and no Loan Parties shall be required to reimburse any Lender for such actions
or filings outside of the United States;

(F) no stock certificates evidencing Excluded Equity shall be required to be
delivered to the Collateral Agent; and

 

17



--------------------------------------------------------------------------------

(G) unless otherwise agreed by Parent Borrower and the Administrative Agent or
required by applicable Law in order to perfect such security interests, with
respect to security interests over Capital Stock (x) held directly by any U.S.
Loan Party, such security interests shall be granted pursuant to the U.S.
Security Agreement and (y) of any Loan Party (other than Parent Borrower) held
directly by any Foreign Loan Party, such security interests shall be governed by
the law of the place of incorporation of such Loan Party.

“Collateral Documents” means, collectively, the Security Agreements, each of the
collateral assignments, U.S. Security Agreement Supplements, security
agreements, intellectual property security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.01, Section 6.10 or Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitment, an Incremental Revolving Credit Commitment, a Refinancing Revolving
Credit Commitment, a commitment in respect of any Incremental Term Loans, or a
commitment in respect of any Extended Term Loans or any combination thereof, as
the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit B or such other form
as may be reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of Parent Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Competitor” means a competitor of, Parent Borrower or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, which shall be determined on a cash basis only and solely in
respect of the type of Indebtedness described in the definition of Consolidated
Total Indebtedness (including the interest component of Capitalized Lease
Obligations, but excluding (i) amortization of original issue discount or
premium resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances or any similar facilities or any financing
agreements or any hedging agreements or

 

18



--------------------------------------------------------------------------------

derivative instruments, (iii) non-cash interest payments (including any non-cash
interest expense attributable to the movement in the mark to market valuation of
any Swap Contract or other derivative instruments pursuant to GAAP), (iv)
penalties and interest relating to Taxes, (v) accretion or accrual of discounted
liabilities other than Indebtedness, (vi) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or purchase accounting in connection with any
acquisition, (vii) amortization or write-off of deferred financing fees, debt
issuance costs, debt discount or premium, terminated hedging obligations and
other commissions, financing fees and expenses and original issue discount with
respect to the Indebtedness borrowed under this Agreement, (viii) any expensing
of bridge, commitment, structuring, arrangement and any other financing fees,
(ix) non-cash interest with respect to Indebtedness of any parent of such Person
appearing upon the balance sheet of such Person solely by reason of push-down
accounting under GAAP, (x) any one-time cash costs associated with obtaining
Swap Contracts for interest rates or breakage in respect of Swap Contracts for
interest rates, (xi) any payments with respect to make-whole premiums or other
breakage costs of any Indebtedness and (xii) all non-recurring interest expense
consisting of liquidated damages for failure to comply with any registration
rights obligations; less

(b) cash interest income for such period.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization of deferred financing fees of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for Taxes based on income or profits, revenue or capital,
including, without limitation, federal, state, provincial, territorial, local,
foreign, unitary, excise, property, franchise and similar Taxes and foreign
withholding and similar Taxes (including penalties and interest (including any
additions to such Taxes and any penalties and interest with respect thereto)) of
such Person paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus

(ii) consolidated interest expense of such Person for such period (including
(x) net losses under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate, currency or commodities risk,
(y) bank fees and (z) costs of surety bonds in connection with financing
activities), plus amounts excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (iii), (iv) and (v) of clause (a) thereof, to the
extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

 

19



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any fees, costs, expenses or charges (other than depreciation or
amortization expense) related to any actual, proposed or contemplated issuance
or registration (actual or proposed) of an Equity Offering, any Investment,
acquisition, disposition, recapitalization, Restricted Payment or the incurrence
or registration (actual or proposed) of Indebtedness (including a refinancing
thereof) (in each case, whether or not successful or consummated), including
(i) such fees, expenses or charges (including rating agency fees and related
expenses) related to this Agreement, the Existing Notes or any other
Indebtedness, and (ii) any amendment or other modification of this Agreement,
the Existing Notes or any other Indebtedness, in each case, whether or not
consummated, deducted (and not added back) in computing Consolidated Net Income;
plus

(v) the amount of any restructuring charge, accrual or reserve (and adjustment
to existing reserves), integration cost, or other business optimization expense
or cost (including charges directly related to implementation of cost-savings
initiatives), that is deducted (and not added back) in such period in computing
Consolidated Net Income including, without limitation, those related to
severance, retention, signing bonuses, relocation; recruiting and other employee
related costs, internal costs in respect of strategic initiatives and
curtailments or modifications to pension and post-retirement employment benefit
plans (including any settlement of pension liabilities), systems development and
establishment costs, future lease commitments and costs related to the opening
and closure and/or consolidation of facilities and to existing lines of business
and consulting fees incurred with any of the foregoing; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting (excluding any such non-cash charge, write-down or
item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by Parent Borrower as special
items less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of cost savings (including, without limitation, for the
avoidance of doubt, cost savings with respect to salary, benefit and other
direct savings resulting from workforce reductions and facility, benefit and
insurance savings), operating expense reductions, other operating improvements
and initiatives and synergies projected by Parent Borrower in good faith to be
reasonably anticipated to be realizable in connection with any Specified
Transaction (calculated on a Pro Forma Basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized or expected to be realized prior to or during such period from
such actions; provided

 

20



--------------------------------------------------------------------------------

that (x) such cost savings are reasonably identifiable and factually supportable
and (y) such actions have been taken or expected to be taken within 18 months of
such Specified Transaction and (z) the aggregate amount of such cost savings,
operating expense reductions, other operating improvements or synergies do not
exceed 20% of Consolidated EBITDA in any four quarter period; plus

(viii) [reserved]; plus

(ix) any costs or expense incurred by Parent Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Parent Borrower or Net Cash Proceeds
of an issuance of equity interest of Parent Borrower (other than Disqualified
Stock) solely to the extent that such Net Cash Proceeds are excluded from the
calculation of the Available Amount; plus

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus

(xi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority Capital Stock of third parties in any non-wholly owned
Subsidiary deducted in calculating Consolidated Net Income (and not added back
in such period to Consolidated Net Income); plus

(xii) with respect to any joint venture, an amount equal to the proportion of
those items described in clauses (i) and (iii) above relating to such joint
venture corresponding to Parent Borrower’s and its Restricted Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Restricted Subsidiary) to the extent the same
was deducted (and not added back) in calculating Consolidated Net Income; plus

(xiii) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; plus

(xiv) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of Accounting Standards Codification Topic 715, and any
other items of a similar nature; plus

 

21



--------------------------------------------------------------------------------

(xv) any non-cash losses realized in such period in connection with adjustments
to any employee benefit plan due to changes in actuarial assumptions, valuation
or studies; plus

(xvi) Public Company Costs;

(b) decreased (without duplication) by the following: (i) non-cash gains
increasing Consolidated Net Income of such Person for such period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period and any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period; plus (ii) all cash payments made during such period to the extent made
on account of non-cash reserves and other non-cash charges added back to
Consolidated Net Income pursuant to clause (vii) above in a previous period (it
being understood that this clause (b)(ii) shall not be utilized in reversing any
non-cash reserve or charge added to Consolidated Net Income), plus (iii) the
amount of any minority interest income consisting of Subsidiary loss
attributable to minority Capital Stock of third parties in any non- wholly owned
Subsidiary added to Consolidated Net Income (and not deducted in such period
from Consolidated Net Income); and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

(d) There shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by Parent Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by Parent Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition). For purposes of
determining Consolidated EBITDA for any period, there shall be excluded the
Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition). Notwithstanding the foregoing, Consolidated
EBITDA shall be for the fiscal quarters ended March 31, 2019, $63,400,000,
June 30, 2019, $88,000,000, September 30, 2019, $102,100,000 and December 31,
2019, $87,500,000, in each case, as adjusted on a Pro Forma Basis. Any
adjustments in the calculation of Consolidated Net Income shall be without
duplication of any adjustment to Consolidated EBITDA, and any adjustments to
Consolidated EBITDA shall be without duplication of any adjustments to
Consolidated Net Income. Unless otherwise specified, all references herein to a
“Consolidated EBITDA” shall refer to the Consolidated EBITDA of Parent Borrower
and its Restricted Subsidiaries on a consolidated basis.

 

22



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances or any similar facilities or
financing and hedging agreements, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of any Swap Contract or other derivative instruments
pursuant to GAAP), (iv) the interest component of Capitalized Lease Obligations,
and (v) net payments, if any, pursuant to interest rate Swap Contracts with
respect to Indebtedness, and excluding (A) penalties and interest relating to
Taxes, (u) accretion or accrual of discounted liabilities other than
Indebtedness, (B) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or purchase
accounting in connection with any acquisition, (C) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and original issue discount with respect to the Indebtedness borrowed
under this Agreement and, adjusted to the extent included, to exclude any
refunds or similar credits received in connection with the purchasing or
procurement of goods or services under any purchasing card or similar program,
(D) any expensing of bridge, commitment and other financing fees and
(E) interest with respect to Indebtedness of any parent of such Person appearing
upon the balance sheet of such Person solely by reason of push-down accounting
under GAAP; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Unless otherwise specified, all references to
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of Parent Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Net Income” means, with respect to any Person, for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(a) subject to the limitations contained in clause (c) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary (including
any net income (loss) from investments recorded in such Person under equity
method accounting), except that any equity in the net income of any such Person
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash or Cash Equivalents actually distributed during such
period to Parent Borrower or a Restricted Subsidiary as a dividend or other
distribution or return on investment (subject, in the case of a dividend or
other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (b) below);

 

23



--------------------------------------------------------------------------------

(b) solely for the purpose of determining the Growth Amount, any net income
(loss) of any Restricted Subsidiary (other than the Guarantors) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to Parent Borrower or a Guarantor by operation of the terms of
such Restricted Subsidiary’s articles, charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its shareholders (other than (a) restrictions
that have been waived or otherwise released, and (b) restrictions pursuant to
this Agreement, the Existing Notes or the indenture governing the Existing
Notes, except that Parent Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to Parent Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

(c) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed or discontinued operations of Parent Borrower or any
Restricted Subsidiaries (including pursuant to any Sale and Leaseback
Transaction) which is not sold or otherwise disposed of or discontinued in the
ordinary course of business or consistent with past practices (as determined in
good faith by an Officer or the Board of Directors of Parent Borrower);

(d) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense or any charges, expenses or reserves in respect of any restructuring,
redundancy or severance expense or relocation costs, one-time compensation
charges, integration and facilities’ opening costs and other business
optimization expenses and operating improvements (including related to new
product introductions), restructuring charges, systems development and
establishment costs, accruals or reserves (including restructuring and
integration costs related to acquisitions after the Closing Date and adjustments
to existing reserves), whether or not classified as restructuring expense on the
consolidated financial statements, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred with any of the foregoing;

(e) the cumulative effect of a change in accounting principles;

(f) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

 

24



--------------------------------------------------------------------------------

(g) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(h) any unrealized gains or losses in respect of any Swap Contract or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of any Swap
Contract;

(i) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(j) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of Parent Borrower or any
Restricted Subsidiary owing to Parent Borrower or any Restricted Subsidiary;

(k) any recapitalization accounting or purchase accounting effects including,
but not limited to, adjustments to inventory, property and equipment, software
and other intangible assets and deferred revenue in component amounts required
or permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to Parent Borrower and the Restricted
Subsidiaries), as a result of any consummated acquisition, or the amortization
or write-off of any amounts thereof (including any write-off of in process
research and development);

(l) any goodwill or other intangible asset impairment charge or write-off;

(m) any after-Tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or Swap Contracts or other derivative instruments;

(n) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;

(o) [reserved];

(p) cash and non-cash charges, paid or accrued, and gains resulting from the
application of Financial Accounting Standards No. 141R (Accounting Standards
Codification Topic 805) (including with respect to earn-outs incurred by Parent
Borrower or any of its Restricted Subsidiaries);

(q) [reserved];

(r) the amount of any expense to the extent a corresponding amount is received
in cash by Parent Borrower and the Restricted Subsidiaries from a Person other
than Parent Borrower or any Restricted Subsidiaries (with no requirements to
repay such amounts and no other encumbrances associated therewith), provided
such payment has not been included in determining Consolidated Net Income (it
being understood that if the amounts received in cash under any such agreement
in any period exceed the amount of expense in respect of such period, such
excess amounts received may be carried forward and applied against expense in
future periods); and

 

25



--------------------------------------------------------------------------------

(s) any non-cash expenses, accruals or reserves related to adjustments to
historical Tax exposures and any deferred Tax expense associated with Tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall, without duplication,
(1) be increased by business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not received so long as such Person in good faith expects to
receive the same within the next four fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such proceeds
shall be deducted in calculating Consolidated Net Income for such fiscal
quarters)) and (2) exclude (a) any expenses and charges that are reimbursed by
indemnification or other reimbursement provisions, or so long as Parent Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be indemnified or reimbursed (and such amount is in fact reimbursed
within 365 days of the date of such charge or payment (with a deduction for any
amount so added back to the extent not so reimbursed within such 365 days)), in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, (b) to the extent covered by
insurance and actually reimbursed, or, so long as Parent Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption.

“Consolidated Net Income” shall refer to the Consolidated Net Income of Parent
Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Secured Indebtedness” means, as to Parent Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
the aggregate principal amount of Consolidated Total Indebtedness outstanding on
such date that is secured by a Lien on property or assets of Parent Borrower or
any Restricted Subsidiary.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness as of such date to (b) the
aggregate amount of Consolidated EBITDA for the most recent Test Period on a Pro
Forma Basis.

“Consolidated Total Assets” mean, as of any date, the total consolidated assets
of Parent Borrower and its Restricted Subsidiaries on a consolidated basis, as
shown on the most recent consolidated balance sheet of Parent Borrower and its
Restricted Subsidiaries, determined on a Pro Forma Basis.

 

26



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as of any date of determination, (a)(i)
the aggregate principal amount of Indebtedness for borrowed money (other than
Indebtedness with respect to Cash Management Services and intercompany
Indebtedness) of Parent Borrower and its Restricted Subsidiaries, (ii) letters
of credit (only in respect of any unreimbursed drawings thereunder), (iii) debt
obligations evidenced by promissory notes and similar instruments and (iv) any
Guarantees in respect of the foregoing or any Liens on the assets of Parent
Borrower or any Restricted Subsidiary securing any of the foregoing outstanding
on such date plus (b) except for purposes of calculating compliance or pro forma
compliance with Section 7.08, the aggregate amount of all Disqualified Stock of
Parent Borrower and all Disqualified Stock and Preferred Stock of any Restricted
Subsidiary minus (c) the aggregate amount of (i) unrestricted cash and Cash
Equivalents included in the consolidated balance sheet of Parent Borrower and
its Restricted Subsidiaries as of the end of the most recent Test Period on a
Pro Forma Basis plus, without duplication, (ii) the Cash and Cash Equivalents of
such Person restricted in favor of the Facilities (which may also include Cash
and Cash Equivalents securing other Indebtedness secured by a Lien on any
Collateral along with the Facilities); provided that (except for purposes of
calculating the Consolidated Total Leverage Ratio for determining the Applicable
Rate) the aggregate amount included in this clause (c) shall not exceed
$175,000,000 for any Test Period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) the
aggregate amount of Consolidated EBITDA for the most recent Test Period on a Pro
Forma Basis.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain the
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor; or (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in Parent Borrower and/or other companies.

 

27



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covered Entity” has the meaning specified in Section 10.24(b)(ii).

“Covered Jurisdiction” means (i) the United States, any State thereof or the
District of Columbia, (ii) Canada (including any province or territory thereof)
and (iii) legal jurisdiction of the United Kingdom.

“Covered Party” has the meaning specified in Section 10.24(a).

“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms; and (b) Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by Parent Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet), the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the 2015 Insolvency Regulation, the UK Companies Act
2006, the Insolvency Act 1986 of the United Kingdom and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
arrangement, administration or similar debtor relief Laws of the United States,
the Netherlands, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus 2.00%
per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

28



--------------------------------------------------------------------------------

“Default Right” has the meaning specified in Section 10.24(b)(iii).

“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit or Swing Line Loans required
to be funded by it or (iii) pay over to the Administrative Agent, any L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans), unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent, such L/C Issuer or the Swing Line Lender in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified Parent
Borrower or the Administrative Agent, the L/C Issuer or any other Lender in
writing that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan
cannot be satisfied), (c) has failed, within three (3) Business Days after
request by the Administrative Agent, any L/C Issuer or any other Lender, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Administrative Agent’s, L/C Issuer’s or
Lender’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has, or has a direct or indirect parent
company that has, in any such case (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that, in the case of clause (d), a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Government Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(e)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to Parent Borrower, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

 

29



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Parent Borrower) of non-cash consideration received by Parent
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
Officer’s Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 7.05.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of Parent Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of Parent Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
Parent Borrower or any options, warrants or other rights in respect of such
Capital Stock.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, conveyance, transfer, license or
other disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Leaseback
Transaction) of Parent Borrower (other than Capital Stock of Parent Borrower) or
any of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or the issuance or sale of Capital Stock of any Restricted
Subsidiary (other than Preferred Stock or Disqualified Stock of Restricted
Subsidiaries issued in compliance with the Section 7.03 or directors’ qualifying
shares and shares issued to foreign nationals as required under applicable Law),
whether in a single transaction or a series of related transactions.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable), or upon the happening of any
event (a) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or (b) is or
may become (in accordance with its terms) upon the occurrence of certain events
or otherwise redeemable or repurchasable for cash or in exchange for
Indebtedness at the option of the holder of the Capital Stock in whole or in
part, in each case on or prior to the date that is ninety-one (91) days after
the Latest Maturity Date; provided, however, that (i) only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so

 

30



--------------------------------------------------------------------------------

redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock and (ii) any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
Parent Borrower to repurchase such Capital Stock upon the occurrence of a change
of control or asset sale (howsoever defined or referred to) shall not constitute
Disqualified Stock if any such redemption or repurchase obligation is subject to
compliance by the relevant Person with Section 7.02 or Section 7.06; provided,
however, that if such Capital Stock is issued to any future, current or former
employee, director, officer, contractor or consultant (or their respective
Controlled Investment Affiliates) of Parent Borrower, any of its Subsidiaries,
or any other entity in which Parent Borrower or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors (or the compensation committee thereof) or any other plan for the
benefit of current, former or future employees (or their respective Controlled
Investment Affiliates or Immediate Family Members) of Parent Borrower or its
Subsidiaries or by any such plan to such employees (or their respective
Controlled Investment Affiliates or Immediate Family Members), such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by Parent Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Administrative Agent prior to
the Closing Date, (ii) Competitors that have been specified by name in writing
to the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood that any
subsequent designation of a Disqualified Lender shall not apply retroactively to
disqualify any person that has been assigned any Loans or any participation
therein.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other currency, the equivalent in
Dollars of such amount, determined at the Exchange Rate on the applicable
Valuation Date. In making the determination of the Dollar Equivalent for
purposes of determining the aggregate available Revolving Credit Commitments on
any date of any Credit Extension, the Administrative Agent or a relevant L/C
Issuer, as applicable, pursuant to Section 1.08 shall use the Exchange Rate in
effect at the date on which Parent Borrower requests the Credit Extension for
such date or as otherwise provided pursuant to the provisions of such Section.

“Dutch Collateral Documents” means the Dutch Share Pledges and any other
Collateral Documents governed by Dutch law.

“Dutch Loan Party” means Eden Springs, Carbon Netherlands and any other Loan
Party that is incorporated or organized under the laws of the Netherlands.

“Dutch Share Pledges” means (a) the Dutch law governed deed of share pledge
dated as of the Closing Date by and among Parent Borrower, the Collateral Agent
and Carbon Netherlands; and (b) the Dutch law governed deed of share pledge
dated as of the Closing Date by and among Carbon Netherlands, the Collateral
Agent and Eden Springs.

 

31



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, any Disqualified Lender is subject to Section 10.07(l).

“Eligible Contract Participant” has the meaning specified in Section 8.04.

“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.

“Equity Offering” means a sale of Capital Stock (other than Disqualified Stock)
of Parent Borrower other than offerings registered on Form S-8 (or any successor
form) under the Securities Act or any similar offering in other jurisdictions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

32



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party or is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to any Loan Party; (j) the filing pursuant to Section 431 of the Code
or Section 304 of ERISA of an application for the extension of any amortization
period; or (k) the filing pursuant to Section 412(c) of the Code of an
application for a waiver of the minimum funding standard with respect to any
Plan.

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Rate” means, (i) for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate,
as administered by ICE Benchmark Administration (or any

 

33



--------------------------------------------------------------------------------

other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”) or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period and (III) in
relation to an Alternative Currency that is not a LIBOR Quoted Currency, the
rate per annum as designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.14(a); and (ii) for any rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day; provided
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 3.02, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), or Parent Borrower or the Required Lenders in respect
of the relevant Facility notify the Administrative Agent (with, in the case of
the Required Lenders, a copy to Parent Borrower) that Parent Borrower or
Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining the Applicable
Reference Rate for an Applicable Currency for any requested Interest Period,
including, without limitation, because the Screen Rate for such Applicable
Currency is not available or published on a current basis and such circumstances
are unlikely to be temporary; or

(b) the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Applicable
Reference Rate for an Applicable Currency or the Screen Rate for an Applicable
Currency shall no longer be made available, or used for determining the interest
rate of loans denominated in such Applicable Currency; provided that, at the
time of such statement, there is no successor administrator that is satisfactory
to the Administrative Agent that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to the Applicable
Reference Rate for an Applicable Currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Parent Borrower may amend this Agreement to replace the
Applicable Reference Rate for the Applicable

 

34



--------------------------------------------------------------------------------

Currency with (x) in the case of Dollars, one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar (or, with respect to the
benchmark of another applicable currency, such applicable currency) denominated
syndicated credit facilities syndicated in the U.S. and, in each case, including
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar (or, with
respect to the benchmark for another applicable currency, such applicable
currency) denominated syndicated credit facilities syndicated in the U.S., which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
consultation with Parent Borrower and may be periodically updated (the
“Adjustment”; and any such proposed rate, a “Successor Rate”), and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and Parent Borrower unless, prior to such time, Lenders
comprising the Required Lenders in respect of the relevant Facility have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace the Applicable Reference Rate with
respect to Eurocurrency Rate Loans denominated in Dollars with a rate described
in clause (x), object to the Adjustment; or (B) in the case of an amendment to
replace the Applicable Reference Rate with respect to Eurocurrency Rate Loans
denominated in the Applicable Currency with a rate described in clause (y),
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders of the relevant Facility shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
Successor Rate for the Applicable Currency shall be applied in a manner
consistent with market practice; provided that, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
Successor Rate for such Applicable Currency shall be applied in a manner as
otherwise determined by the Administrative Agent in consultation with Parent
Borrower.

If no Successor Rate has been determined for the Applicable Currency and the
circumstances under clause (a) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in each such Applicable Currency
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, (i) Parent
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in each such affected Applicable
Currency (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted each such request
into a request for a Borrowing of Base Rate Loans denominated in Dollars in the
Dollar Equivalent of the amount specified therein and (ii)(A) any outstanding
affected Eurocurrency Rate Loans denominated in Dollars will be deemed to have
been converted into Base Rate Loans at the end of the applicable Interest Period
and (B) any outstanding affected Eurocurrency Rate Loans denominated in an
Alternative Currency, at the Company’s election, shall either (1) be converted
into a Borrowing of Base Rate Loans denominated in Dollars in the Dollar
Equivalent of the amount of such outstanding Eurocurrency Rate Loan at the end
of the applicable Interest Period or (2) be prepaid at the end of the applicable
Interest Period in full; provided that if no election is made by the Parent
Borrower within five Business Days after receipt of such notice, Parent Borrower
shall be deemed to have elected clause (i) above.

 

35



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

In connection with the implementation of a Successor Rate, the Administrative
Agent will have the right to make Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Successor Rate Conforming Changes
will become effective without any further action or consent of any other party
to this Agreement; provided that, with respect to any such amendment effected,
the Administrative Agent shall post each such amendment implementing such
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

As used above:

“Screen Rate” means the Applicable Reference Rate quote for an Applicable
Currency on the applicable screen page the Administrative Agent designates to
determine such Applicable Reference Rate for such Applicable Currency (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate for an Applicable Currency, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice of such Applicable Currency (or,
if the Administrative Agent determines that adoption of any portion of such
market practice for such Applicable Currency is not administratively feasible or
that no market practice for the administration of such Successor Rate for such
Applicable Currency exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement in consultation with Parent Borrower).

Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than 0% then such rate
shall be deemed to be 0.00% per annum.

“EU Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
as it may be amended, reenacted or supplemented.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

 

36



--------------------------------------------------------------------------------

“Exchange Rate” means for any currency the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
or may use the spot rate determined by Reuters or a similar service provider if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency or otherwise prefers to use the spot
rate determined by Reuters or a similar service provider; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Excluded Contributions” means Net Cash Proceeds or property or assets received
by Parent Borrower as capital contributions to the equity (other than through
the issuance of Disqualified Stock) of Parent Borrower after the Closing Date or
from the issuance or sale (other than to a Restricted Subsidiary or an employee
stock ownership plan or trust established by Parent Borrower or any Subsidiary
of Parent Borrower for the benefit of their employees to the extent funded by
Parent Borrower or any Restricted Subsidiary) of Capital Stock (other than
Disqualified Stock) of Parent Borrower, in each case, to the extent designated
as an Excluded Contribution pursuant to an Officer’s Certificate of Parent
Borrower.

“Excluded Equity” means Capital Stock (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary of a U.S. Subsidiary or a Subsidiary that is a U.S.
Foreign Holding Company, in each case, other than 65% of the issued and
outstanding voting (and 100% of the non-voting) Capital Stock of a First Tier
Foreign Subsidiary or U.S. Foreign Holding Company; provided that, for the
avoidance of doubt, Excluded Equity shall not include any non-voting Capital
Stock of any such Foreign Subsidiary or U.S. Foreign Holding Company, (iii) of a
Subsidiary of any Person described in clause (ii), (iv) of any Immaterial
Subsidiary that is not a Borrower or Guarantor, (v) of any Subsidiary with
respect to which the Administrative Agent and Parent Borrower have determined in
their reasonable judgment and agreed in writing that the costs of providing a
pledge of such Capital Stock or perfection thereof is excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (vi) Capital Stock in
any Person other than Parent Borrower and wholly-owned Subsidiaries to the
extent not permitted to be pledged by the terms of such Person’s Organization
Documents, shareholder agreement or joint venture documents after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable Law and other than proceeds thereof; (vii) of any captive
insurance companies, not-for-profit Subsidiaries, special purpose entities,
(viii) that constitute margin stock (within the meaning of Regulation U), (ix)
of any Subsidiary of Parent Borrower or of any Subsidiary Guarantor, the pledge
of which is prohibited by applicable Laws after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law, (x) of any Subsidiary of Parent Borrower or of any Subsidiary Guarantor
acquired pursuant to a Permitted Acquisition or other Investment subject to
assumed secured Indebtedness permitted hereunder not incurred in contemplation
of such Permitted Acquisition or other Investment permitted hereunder if such
Capital Stock is pledged as security for such Indebtedness pursuant to a Lien
that is a permitted Lien and if and for so long as the terms of such
Indebtedness (not entered into in contemplation of such Permitted Acquisition of
Investment) prohibit the creation of any other Lien

 

37



--------------------------------------------------------------------------------

on such Capital Stock after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Law and (xi) other
than with respect to First Tier Foreign Subsidiaries of a U.S. Subsidiary,
Capital Stock in any Person (including any Subsidiary) that is organized under
the laws of a jurisdiction that is not a Covered Jurisdiction or, solely with
respect to Carbon Netherlands and Eden Springs, the Netherlands; provided,
however, that Excluded Equity shall not include any proceeds, substitutions or
replacements of any Excluded Equity referred to in clauses (i) through (xi)
(unless such proceeds, substitutions or replacements would constitute Excluded
Equity referred to in clauses (i) through (xi)).

“Excluded Property” means (i) any (x) fee-owned real property and (y) all
leasehold interests in real property, including the requirement to deliver
landlord waivers, estoppels or collateral access letters, (ii) motor vehicles
and other assets subject to certificates of title, (iii) letter of credit rights
to the extent a Lien thereon cannot be perfected by the filing of a UCC
financing statement, (iv) commercial tort claims with a value of less than
$20,000,000, (v) assets for which a pledge thereof or a security interest
therein is prohibited by applicable Laws after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
Law, (vi) any cash and Cash Equivalents, deposit accounts and securities
accounts (including securities entitlements and related assets held in a
securities account) (it being understood that this exclusion shall not affect
the grant of the Lien on proceeds of Collateral and all proceeds of Collateral
shall be Collateral), (vii) any lease, license or other agreements, or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than Parent Borrower and
its Subsidiaries) after giving effect to the applicable anti-assignment clauses
of the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (viii) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences to Parent Borrower or its Subsidiaries (other than on account of
any non-income taxes payable in connection with filings, recordings,
registrations, stampings and any similar actions in connection with the creation
or perfection of Liens), as reasonably determined by Parent Borrower in
consultation with (but without the consent of) the Administrative Agent, but for
the avoidance of doubt, including the assets and properties of any U.S. Foreign
Holding Company or any Foreign Subsidiary of a U.S. Subsidiary, (ix) any
intent-to-use trademark application in the United States prior to the filing and
acceptance of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant, attachment, or enforcement of a security interest therein
would impair the validity or enforceability, or result in the voiding, of such
intent-to-use trademark application or any registration issuing therefrom under
applicable Federal law, (x) [reserved], (xi) any segregated funds held in escrow
for a the benefit of an unaffiliated third party (including such funds in
Escrow), (xii) Excluded Equity and Capital Stock of any Excluded Subsidiary
(other than a Borrower or a Guarantor) or Capital Stock in any Person other than
a Wholly Owned Subsidiary of Parent Borrower or of any Subsidiary Guarantor (in
each case, other than 65% of the issued and outstanding voting (and 100% of the
non-voting) Capital Stock of any First Tier Foreign Subsidiary or a Subsidiary
that is a U.S. Foreign Holding Company) to the extent not permitted to be
pledged by the terms of such Person’s Organization Documents, shareholder
agreement or joint

 

38



--------------------------------------------------------------------------------

venture documents after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Law and other than
proceeds thereof, and (xiii) those assets as to which the Administrative Agent
and Parent Borrower reasonably agree that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Lenders of the security to be afforded thereby; provided, however, that Excluded
Property shall not include any proceeds, substitutions or replacements of any
Excluded Property referred to in clauses (i) through (xiii) (unless such
proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (i) through (xiii)).

“Excluded Subsidiary” means (a) each Subsidiary of Parent Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Closing Date or at the time
such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of Parent Borrower for which
the provision of a guarantee would result in a material adverse tax consequence
to Parent Borrower or its subsidiaries or direct or indirect Parent Borrower
companies (as reasonably determined by Parent Borrower in consultation with the
Administrative Agent), (c) any Foreign Subsidiary of a U.S. Subsidiary, (d) any
U.S. Subsidiary of a Foreign Subsidiary of a U.S. Subsidiary that is a CFC,
(e) any U.S. Foreign Holding Company, (f) any Immaterial Subsidiary, (g) captive
insurance companies, (h) not-for-profit Subsidiaries, (i) special purpose
entities, (j) any Unrestricted Subsidiary, (k) any non-Wholly-Owned joint
venture, (l) any non-Wholly-Owned Subsidiary, (m) any Subsidiary of Parent
Borrower acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder that, at the time of such Permitted Acquisition or other
Investment, has assumed secured Indebtedness permitted hereunder not incurred in
contemplation of such Permitted Acquisition or other Investment, and each
Restricted Subsidiary that is a Subsidiary thereof that guarantees such
Indebtedness at the time of such Permitted Acquisition, in each case, to the
extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor (provided that such prohibition was not entered into in contemplation
of such Permitted Acquisition or Investment, and each such Subsidiary shall
cease to be an Excluded Subsidiary under this clause (m) if such secured
Indebtedness is repaid or becomes unsecured, if such Restricted Subsidiary
ceases to be an obligor with respect to such secured Indebtedness or such
prohibition no longer exists, as applicable), (n) any Subsidiary that is (or, if
it were a Loan Party, would be) an “investment company” under the Investment
Company Act of 1940, as amended, (o) any Subsidiary whose capital requirements
are subject to regulation by a Governmental Authority in respect of which the
guaranteeing by such Subsidiary of the Loan Obligations would, as reasonably
determined by Parent Borrower, result in adverse regulatory consequences to
Parent Borrower or such Subsidiary or impair the conduct of the business of such
Subsidiary and any Subsidiary of such Subsidiary, (p) any Subsidiary organized
under the laws of a jurisdiction other than a Covered Jurisdiction and (q) any
other Subsidiary in circumstances where Parent Borrower and the Administrative
Agent reasonably agree that the cost or burden of providing a Guaranty outweighs
the benefit afforded thereby; provided that, notwithstanding anything to the
contrary herein, in no event shall any Borrower be deemed to constitute an
Excluded Subsidiary.

 

39



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to any Agent, any Lender, or any L/C Issuer
(each, a “Recipient”), (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, that are
Other Connection Taxes or otherwise imposed by any jurisdiction as a result of
such Recipient being organized under the laws of, or having its principal office
in or maintaining an Applicable Lending Office in such jurisdiction (or any
political subdivision thereof), (b) any U.S. federal withholding Tax that is
imposed on amounts payable to or for the account of a Recipient pursuant to a
law in effect at the time such Recipient acquires an interest in the applicable
obligation of any Loan Party or becomes a party to this Agreement (other than
pursuant to an assignment request by Parent Borrower under Section 3.06) or
changes its Applicable Lending Office; provided that, this clause (b) shall not
apply to the extent that (x) the indemnity payments or additional amounts any
Recipient would be entitled to receive (without regard to this clause (b)) do
not exceed the indemnity payment or additional amounts that the Recipient’s
assignor (if any) was entitled to receive immediately prior to the assignment to
such Recipient, or that such Recipient was entitled to receive immediately prior
to its change in Applicable Lending Office, as applicable, (c) any Taxes
resulting from a failure of such Recipient to comply with Section 3.01(f) or
Section 3.01(g), as applicable, (d) any withholding Tax imposed pursuant to
FATCA and (e) withholding Taxes payable under Part XIII of the Canadian Tax Act
that are imposed on amounts payable to or for the account of a Recipient as a
consequence of (i) the Recipient not dealing at arm’s length (within the meaning
of the Canadian Tax Act) with a Loan Party at the time of such payment, or
(ii) the Recipient being a “specified shareholder” (within the meaning of
subsection 18(5) of the Canadian Tax Act) of a Loan Party, or not dealing at
arm’s length (within the meaning of the Canadian Tax Act) with a “specified
shareholder” (within the meaning of subsection 18(5) of the Canadian Tax Act) of
a Loan Party.

“Existing ABL Credit Agreement” has the meaning specified in the Recitals
hereto.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

“Existing Notes” means, collectively, the 2024 Notes and the 2025 Notes.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a)(i).

 

40



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.15(a)(ii).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means a Class of Term Loans or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the date of this Agreement (or any amended
or successor version described above) and any intergovernmental agreements (and
any related laws, regulations or official administrative guidance) implementing
the foregoing.

“FCPA” has the meaning specified in Section 5.20.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Financial Covenants” means the covenants set forth in Section 7.08 and
Section 7.09.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.

“First Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-1, with any changes thereto implemented
in accordance with the definition of “Acceptable Intercreditor Agreement”.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary of a U.S. Subsidiary
whose Capital Stock is directly owned by a U.S. Subsidiary.

“Fixed Amounts” has the meaning specified in Section 1.13.

“Fixed Incremental Amount” means (a) the greater of $350,000,000 and 100% of
Consolidated EBITDA for the most recent Test Period minus (b) the aggregate
outstanding principal amount of all Incremental Facilities, Incremental
Equivalent Debt and/or Indebtedness incurred pursuant to Section 7.03(e)(ii)(A),
in each case incurred or issued in reliance on this definition.

 

41



--------------------------------------------------------------------------------

“Foreign Loan Party” means any Loan Party that is not a U.S. Loan Party.

“Foreign Loan Party Secured Ratio Debt” has the meaning specified in
Section 7.03(e).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Parent Borrower
that is not a U.S. Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if Parent Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Parent Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (B) at any time after the Closing Date, Parent Borrower
may elect, upon

 

42



--------------------------------------------------------------------------------

notice to the Administrative Agent, to apply IFRS accounting principles in lieu
of GAAP and, upon any such election, references herein to GAAP shall thereafter
be construed to mean IFRS (except as otherwise provided herein), including as to
the ability of Parent Borrower or the Required Lenders to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Parent Borrower’s election
to apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) Parent Borrower may only make an election pursuant to clause
(B) of this proviso if it also elects to report any subsequent financial reports
required to be made by Parent Borrower, including pursuant to Sections 6.01(a)
and (b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

“Growth Amount” has the meaning specified in the definition of “Available
Amount.”

“Guarantee Obligations” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness of such other Person (whether arising by virtue
of partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or (ii) entered into primarily for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, however, that the term “Guarantee” will not include
(x) endorsements for collection or deposit in the ordinary course of business or
consistent with past practice and (y) standard contractual indemnities or
product warranties provided in the ordinary course of business, and provided
further that the amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

43



--------------------------------------------------------------------------------

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, Parent Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes and shall comply
with the Collateral and Guarantee Requirement; provided that with respect to any
Restricted Subsidiary that is a Foreign Subsidiary, the jurisdiction of such
Restricted Subsidiary shall be reasonably satisfactory to the Administrative
Agent; it being understood and agreed that any Covered Jurisdiction, and in each
case any jurisdiction, state or subdivision of any Covered Jurisdiction, shall
be deemed reasonably satisfactory to the Administrative Agent.

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Arranger or Agent or an Affiliate of the foregoing) or (y) as of
the Closing Date (regardless of whether such Person subsequently ceases to be a
Lender, Arranger or Agent or an Affiliate of the foregoing) and that is a party
to a Swap Contract in existence on the Closing Date with Parent Borrower, a Loan
Party or any Restricted Subsidiary (and, with respect to any Swap Contract with
Parent Borrower, as such Swap Contract is novated to a Loan Party or any
Restricted Subsidiary), in its capacity as a counterparty to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of Parent Borrower (other than a Borrower) that has been designated
by Parent Borrower in writing to the Administrative Agent as an “Immaterial
Subsidiary” for purposes of this Agreement (and not redesignated as a Material
Subsidiary as provided below); provided that (a) for purposes of this Agreement,
at the time of such designation (i) the Consolidated Total Assets of all
Immaterial Subsidiaries at the last day of the most recent Test Period shall not
equal or exceed 5.0% of the Consolidated Total Assets of Parent Borrower and its
Restricted Subsidiaries at such date and (ii) the consolidated revenues of all
Immaterial Subsidiaries at the last day of the most recent Test Period shall not
equal or exceed 5.0% of the consolidated revenues of Parent Borrower and its
Restricted Subsidiaries on a consolidated basis at such date, (b) Parent
Borrower shall not designate any new Immaterial Subsidiary if such designation
would not comply with the provisions set forth in clause (a) above, and (c) if
either the Consolidated Total Assets or consolidated revenues of all Restricted
Subsidiaries so designated by Parent Borrower as “Immaterial

 

44



--------------------------------------------------------------------------------

Subsidiaries” (and not redesignated as “Material Subsidiaries”) shall at any
time exceed the limits set forth in clause (a) above, then all such Restricted
Subsidiaries shall be deemed to be Material Subsidiaries unless and until Parent
Borrower shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the Consolidated Total Assets of all Restricted
Subsidiaries still designated as “Immaterial Subsidiaries” do not exceed such
limits; and provided further that Parent Borrower may designate and re-designate
a Restricted Subsidiary as an Immaterial Subsidiary at any time, subject to the
terms set forth in this definition.

“Immediate Family Members” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
step-parent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” has the meaning specified in Section 3.02.

“Incremental Cap” means

(a) the Fixed Incremental Amount, plus

(b) (i) the amount of any optional prepayment of any Term Loan in accordance
with Section 2.05(a) and/or the amount of any permanent reduction of any Initial
Revolving Credit Commitment and (ii) the amount paid in Cash in respect of any
reduction in the outstanding amount of any Term Loan resulting from any
assignment of such Term Loan to (and/or purchase of such Term Loan by) Parent
Borrower and/or any of its Restricted Subsidiaries, and/or application of any
“yank-a-bank” provisions, so long as, in the case of any such optional
prepayment, assignment and/or purchase, the relevant prepayment or assignment
and/or purchase was not funded with the proceeds of any long-term Indebtedness,
plus

(c) an unlimited amount so long as, in the case of this clause (c), after giving
effect to the relevant Incremental Facility,

(i) if such Incremental Facility is secured, the Consolidated Secured Leverage
Ratio does not exceed 3.50:1.00 (or, to the extent such Incremental Facility is
incurred in connection with any acquisition or similar investment not prohibited
by this Agreement, the greater of 3.50:1.00 and the Consolidated Secured
Leverage Ratio at the end of the most recently ended Test Period) or (ii) if
such Incremental Facility is unsecured, the Consolidated Total Leverage Ratio
does not exceed 5.50:1.00 (or, to the extent such Incremental Facility is
incurred in connection with any acquisition or similar investment not prohibited
by this Agreement, the greater of 5.50:1.00 and the Consolidated Total Leverage
Ratio at the end of the most recently ended Test Period), in each case described
in this clause (c), calculated on a Pro Forma Basis, including the application
of the proceeds thereof (without “netting” the cash proceeds of the applicable
Incremental Facility on the consolidated statement of financial position of
Parent Borrower and its Restricted Subsidiaries), and in the case of any
Incremental Revolving Credit Commitments, assuming a full drawing of such
Incremental Revolving Commitments;

 

45



--------------------------------------------------------------------------------

provided that:

(x) Incremental Facilities and Incremental Equivalent Debt may be incurred under
one or more of clauses (a) through (c) of this definition as selected by Parent
Borrower in its sole discretion,

(y) if Incremental Facilities or Incremental Equivalent Debt are intended to be
incurred under clause (c) of this definition and any other clause of this
definition in a single transaction or series of related transactions,
(A) incurrence of the portion of such Incremental Facilities or Incremental
Equivalent Debt to be incurred under clause (c) of this definition shall first
be calculated without giving effect to any Incremental Facilities or Incremental
Equivalent Debt to be incurred under all other clauses of this definition, but
giving full pro forma effect to the use of proceeds of all such Incremental
Facilities or Incremental Equivalent Debt and related transactions, and
(B) thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and

(z) any portion of Incremental Facilities or Incremental Equivalent Debt
incurred under clauses (a) and (b) of this definition may be reclassified, as
Parent Borrower elects from time to time, as incurred under clause (c) of this
definition if such portion of Incremental Facilities or Incremental Equivalent
Debt could at such time be incurred under clause (c) of this definition on a pro
forma basis; provided, that upon delivery of any financial statements pursuant
to Section 6.01 following the initial incurrence of such Incremental Facilities
or Incremental Equivalent Debt under clauses (a) and (b) of this definition, if
such Incremental Facilities or Incremental Equivalent Debt could, based on any
such financial statements, have been incurred under clause (c) of this
definition, then such Incremental Facilities or Incremental Equivalent Debt
shall automatically be reclassified as incurred under the applicable provision
of clause (c) above. Once such Incremental Facilities or Incremental Equivalent
Debt is reclassified in accordance with the preceding sentence, it shall not
further be reclassified as incurred under the original basket pursuant to which
such item was originally incurred.

“Incremental Equivalent Debt” means Indebtedness incurred by the Loan Parties in
the form of senior secured or unsecured notes or loans or junior secured or
unsecured notes or loans and/or commitments in respect of any of the foregoing
issued, incurred or implemented in lieu of loans under an Incremental Facility;
provided, that:

(a) the aggregate outstanding amount thereof shall not exceed the Incremental
Cap (as in effect at the time of determination, including giving effect to any
reclassification on or prior to such date of determination),

(b) except as otherwise agreed by the lenders or holders providing such notes or
loans, no Event of Default exists immediately prior to or after giving effect to
such notes or loans,

(c) the Weighted Average Life to Maturity applicable to such notes or loans
(other than Inside Maturity Loans and/or Customary Term A Loans) is no shorter
than the Weighted Average Life to Maturity of the Revolving Credit Commitments
or any then outstanding Term Loans (without giving effect to any prepayments
thereof),

 

46



--------------------------------------------------------------------------------

(d) the final maturity date with respect to such notes or loans (other than
Inside Maturity Loans) is no earlier than the Latest Maturity Date on the date
of the issuance or incurrence, as applicable, thereof,

(e) subject to clauses (c) and (d), may otherwise have an amortization schedule
as determined by Parent Borrower and the lenders providing such Incremental
Equivalent Debt,

(f) [reserved],

(g) if such Incremental Equivalent Debt is secured, such Incremental Equivalent
Debt shall be subject to an Acceptable Intercreditor Agreement,

(h) such Indebtedness shall be in compliance with Section 2.14(b)(v) as if such
Indebtedness were incurred thereunder and

(i) no such Indebtedness may be (x) guaranteed by any Person which is not a Loan
Party or (y) secured by any assets other than the Collateral (provided that, in
the case of any Incremental Equivalent Debt that is funded into Escrow, such
Incremental Equivalent Debt may be secured by the applicable funds and related
assets held in Escrow (and the proceeds thereof until such Incremental
Equivalent Debt is released from Escrow)).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(e).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(e).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.14(e).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Incurrence Based Amounts” has the meaning specified in Section 1.10(b).

 

47



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication) (i) the principal of indebtedness of such Person for
borrowed money; (ii) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit or other instruments plus the aggregate amount of drawings thereunder
that have not been reimbursed) (except to the extent such reimbursement
obligations relate to trade payables and such obligations are satisfied within
30 days of Incurrence); (iv) the principal component of all obligations of such
Person to pay the deferred and unpaid purchase price of property (except trade
payables or other obligations, including accrued expenses owed, to a trade
creditor), which purchase price is due more than one year after the date of
placing such property in service or taking final delivery and title thereto;
(v) Capitalized Lease Obligations of such Person; (vi) the principal component
of all obligations, or liquidation preference, of such Person with respect to
any Disqualified Stock or, with respect to any Restricted Subsidiary, any
Preferred Stock (but excluding, in each case, any accrued dividends); (vii) the
principal component of all Indebtedness of other Persons secured by a Lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by Parent Borrower) and (b) the amount of such
Indebtedness of such other Persons; (viii) Guarantees by such Person of the
principal component of Indebtedness of other Persons to the extent Guaranteed by
such Person; and (ix) to the extent not otherwise included in this definition,
net obligations of such Person under Swap Contracts (the amount of any such
obligations to be equal at any time to the net payments under such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at the termination of such agreement or arrangement), if and to the extent that
any of the foregoing Indebtedness (other than clause (iii), (vii), (viii) or
(ix)) would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP. The term
“Indebtedness” shall not include any prepayments of deposits received from
clients or customers in the ordinary course of business or consistent with past
practices, or obligations under any license, permit or other approval (or
Guarantees given in respect of such obligations) Incurred prior to the Closing
Date or in the ordinary course of business or consistent with past practice. The
amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness: (i) Contingent Obligations Incurred in the ordinary course of
business or consistent with past practices; (ii) Cash Management Services;
(iii) in connection with the purchase by Parent Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;
(iv) for the avoidance of doubt, any obligations in respect of operating leases,
workers’ compensation claims, early retirement or termination obligations,
pension fund

 

48



--------------------------------------------------------------------------------

obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes; (v) Capital Stock (other than Disqualified Stock
and Preferred Stock of Restricted Subsidiaries) and (vi) amounts owed to
dissenting stockholders in connection with, or as a result, of their exercise of
appraisal rights and the settlement of any claims or action (whether actual,
contingent or potential) with respect thereto (including any accrued interest)
and (vii) (1) trade accounts payable in the ordinary course of business, (2) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid within thirty
(30) days after becoming due and payable, (3) any other obligation that appears
in the liabilities section of the balance sheet of such Person, to the extent
(A) such Person is indemnified for the payment thereof by a solvent Person
reasonably acceptable to the Administrative Agent or (B) amounts to be applied
to the payment therefor are in escrow and (4) liabilities associated with
customer prepayments and deposits); provided that (i) in no event shall any
obligations under any Swap Contracts be deemed “Indebtedness” for any
calculation of the Total Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio under this Agreement and
(ii) the Indebtedness of any person shall, except for purposes of calculating
the Interest Coverage Ratio to the extent the interest expense in respect
thereof is not covered by proceeds held in Escrow or in connection with any test
date of any Limited Condition Transaction or any test related to a subsequent
transaction, exclude Indebtedness incurred in advance of, and the proceeds of
which are to be applied in connection with, the consummation of a transaction
solely to the extent the proceeds thereof are and continue to be held in an
Escrow and are not otherwise made available to such person.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) in the case of Parent Borrower and its Restricted Subsidiaries,
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business or consistent with past practice and
(C) exclude (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller and (iii) Indebtedness of Parent
Borrower company appearing on the balance sheet of Parent Borrower solely by
reason of push down accounting under GAAP.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

 

49



--------------------------------------------------------------------------------

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans and/or deemed issuances of Letters of Credit on the Closing Date.

“Inside Maturity Loans” means any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations.

“Interest Coverage Ratio” means, with respect to any Person on any determination
date, the ratio of (a) Consolidated EBITDA of such Person to (b) the
Consolidated Cash Interest Expense of such Person for such Test Period
calculated on a Pro Forma Basis.

“Interest Coverage Ratio Financial Covenant” has the meaning specified in
Section 7.09.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) as selected by Parent
Borrower in its Committed Loan Notice, or such other period that is twelve
months, less than one month or such other period as may be requested by Parent
Borrower and in each case, consented to by all the Lenders of such Eurocurrency
Rate Loan; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
Parent Borrower.

 

50



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business or consistent with past practices, and
excluding any debt or extension of credit represented by a bank deposit other
than a time deposit) or capital contribution to (by means of any transfer of
cash or other property to others or any payment for property or services for the
account or use of others), or the Incurrence of a Guarantee of any obligation
of, or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such other Persons and all other items that are
or would be classified as investments on a balance sheet prepared on the basis
of GAAP; provided, however, that (a) endorsements of negotiable instruments and
documents in the ordinary course of business or consistent with past practices
will not be deemed to be an Investment and (b) intercompany liabilities arising
from cash management, tax and accounting operations and/or intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (including of any
roll-over or extension of terms) and made in the ordinary course of business or
consistent with past practice will not be deemed to be an Investment. If Parent
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by Parent Borrower or any Restricted Subsidiary in such Person
remaining after giving effect thereto will be deemed to be a new Investment at
such time. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment, but in each case,
without duplication of any adjustments to the amount of Investments permitted
under Section 7.02, net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts.

“IP Rights” has the meaning specified in Section 5.14.

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Judgment Currency” has the meaning specified in Section 1.08(f).

“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-2, with any changes thereto implemented
in accordance with the definition of an Acceptable Intercreditor Agreement.

“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.
All L/C Borrowings shall be denominated in Dollars in the amount of the Dollar
Equivalent of the applicable drawing on the date of such drawing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

51



--------------------------------------------------------------------------------

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Closing Date,
the amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
heading “Letter of Credit Commitments” and (b) in the case of any Revolving
Lender that becomes a L/C Issuer hereunder thereafter, that amount which shall
be set forth in the written agreement by which such Lender shall become an L/C
Issuer, in each case as the maximum outstanding amount of Letters of Credit to
be issued by such L/C Issuer, as such commitment may be changed from time to
time pursuant to the terms hereof or with the agreement in writing of such
Lender, Parent Borrower and the Administrative Agent and, in the event such
commitment is decreased, the other L/C Issuers. The aggregate L/C Commitments of
all the L/C Issuers shall be less than or equal to the Letter of Credit Sublimit
at all times.

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The L/C Exposure
of (i) any L/C Issuer under the Revolving Credit Facility shall be the aggregate
L/C Exposure in respect of all Letters of Credit issued by that L/C Issuer
(other than for purposes of determining such aggregate L/C Exposure for purposes
of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.

“L/C Issuer” means, initially, Bank of America and JPMorgan Chase Bank, N.A.,
each in its capacity as issuer of Letters of Credit hereunder and each other
Revolving Credit Lender reasonably acceptable to each of the Administrative
Agent and Parent Borrower that has entered into a letter of credit issuer
agreement in form and substance reasonably satisfactory to the Administrative
Agent and Parent Borrower, in each case, in its capacity as an issuer of Letters
of Credit hereunder, together with their respective permitted successors and
assigns in such capacity. Each L/C Issuer may arrange for one or more Letters of
Credit to be issued by Affiliates or branches of such L/C Issuer, in which case
the L/C Issuer shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch. In the event that there is
more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable Law or the express terms of the
Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall be
deemed to be the amount so remaining available to be drawn.

 

52



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“LCT Election” has the meaning specified in Section 1.10(a).

“LCT Provisions” means the provisions of Section 1.10.

“LCT Test Date” has the meaning specified in Section 1.10(a).

“Lead Arranger” means Bank of America, N.A. in its capacity as Lead Arranger
under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer and any Swing Line
Lender, and their successors and assigns as permitted hereunder, each of which
is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder). Each
Letter of Credit shall be a standby letter of credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

 

53



--------------------------------------------------------------------------------

“Leverage Ratio Financial Covenant” has the meaning specified in Section 7.08.

“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Pounds Sterling; in each case as long as there is a published LIBOR rate
with respect thereto.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof); provided, that, for
the avoidance of doubt, in no event shall an operating lease be deemed to
constitute a Lien.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of Parent Borrower and its
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
acquisition financing.

“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any Extended Term Loans, loans made
pursuant to any Additional Revolving Credit Commitment, loans made pursuant to
Extended Revolving Credit Commitments).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents and (v) any Acceptable
Intercreditor Agreement that is entered into, in each case as amended.

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party or any other Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed or
allowable in such proceeding. Without limiting the generality of the foregoing,
the Loan Obligations of the Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts, in each case,
payable by any Loan Party or any other Subsidiary under any Loan Document and
(b) the obligation of any Loan Party or any other Subsidiary to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

 

54



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Parent Borrower and each Subsidiary
Guarantor.

“Local Time” means local time in New York City.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Losses” has the meaning specified in Section 10.05.

“Management Advances” means loans or advances made in the ordinary course of
business or consistent with past practices to, or Guarantees with respect to
loans or advances made to, directors, officers, employees, contractors or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Parent Borrower or any Restricted Subsidiary (1) in respect
of travel, entertainment or moving related expenses (a) Incurred in the ordinary
course of business or consistent with past practices or (b) for purposes of
funding any such person’s purchase of Capital Stock (or similar obligations) of
Parent Borrower or its Subsidiaries with (in the case of this sub-clause (b))
the approval of the Board of Directors of Parent Borrower; and (2) in respect of
moving related expenses Incurred in connection with any closing or consolidation
of any facility or office.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Acquisition” means any acquisition involving the payment of
consideration (including non-cash, contingent and deferred consideration
(including obligations under any purchase price adjustment but excluding
earn-out or similar payments)) by Parent Borrower or any of its Subsidiaries
with a fair market value in excess of $125,000,000 (as determined by Parent
Borrower upon consummation thereof).

“Material Adverse Effect” means a material adverse effect on the (a) business,
result of operations or financial condition of Parent Borrower and its
Restricted Subsidiaries, taken as a whole, (b) ability of the Loan Parties
(taken as a whole) to perform their payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) rights and remedies of the
Agents (acting on behalf of the Lenders) under any Loan Document.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of Parent Borrower that is not an Immaterial Subsidiary (but
including, in any case, any Restricted Subsidiary that has been designated as a
Material Subsidiary as provided in, or has been designated as an Immaterial
Subsidiary in a manner that does not comply with, the definition of “Immaterial
Subsidiary”).

“Maturity Date” means (a)(x) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date and (y) with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof and
(b) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

 

55



--------------------------------------------------------------------------------

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to a Disposition or a Casualty Event, the cash payments
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and net
proceeds from the sale or other disposition of any securities received as
consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Disposition or Casualty Event received in any other non-cash
form) therefrom, in each case net of (i) all legal, accounting, investment
banking, title and recording Tax expenses, commissions and other fees and
expenses Incurred, and all Taxes paid or reasonably estimated to be required to
be paid or accrued as a liability under GAAP (including, for the avoidance of
doubt, any income, withholding and other Taxes payable as a result of the
distribution of such proceeds to the applicable Borrower and after taking into
account any otherwise available Tax credits or deductions and any Tax sharing
agreements), as a consequence of such Disposition or such Casualty Event;
(ii) all payments made on any Indebtedness which is secured by any assets
subject to such Disposition or Casualty Event, in accordance with the terms of
such Indebtedness, or which by applicable Law be repaid out of the proceeds from
such Disposition; (iii) all distributions and other payments required to be made
to minority interest holders (other than Parent Borrower or any of its
respective Subsidiaries) in Subsidiaries or joint ventures as a result of such
Disposition; (iv) the deduction of appropriate amounts required to be provided
by the seller as a reserve, on the basis of GAAP, against any liabilities
associated with the assets disposed of in such Disposition and retained by
Parent Borrower or any Restricted Subsidiary after such Disposition; and
(iv) any funded escrow established pursuant to the documents evidencing such
sale or disposition to secure any indemnification obligations or adjustments to
top the purchase price associated with any such sale or disposition.

(b) with respect to the incurrence or issuance of any Indebtedness by Parent
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by Parent Borrower
or such Restricted Subsidiary (or, in the case of Taxes, any member thereof) in

 

56



--------------------------------------------------------------------------------

connection with such incurrence or issuance and, in the case of Indebtedness of
any Foreign Subsidiary of Parent Borrower other than any Foreign Subsidiary in a
Covered Jurisdiction, deductions in respect of withholding Taxes that are or
would otherwise be payable in cash if such funds were repatriated to the United
States or such Covered Jurisdiction.

(c) with respect to any issuance or sale of Capital Stock, means the cash
proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of Taxes paid or reasonably
estimated to be actually payable as a result of such issuance or sale
(including, for the avoidance of doubt, any income, withholding and other Taxes
payable as a result of the distribution of such proceeds to Parent Borrower and
after taking into account any available Tax credit or deductions and any Tax
sharing agreements).

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Extending Lender” has the meaning specified in Section 3.06(d).

“Non-Loan Party” means any Restricted Subsidiary of Parent Borrower that is not
a Loan Party.

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“Obligations” means all (x) Loan Obligations, (y) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement and
(z) Cash Management Obligations; provided that the “Obligations” shall exclude
any Excluded Swap Obligations.

“OFAC” has the meaning specified in Section 5.19.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

57



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by Parent Borrower under Section 3.06).

“Outstanding Amount” means (a) with respect to any Loan on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments thereof (including
any refinancing of outstanding Unreimbursed Amounts under Letters of Credit or
L/C Borrowings as a Revolving Credit Borrowing) occurring on such date; and
(b) with respect to any Letter of Credit, Unreimbursed Amount, L/C Borrowing or
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Parallel Debt Obligation” has the meaning specified in Section 9.19.

“Parent Borrower” has the meaning specified in the introductory paragraph of
this Agreement.

“Parent Borrower Materials” has the meaning specified in Section 6.02.

 

58



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.]

“Permitted Acquisition” has the meaning specified in Section 7.02(a).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between Parent Borrower or any of its Restricted
Subsidiaries and another Person.

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Securities” has the meaning specified in
Section 2.17(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Capital
Stock.

“Permitted Liens” means any Liens permitted by Section 7.01.

“Permitted Investments” means any Investments permitted by Section 7.02.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Plan of Reorganization” has the meaning specified in Section 10.07(l)(iii).

“Platform” has the meaning specified in Section 6.02.

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

59



--------------------------------------------------------------------------------

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to Parent Borrower, the Administrative Agent and the L/C
Issuers.

“Proceeding” has the meaning specified in Section 10.05.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that all Specified
Transactions and the following transactions in connection therewith that have
been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made shall be deemed to have occurred as of the first day of the applicable
period of measurement (as of the last date in the case of a balance sheet item)
in such test: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Capital Stock in
any Restricted Subsidiary of Parent Borrower or any division, product line, or
facility used for operations of Parent Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by Parent Borrower or any of its Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, notwithstanding anything set forth herein to the contrary,
(1) the foregoing pro forma adjustments may be applied to any such test solely
to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” and give effect to events (including cost savings,
synergies and operating expense reductions) that are (as determined by Parent
Borrower in good faith) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Parent Borrower and its Restricted
Subsidiaries and (z) factually supportable and (2) in connection with any
Specified Transaction that is the incurrence of Indebtedness in respect of which
compliance with any specified leverage ratio test is by the terms of this
Agreement required to be calculated on a Pro Forma Basis, the proceeds of such
Indebtedness shall not be netted from Indebtedness in the calculation of the
applicable leverage ratio test.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

60



--------------------------------------------------------------------------------

“Public Company Costs” means, as to Parent Borrower and its Subsidiaries, costs
associated with, or in anticipation of, or preparation for, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and costs relating to compliance with the
provisions of the Securities Act and the Exchange Act or any other comparable
body of laws, rules or regulations, as companies with listed equity, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising by virtue of the
listing of Parent Borrower’s equity or issuance by Parent Borrower or its
Subsidiaries of public debt securities.

“Public Lender” has the meaning specified in Section 6.02.

“Public Offer” has the meaning specified in Section 1.10(a).

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

“QFC” has the meaning specified in Section 10.24(b)(iv).

“QFC Credit Support” has the meaning specified in Section 10.24.

“Qualified Capital Stock” means any Capital Stock of Parent Borrower that is not
Disqualified Stock.

“Qualified Professional Asset Manager” has the meaning specified in
Section 9.17(a)(iii).

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Refinancing Indebtedness” means Indebtedness that is Incurred to refinance
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
existing on the Closing Date or Incurred in compliance with this Agreement
(including Indebtedness of a Borrower that refinances Indebtedness of any
Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of a Borrower or another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness; provided,
however, that:

(a) (i) such Refinancing Indebtedness has a final maturity date not earlier than
the final maturity date of, and a Weighted Average Life to Maturity at the time
such Refinancing Indebtedness is Incurred which is not less than the remaining
Weighted Average Life to Maturity of, in each case, the Indebtedness,
Disqualified Stock or Preferred Stock being Refinanced; and (ii) to the extent
such Refinancing Indebtedness refinances Subordinated Indebtedness, such
Refinancing Indebtedness is Subordinated Indebtedness that is subordinate on
terms that are at least as favorable to the Lenders as the Indebtedness being
refinanced;

 

61



--------------------------------------------------------------------------------

(b) Refinancing Indebtedness shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
Parent Borrower that is not a Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of Parent Borrower or a Guarantor; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of Parent Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(c) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including premiums, accrued and unpaid interest and defeasance costs)
under the Indebtedness being Refinanced;

(d) to the extent such Indebtedness being so modified, refinanced, refunded,
renewed or extended is secured by a Lien on the Collateral, the Lien securing
such Indebtedness as modified, refinanced, refunded, renewed or extended shall
not be senior in priority to the Lien on the Collateral securing the
Indebtedness being modified, refinanced, refunded, renewed or extended unless
(i) such Lien is junior to the Liens securing the Loan Obligations or (ii) such
Lien is otherwise permitted hereunder to have such priority and, in the case of
the foregoing clauses (i) and (ii), an Acceptable Intercreditor Agreement is
entered into; and

(e) if such Indebtedness being modified, refinanced, refunded, renewed or
extended is Indebtedness permitted pursuant to Section 7.03(d), the terms and
conditions of such Indebtedness (excluding pricing, call protection, premiums
and prepayment or redemption terms or “most favored nations” provisions or
covenants or other provisions applicable only to periods after the maturity date
of the Loans being refinanced) shall be either, (i) taken as a whole, no more
favorable to the lenders providing such Indebtedness, in their capacity as such,
or (i) on market terms at the time of the establishment of such Indebtedness, in
each case, as determined by Parent Borrower in good faith (except for
(x) covenants or other provisions applicable only to periods after the latest
maturity date of the relevant Loans being refinanced or (y) to the extent any
more restrictive covenant or provision is added for the benefit of (A) with
respect to any such Indebtedness incurred as term B loans, such covenant or
provision is also added for the benefit of each Facility remaining outstanding
after the incurrence or issuance of such Indebtedness or (B) with respect to any
revolving facility or Customary Term A Loans, such covenant or provision (except
to the extent only applicable after the maturity date of the Revolving Credit
Facility) is also added for the benefit of the Revolving Credit Facility to the
extent it remains outstanding after the incurrence of such Indebtedness; it
being understood and agreed that in each such case, no consent of the
Administrative Agent and/or any Lender shall be required in connection with
adding such covenant or provision).

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of Parent Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of Parent Borrower delivered to the Administrative Agent on or prior to
the date of incurrence.

 

62



--------------------------------------------------------------------------------

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of Parent Borrower as “Refinancing Term Loans” in a
certificate of a Responsible Officer of Parent Borrower delivered to the
Administrative Agent on or prior to the date of incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reorganization” means any reorganization of any of Parent Borrower and/or its
Subsidiaries implemented in order to optimize the tax position of such entities
or Parent Borrower thereof (as reasonably determined by Parent Borrower in good
faith) so long as such reorganization does not materially impair any Guarantee
or security interests of the Lenders and is otherwise not materially adverse to
the Lenders in their capacity as such, taken as a whole, and after giving effect
to such re-structuring, the Loan Parties and their Restricted Subsidiaries
otherwise comply with the definition of “Collateral and Guarantee Requirement”
and Section 6.10.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Debt Terms” shall mean in respect of any Indebtedness, compliance with
Section 2.14(b)(v) (or incurrence on then current market terms (as reasonably
determined by Parent Borrower in good faith)) and Sections 2.14(b)(iii) and
(iv), in each case, as if such Indebtedness were incurred thereunder.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders.

 

63



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments under
any Revolving Credit Facility, the Revolving Credit Exposure under such
Revolving Credit Facility of all Lenders; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Group” means, collectively, Parent Borrower and its Restricted
Subsidiaries.

“Restricted Payment” means (a) any dividend or any distribution on or in respect
of Parent Borrower’s or any Restricted Subsidiary’s Capital Stock (including,
without limitation, any payment in connection with any merger or consolidation
involving Parent Borrower or any of its Restricted Subsidiaries); (b) any
purchase, redemption, retirement or other acquisition for value of any Capital
Stock of Parent Borrower held by Persons other than Parent Borrower or a
Restricted Subsidiary or (c) any purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Subordinated
Indebtedness (other than any such purchase, repurchase, redemption, defeasance
or other acquisition or retirement in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case, due within
one year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement).

“Restricted Subsidiary” means any Subsidiary of Parent Borrower other than an
Unrestricted Subsidiary.

“Revolver Refinancing” has the meaning specified in the Recitals hereto.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

 

64



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) increased from time to time pursuant to
Section 2.14. The initial amount of each Lender’s Revolving Credit Commitment on
the Closing Date is set forth on Schedule 2.01 under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as the case may be.
The initial aggregate amount of the Lenders’ Revolving Credit Commitments on the
Closing Date is $350,000,000.00.

“Revolving Credit Commitment Increase” has the meaning specified in 2.14(a).

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time, (b) the L/C Exposure of such Lender at such time and
(c) the Outstanding Amount of such Lender’s participation in Swing Line Loans at
such time.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Credit Note” means a promissory note of any Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of such Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by Parent Borrower or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
Parent Borrower or such Restricted Subsidiary to a third Person in contemplation
of such leasing.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctions” has the meaning specified in Section 5.19.

“Screen Rate” has the meaning assigned to it in the definition of “Eurocurrency
Rate”.

 

65



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to, or in Canada exercising, any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Restricted Subsidiary and any
Cash Management Bank designated as such by Parent Borrower to the Administrative
Agent.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated as
such by Parent Borrower to the Administrative Agent, and (b) any Hedge Bank;
provided that a single notice of a specified Master Agreement shall be deemed to
designate all swaps under such Master Agreement as a “Secured Hedge Agreement”.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Arranger, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreements” means, collectively, the U.S. Security Agreement, the UK
Security Agreement, the Canadian Pledge Agreement and the Dutch Collateral
Documents.

“Similar Business” means (a) any businesses, services or activities engaged in
by Parent Borrower or any of its Subsidiaries or any Associates on the Closing
Date and (b) any businesses, services and activities engaged in by Parent
Borrower or any of its Subsidiaries or any Associates that are related,
complementary, incidental, ancillary or similar to any of the foregoing, which
shall include, but not be limited to, businesses, services or activities related
to beverages, food and the packing, co-packing and shipping of the foregoing or
are extensions or developments of any thereof.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will

 

66



--------------------------------------------------------------------------------

be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as they become absolute and matured, (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital;
provided that the amount of contingent liabilities at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability, and (v) as regards any such Person formed, organized or
incorporated in Canada, such Person is not an “insolvent person” within the
meaning of the Bankruptcy and Insolvency Act (Canada).

“SPC” has the meaning specified in Section 10.07(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).

“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent Borrower or, any asset sale of a business unit, line of business or
division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Incremental Revolving Credit
Commitments that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Stated Maturity” means, with respect to any loan or security, the date
specified in such loan or security as the fixed date on which the payment of
principal of such loan or security is due and payable, including pursuant to any
mandatory redemption provision in respect of a security, but shall not include
any contingent obligations to repay, redeem or repurchase any such principal
prior to the date originally scheduled for the payment thereof.

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred) that is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement.

“Subordinated Indebtedness Documents” means the agreements governing any
Subordinated Indebtedness.

“Subsidiary” means, with respect to any Person, (i) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such

 

67



--------------------------------------------------------------------------------

Person or one or more of the other Subsidiaries of that Person or a combination
thereof or (ii) any partnership, joint venture, limited liability company or
similar entity of which (a) more than 50% of the capital accounts, distribution
rights, total equity and voting interests or general or limited partnership
interests, as applicable, are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof whether in the form of membership, general, special or
limited partnership interests or otherwise and (b) such Person or any Subsidiary
of such Person is a controlling general partner or otherwise controls such
entity. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Parent
Borrower.

“Subsidiary Borrower” has the meaning specified in the introductory paragraph of
this Agreement.

“Subsidiary Borrower Notice” has the meaning specified in Section 2.18(a).

“Subsidiary Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18(a).

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Parent Borrower
that are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Successor Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

“Successor Rate Conforming Changes” has the meaning assigned to it in the
definition of “Eurocurrency Rate”.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supported QFC” has the meaning specified in Section 10.24.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

68



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or
Parent Borrower, if no Hedge Bank is party to such Swap Contract) in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or Parent
Borrower, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.07(d).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit O or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of Parent Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000.00
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

69



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by a Governmental
Authority in the nature of a tax, including any additions to tax, penalties and
interest applicable with respect thereto.

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

“Term Commitments” means a commitment in respect of any Incremental Term Loans.

“Term Lenders” means the Lenders with Incremental Term Loans and the Lenders
with Extended Term Loans.

“Term Loans” means the Incremental Term Loans and the Extended Term Loans.

“Term Note” means a promissory note of a Borrower payable to any Term Lender or
its registered assigns, in substantially the form of Exhibit F-2 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of such Borrower
to such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time with the consent of
Parent Borrower.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Parent Borrower ending on or prior to such
date for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means, as at any date of determination, the
Dollar Equivalent, as applicable, of the sum of the aggregate Outstanding Amount
of Revolving Credit Loans and L/C Obligations.

“Trade Date” has the meaning specified in Section 10.07(l).

“Transaction Expenses” means any fees or expenses incurred or paid by Parent
Borrower or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.

“Transactions” means (a) the Revolver Refinancing, (b) the deemed issuance of
Existing Letters of Credit, (c) any Credit Extension made on the Closing Date
under the Revolving Credit Facility, (d) the consummation of any other
transactions in connection with the foregoing and (5) the payment of Transaction
Expenses in connection therewith.

 

70



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK” or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Loan Party” means any Loan Party incorporated in any legal jurisdiction of
the United Kingdom.

“UK Pension Schemes” means the Cott Beverages Limited Retirement & Death
Benefits Scheme and the Cooke Bros (Tattenhall) Limited 1982 Retirement Benefits
Scheme.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UK Security Agreement” means any Security Agreement governed by the laws of any
legal jurisdiction of the UK.

“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for the fiscal quarter ending September 30, 2019.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction (including
a Personal Property Security Act applicable in Canada or the Civil Code of
Quebec), to the extent it may be required to apply to any item or items of
Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Parent Borrower listed on
Schedule 1.01C, (ii) any Subsidiary of Parent Borrower designated by Parent
Borrower as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to
the date hereof and (iii) any Subsidiary of an Unrestricted Subsidiary; provided
that, notwithstanding anything to the contrary herein, in no event shall any
Borrower be deemed to be an Unrestricted Subsidiary.

 

71



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Foreign Holding Company” means any U.S. Subsidiary of Parent Borrower that
owns no material assets (held directly or indirectly through one or more
disregarded entities) other than Capital Stock (or Capital Stock and/or debt) of
one or more Foreign Subsidiaries that are CFCs and/or U.S. Foreign Holding
Companies.

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States, any State thereof or the District of Columbia.

“U.S. Security Agreement” means, collectively, the Security Agreement executed
by Cott UK Acquisition Limited, CHI, the Subsidiary Guarantors that are U.S.
Loan Parties and the Collateral Agent on the Closing Date substantially in the
form of Exhibit G, as supplemented by any U.S. Security Agreement Supplement
executed and delivered pursuant to Section 6.10.

“U.S. Security Agreement Supplement” has the meaning specified in the U.S.
Security Agreement.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.24.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any State thereof or the District of Columbia.

“Valuation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by a L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) [reserved], and (v) such additional
dates as the Administrative Agent or a L/C Issuer shall determine or the
Required Lenders shall require.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
number of years obtained by dividing: (i) the sum of the products obtained by
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

 

72



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Capital Stock of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

73



--------------------------------------------------------------------------------

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

(i) In connection with any reference herein to “fair market value”, such fair
market value may be conclusively established by means of an Officer’s
Certificate or resolutions of the Board of Directors of Parent Borrower setting
out such fair market value as determined by such Officer or such Board of
Directors in good faith.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transactions occur or subsequent to such period and
prior to or simultaneously with the event for which the calculation is made, the
Consolidated Total Leverage Ratio, the Consolidated Secured Leverage Ratio, the
Interest Coverage Ratio and Consolidated EBITDA shall be calculated with respect
to such period and such Specified Transactions on a Pro Forma Basis and shall be
calculated for the applicable period of measurement (which may, at Parent
Borrower’s election, be the most recently ended twelve months) for which
quarterly or fiscal year-end financial statements are internally available, as
determined by Parent Borrower, immediately preceding the date of such event.

(c) Where reference is made to “Parent Borrower and its Restricted Subsidiaries
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of Parent Borrower other than Restricted Subsidiaries.

(d) In the event that Parent Borrower elects to prepare its financial statements
in accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, Parent Borrower, the Lenders and the
Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement (including the levels

 

74



--------------------------------------------------------------------------------

applicable herein to any computation of the Consolidated Secured Leverage Ratio,
the Consolidated Total Leverage Ratio and the Interest Coverage Ratio), so as to
reflect equitably the Accounting Changes with the desired result that the
criteria for evaluating Parent Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
Parent Borrower, the Administrative Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed in accordance with GAAP (as determined in good faith by
a Responsible Officer of Parent Borrower) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred.

(e) All leases of any Person that are or would have been characterized as
operating leases in accordance with GAAP immediately prior to December 15, 2018
(whether or not such leases were in effect on such date) shall be accounted for
as operating leases (and not as Capitalized Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP following December 15, 2018 that
would otherwise require such leases to be re-characterized as Capitalized Lease
Obligations to the extent that financial reporting shall not be affected hereby;
provided that any obligations relating to a lease that was accounted for by
Parent Borrower and/or its Subsidiaries as an operating lease as of December 15,
2018 and any similar lease assumed or entered into after December 15, 2018 shall
be accounted for as an operating lease and not a Capitalized Lease Obligation
for all purposes thereunder; provided, further, that notwithstanding any other
provision contained herein, any lease that is or would be characterized as an
operating lease for purposes of GAAP prior to the issuance of FASB ASU
No. 2016-02 shall continue to be accounted for as an operating lease for
purposes of this Agreement (whether or not such operating lease was in effect on
such date) notwithstanding the fact that such lease is required in accordance
with the ASU (on a prospective or retroactive basis or otherwise) to be treated
as a Capitalized Lease Obligation in the financial statements to be delivered
pursuant to Section 6.01.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc.. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

75



--------------------------------------------------------------------------------

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Exchange Rates; Currency Equivalents Generally.

(a) The Administrative Agent or each relevant L/C Issuer, as applicable, shall
determine the Exchange Rates as of each Valuation Date to be used for
calculating Alternative Currency Equivalent and Dollar Equivalent amounts of
Credit Extensions and amounts outstanding hereunder denominated in Alternative
Currencies. Such Exchange Rates shall become effective as of such Valuation Date
and shall be the Exchange Rates employed in converting any amounts between the
applicable currencies until the next Valuation Date to occur. Except for
purposes of financial statements delivered by Parent Borrower hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be the Dollar
Equivalent of such currency as so determined by the Administrative Agent (or,
where applicable, each relevant L/C Issuer) at the Exchange Rate as of any
Valuation Date.

(b) Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent and each
relevant L/C Issuer may at periodic intervals (no more frequently than monthly
(for both the Administrative Agent and such relevant L/C Issuer), or more
frequently during the continuance of an Event of Default) recalculate the
aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated. If, as a result of such
recalculation (i) the Total Revolving Outstandings exceed an amount equal to
103% of the Revolving Credit Commitments then in effect, the Borrowers will
prepay Revolving Credit Loans and, if necessary, Cash Collateralize the
outstanding amount of Letters of Credit in the amount necessary to eliminate the
excess over the Revolving Credit Commitments then in effect or (ii) the
aggregate L/C Obligations exceeds an amount equal to 103% of the Letter of
Credit Sublimit, the Borrowers will repay Revolving Credit Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess over the Letter of Credit Sublimit.

(c) Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or each relevant L/C issuer, as the case may be.

(d) For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).

 

76



--------------------------------------------------------------------------------

(e) If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then Parent Borrower, the Administrative Agent, and the Lenders will negotiate
in good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro and (b) otherwise appropriately reflect the
change in currency.

(f) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from such Loan Party in the
Agreement Currency, such Loan Party each agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law).

(g) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(h) For purposes of determining compliance under the covenants herein, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in Parent Borrower’s annual
financial statements delivered pursuant to Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of whether
Indebtedness is permitted to be incurred hereunder (which shall be subject to
clause (i) below).

 

77



--------------------------------------------------------------------------------

(i) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus accrued
amounts, and any costs, fees and premiums paid in connection therewith.

(j) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Application
related thereto, provides for one or more automatic increases in the amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is in effect at such time.

Section 1.10 Limited Condition Transactions.

(a) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of (i) determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
Secured Leverage Ratio, the Consolidated Total Leverage Ratio, the Interest
Coverage Ratio or any other financial ratio; or (ii) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated Total Assets or Consolidated EBITDA, if any), in each case, at
the option of Parent Borrower (Parent Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such transaction is permitted hereunder
shall be deemed to be the date (the “LCT Test Date”), (x) the definitive
agreement for such Limited Condition Transaction is entered into (or, in respect
of any transaction described in clause (ii) of the definition of “Limited
Condition Transaction,” delivery of irrevocable notice, declaration of dividend
or similar event), and not at the time of consummation of such Limited Condition
Transaction or (y) solely in connection with an acquisition to which the United
Kingdom City Code on Takeovers and Mergers applies (or similar law in another
jurisdiction), the date on which a “Rule 2.7 announcement” of a firm intention
to make an offer (or equivalent announcement in another jurisdiction) (a “Public
Offer”) in respect of a target of such acquisition, and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they had occurred at the
beginning of the most recent test period ending prior to the LCT Test Date,
Parent Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.

 

78



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, if Parent Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated Total Assets or
Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If Parent
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of Parent Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice, declaration
of dividend or similar event is terminated or expires or, as applicable, the
offer in respect of a Public Offer for, such acquisition is terminated) without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be tested by calculating the availability under such ratio or basket on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Cash Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by Parent Borrower in good
faith).

(c) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of
Parent Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into. For the
avoidance of doubt, if Parent Borrower has exercised its option under this
Section 1.10, and any Default, Event of Default or Specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

 

79



--------------------------------------------------------------------------------

Section 1.11 Leverage Ratios. Notwithstanding anything to the contrary contained
herein, for purposes of calculating any leverage ratio herein in connection with
the incurrence of any Indebtedness, (a) there shall be no netting of the cash
proceeds proposed to be received in connection with the incurrence of such
Indebtedness and (b) to the extent the Indebtedness to be incurred is revolving
Indebtedness, such incurred revolving Indebtedness (or if applicable, the
portion (and only such portion) of the increased commitments thereunder) shall
be treated as fully drawn.

Section 1.12 Cashless Rolls. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Term Loans, any Extended Term Loans, loans
made pursuant to any Additional Revolving Credit Commitment, loans made pursuant
to Extended Revolving Credit Commitments or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” (or other cashless
settlement mechanism approved by the applicable Borrower, the Administrative
Agent and such Lender) by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in cash” or any other similar requirement.

Section 1.13 Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with Section 7.08 or
Section 7.09 hereof (but not actual compliance therewith), any Consolidated
Secured Leverage Ratio test, any Consolidated Total Leverage Ratio test and/or
any Interest Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that,
for purposes of this Agreement, the Fixed Amounts under such section shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.

Section 1.14 Additional Alternative Currencies.

(a) Parent Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Credit Lenders; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuers.

(i) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer,

 

80



--------------------------------------------------------------------------------

in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(ii) Any failure by a Revolving Credit Lender or L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify
Parent Borrower and such currency shall thereupon be deemed for all purposes to
be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuers
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.14, the Administrative Agent shall promptly so notify Parent Borrower.

Section 1.15 Change of Currency. Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

81



--------------------------------------------------------------------------------

Section 1.16 Dutch Terms. Where it relates to a Dutch Loan Party, a reference
to:

(a) “administrator” includes a bewindvoerder;

(b) “dissolve” includes ontbonden worden;

(c) “liquidator” includes a vereffenaar;

(d) “merger” includes a legal merger (juridische fusie), demerger (splitsing or
afsplitsing) and any asset merger (active-passiva transactie) and“merge”
includes effecting such merger;

(e) “necessary corporate or other organizational action” includes obtaining an
unconditional positive advice from any works council (ondernemingsraad) having
jurisdiction in respect of such Dutch Loan Party and complying with any other
requirements of the Dutch Works Councils Act (Wet op de ondernemingsraden);

(f) “trustee” includes a curator and any other insolvency practitioner within
the meaning of the EU Insolvency Regulation; and

(g) “writ or warrant of attachment or execution” includes any beslagexploot for
a conservatory attachment (conservatoir beslag) or executory attachment
(executoir beslag).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. Subject to the terms and conditions set forth herein:

(a) [Reserved].

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) Revolving Credit Loans from time to time
during the Availability Period for the Revolving Credit Facility in Dollars or
in an Approved Currency in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment; provided that, after giving effect to the making of any Revolving
Credit Loans, in no event shall the Total Revolving Outstandings exceed the
Revolving Credit Commitments then in effect. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, any Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurocurrency Rate Loans Borrowings, Conversions and
Continuations of Loans.

Section 2.02 Borrowings, Conversions and Continuation of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon Parent Borrower’s irrevocable notice (which notice may
be telephonic if promptly followed by a written notice signed by a Responsible
Officer), to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon Local Time

 

82



--------------------------------------------------------------------------------

(A) three (3) Business Days prior to the requested date of any
Dollar-denominated Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or any conversion of Eurocurrency Rate Loans to Base Rate Loans and
(B) four (4) Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Loans denominated in an Alternative Currency, (ii) 1:00 p.m.
Local Time on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of, or conversion to, Base Rate Loans shall be in a principal
amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
applicable Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) in the case of any Revolving Credit Borrowing,
the Approved Currency for the requested Borrowing, (iii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the Class, currency and principal amount of Loans to be
borrowed, converted or continued, (v) in the case of Loans in Dollars, the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto, (vii) the
applicable Borrower and (viii) the account of the applicable Borrower to be
credited with the proceeds of such Borrowing. If Parent Borrower fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
applicable Loans shall be made in Dollars. If Parent Borrower fails to specify a
Type of Loan in a Committed Loan Notice with respect to a Borrowing in Dollars
or fails to give a timely notice requesting a conversion or continuation with
respect to a Borrowing in Dollars, then the applicable Loans shall be made or
continued as, or converted to Eurocurrency Rate Loans with an Interest Period of
one (1) month (subject to the definition of “Interest Period”). Any such
automatic conversion or continuation shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If Parent Borrower fails to give a timely notice requesting a
conversion or continuation with respect to a Borrowing in an Alternative
Currency, then it will be deemed to have requested a conversion or continuation
for an Interest Period of one (1) month. If Parent Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. For the avoidance
of doubt, the Borrowers and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Loan and reborrowed
in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by Parent Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a). In
the case of each Borrowing, each Appropriate Lender shall make (or cause its
Applicable Lending Office to make) the amount of its Loan available to the
Administrative Agent by wire transfer in Same Day Funds at the Administrative
Agent’s Principal Office for the applicable currency not later than 1:00 p.m.
Local Time in the case of any Dollar-denominated Loan, and the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency,

 

83



--------------------------------------------------------------------------------

for Eurocurrency Rate Loans and 3:00 p.m. Local Time for Base Rate Loans on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01 and, in the
case of a Credit Extension under the Revolving Facility after the Closing Date,
Section 4.03, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower
maintained with the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided that if, on the date the Committed Loan Notice
with respect to such Dollar-denominated Borrowing is given by Parent Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied first, to the payment in full of any such L/C Borrowings and second,
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the applicable Borrower pays the amount due, if
any, under Section 3.04 in connection therewith. During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that (i) no Loans may be converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency), (ii) any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto, and (iii) unless repaid, each Eurocurrency Rate Loan denominated in
Dollars shall be converted to a Base Rate Loan at the end of the Interest Period
applicable thereto.

(d) The Administrative Agent shall promptly notify Parent Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

(e) Anything in clauses (a) through (d) above to the contrary notwithstanding,
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect at any time for
all Borrowings of Eurocurrency Rate Loans plus up to three (3) additional
Interest Periods in respect of each Incremental Facility.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

 

84



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders under
the Revolving Credit Facility set forth in this Section 2.03, (x) from time to
time on any Business Day following the Closing Date during the Availability
Period for the Revolving Credit Facility, to issue Letters of Credit denominated
in Dollars or in one or more Alternative Currencies for the account of any
Borrower (provided that any Letter of Credit may be for the account of any
Subsidiary of Parent Borrower; provided, further that Parent Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Parent Borrower, and that Parent
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries, and Parent Borrower hereby irrevocably agrees to be bound jointly
and severally to reimburse the applicable L/C Issuer for amounts drawn on any
Letter of Credit issued for the account of any Subsidiary) and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Letters of Credit and (2) the
Revolving Credit Lenders under the Revolving Credit Facility severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit and no Revolving Credit Lender shall be
obligated to participate in any Letter of Credit if immediately after giving
effect to such L/C Credit Extension, (w) the Total Revolving Outstandings would
exceed the Revolving Credit Commitments then in effect, (x) the sum of the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, would exceed such Lender’s Revolving Credit
Commitment, (y) the aggregate L/C Exposure would exceed the Letter of Credit
Sublimit or (z) the aggregate L/C Exposure in respect of Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s L/C Commitment. Letters
of Credit shall constitute utilization of the Revolving Credit Commitments.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly any Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. It is hereby acknowledged and agreed that each of the
letters of credit described on Schedule 2.03(a) (the “Existing Letters of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Closing Date.

 

85



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the L/C Issuer in
good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the relevant L/C Issuer has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Facility Expiration Date, unless the relevant L/C Issuer has
approved such expiry date (it being understood that the participations of the
Revolving Credit Lenders under the Revolving Credit Facility in any undrawn
Letter of Credit shall in any event terminate on the Letter of Credit Facility
Expiration Date);

(D) in the case of Letters of Credit, if such Letter of Credit is to be
denominated in a currency other than Dollars or an Approved Currency; or

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Revolving Lender of the applicable Class is at such time a Defaulting
Lender, nor shall any L/C Issuer be under any obligation to extend or amend
existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Applicable Percentage of
the applicable outstanding L/C Obligations pursuant to Section 2.16 or the
delivery of Cash Collateral, with the applicable Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential L/C Exposure (after giving
effect to Section 2.16) with respect to such Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential L/C
Exposure; or

(G) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer or one or more policies of such L/C Issuer applicable to letters
of credit in general;

 

86



--------------------------------------------------------------------------------

(H) such Letter of Credit is not a standby letter of credit; or

(I) such Letter of Credit is in an initial amount less than $10,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) The aggregate L/C Commitments of all the L/C Issuers shall be less than or
equal to the Letter of Credit Sublimit at all times.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Parent Borrower hand delivered or facsimiled (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Parent Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
not later than 1:00 p.m., Local Time, at least three (3) Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for the
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount thereof in Dollars and, in the case of Letters of
Credit denominated in an Alternative Currency, the Approved Currency thereof;
(c) the expiry date thereof; (d) the name and address of the beneficiary
thereof; (e) the documents to be presented by such beneficiary in case of any
drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (g) the applicable Borrower and
(h) such other matters as the relevant L/C Issuer may reasonably request. If
requested by the L/C Issuer, Parent Borrower also shall submit a letter of
credit application on the L/C Issuer’s standard form in connection with any
request for a Letter of Credit. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

 

87



--------------------------------------------------------------------------------

(ii) Parent Borrower shall provide the Administrative Agent with a copy of any
Letter of Credit Application. Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Applicable Percentage of the Revolving Credit
Facility times the amount of such Letter of Credit.

(iii) If Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, Parent Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Facility Expiration Date;
provided that the relevant L/C Issuer shall not permit any such extension if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice on or before the day that is seven (7) Business Days
before the Non-extension Notice Date from the Administrative Agent or any
Revolving Credit Lender under the Revolving Credit Facility, as applicable, or
Parent Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

88



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any compliant
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the applicable Borrower and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse the L/C Issuer in such Alternative Currency,
unless (A) the L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify such Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. On the Business Day immediately following the Business Day on which
such Borrower shall have received notice of any payment by an L/C Issuer under a
Letter of Credit (such date of payment, an “Honor Date”), such Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing (which reimbursement, in the case of a Letter of
Credit denominated in an Alternative Currency, shall be in such Alternative
Currency). In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by such Borrower, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, such Borrower agrees, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If such Borrower fails to so reimburse such L/C Issuer on
the Honor Date (or if any such reimbursement payment is required to be refunded
to such Borrower for any reason), then the Administrative Agent shall promptly
notify the applicable L/C Issuer and each Appropriate Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Appropriate Lender’s Applicable Percentage thereof. In the event
that such Borrower does not reimburse the L/C Issuer on the Business Day
following the date it receives notice of the Honor Date, such Borrower shall be
deemed to have requested, for its own account, a Revolving Credit Borrowing of
Base Rate Loans (in the case of any Unreimbursed Amount in respect of a Letter
of Credit denominated in Dollars) or Eurocurrency Rate Loans with a period of
one month (in the case of any Unreimbursed Amount in respect of a Letter of
Credit denominated in an Alternative Currency which Eurocurrency Rate Loans
shall be in the same Alternative Currency in which the relevant Letter of Credit
is denominated) to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans or Eurocurrency Rate
Loans, as applicable, nor the conditions set forth in Section 4.03, but subject
to the amount of the unutilized portion of the relevant Revolving Credit
Commitments in respect of the Revolving Credit Facility. For the avoidance of
doubt, if any drawing occurs under a Letter of Credit and such drawing is not
reimbursed on the same day as the day on which it is paid, such drawing shall,
without duplication, accrue interest at the rate applicable to Base Rate Loans
or Eurocurrency Rate Loans, as applicable, under the Revolving Credit Facility
until the date of reimbursement.

 

89



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender of the applicable Class (including any such
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Principal Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of any Unreimbursed Amount in
respect of a relevant Letter of Credit not later than 1:00 p.m., Local Time, on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan (or, in the case of any Unreimbursed Amount in respect of a Letter of
Credit denominated in an Alternative Currency, a Eurocurrency Rate Loan with an
interest period of one month denominated in such Alternative Currency) to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer in Dollars in accordance with the
instructions provided to the Administrative Agent by such L/C Issuer (which
instructions may include standing payment instructions, which may be updated
from time to time by such L/C Issuer, provided that, unless the Administrative
Agent shall otherwise agree, any such update shall not take effect until the
Business Day immediately following the date on which such update is provided to
the Administrative Agent).

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing for any reason, the
applicable Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate then applicable to
Base Rate Loans under the Revolving Credit Facility or Eurocurrency Rate Loans
with an interest period of one month under the Revolving Credit Facility, as
applicable. In such event, each Revolving Credit Lender’s payment under the
Revolving Credit Facility to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Revolving Credit Lender under the Revolving Credit Facility
funds its Revolving Credit Loan under the Revolving Credit Facility or relevant
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.

 

90



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
relevant L/C Advances to reimburse an L/C Issuer for amounts drawn under
relevant Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the applicable Borrower,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing, and shall survive the payment in
full of the Obligations and the termination of this Agreement. No such making of
an L/C Advance shall relieve or otherwise impair the obligation of such Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any relevant Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender under the Revolving Credit Facility fails to
make available to the Administrative Agent for the account of the relevant L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at the Overnight Rate. A certificate
of the relevant L/C Issuer submitted to any Revolving Credit Lender under the
Revolving Credit Facility (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c) shall be conclusive absent demonstrable
error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender under the Revolving
Credit Facility such Lender’s L/C Advance in respect of such payment in
accordance with this Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to each Revolving Credit Lender
under the Revolving Credit Facility its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender of the applicable Class shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate.

 

91



--------------------------------------------------------------------------------

(d) Obligations Absolute. The obligation of each Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a document that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the relevant L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Loan Obligations of any Loan Party in respect
of such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to such Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

92



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
such Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by such Borrower to the extent permitted by applicable Law) suffered by
such Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

(e) Role of L/C Issuers. Each Lender and each Borrower agrees that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Required Lenders
or the Required Revolving Credit Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
decision); or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Application. Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, such Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of documents strictly complying with the terms and conditions of a Letter of
Credit (in each case, as determined by a court of competent jurisdiction in a
final non-appealable decision). In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. In addition to any other provision under this Agreement
requiring Cash Collateral to be provided, (i) if the relevant L/C Issuer has
honored any full or partial drawing under any Letter of Credit and such drawing
has resulted in an L/C Borrowing for reasons other than the failure of a
Revolving Credit Lender to fulfill its obligations under clause (c)(ii) above,
(ii) if, as of the Letter of Credit Facility Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Revolving Credit Lenders
or the Required Lenders, as

 

93



--------------------------------------------------------------------------------

applicable, require the Borrowers to Cash Collateralize the L/C Obligations
pursuant to Section 8.02(c) or (iv) an Event of Default set forth under
Section 8.01(f) or (g) occurs and is continuing, then the Borrowers shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount plus any accrued or unpaid fees thereon
determined as of the date such Cash Collateral is provided).

Each Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of each Borrower. Cash Collateral
shall be maintained in accounts satisfactory to the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders under the Revolving Credit Facility and may be invested in readily
available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the L/C Exposure plus costs incidental thereto
and so long as no other Event of Default has occurred and is continuing, the
excess shall be refunded to the Borrowers. If such Event of Default is cured or
waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrowers.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.03, 2.05, 2.16 or 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or to secure other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.07)) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

94



--------------------------------------------------------------------------------

(g) Letter of Credit Fees. Each Borrower shall pay to the Administrative Agent
in Dollars for the account of each Revolving Credit Lender under the Revolving
Credit Facility in accordance with its Applicable Percentage, a relevant Letter
of Credit fee for each relevant Letter of Credit issued on its behalf pursuant
to this Agreement equal to the product of (i) the Applicable Rate for relevant
Letter of Credit fees and (ii) the Dollar Equivalent of the daily maximum amount
then available to be drawn under such Letter of Credit. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such Letter of Credit
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Facility Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
Each Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of Credit
issued by such L/C Issuer in an amount to be agreed between such Borrower and
such L/C Issuer (but in any case, not to exceed 0.125% per annum) of the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit. Such Fronting Fees shall be computed on a quarterly basis in
arrears. Such Fronting Fees shall be due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Facility Expiration Date and thereafter on demand. In addition,
each Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) under the Revolving Credit Facility may become an
additional L/C Issuer hereunder pursuant to a written agreement among Parent
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(k) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) the rules of the ISP shall
be stated therein and apply to each Letter of Credit.

 

95



--------------------------------------------------------------------------------

(l) Indemnification of L/C Issuers. To the extent not indemnified by Parent
Borrower or any other Loan Party pursuant to Section 10.05, the Revolving Credit
Lenders hereby agree to indemnify each L/C Issuer for all Indemnified
Liabilities, subject to the terms and limitations set forth in Section 10.05.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to any
Borrower for, and no L/C Issuer’s rights and remedies against any Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade (BAFT), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to any Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, (y) such Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, any Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Percentage times the amount
of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon Parent
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, (ii) the applicable Borrower and (iii) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent of the contents

 

96



--------------------------------------------------------------------------------

thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of such Borrower on the books of the Swing Line Lender
in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of Parent Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.03. The
Swing Line Lender shall furnish Parent Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Parent Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

97



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03. No such funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

98



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional Prepayments.

(i) Any Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay any Borrowing of any
Class in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 1:00 p.m.,
Local Time (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
five (5), in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans and (2) any prepayment of Loans shall be in a principal amount of the
Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof or, in each case, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by any Borrower, such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be applied as directed by the applicable Borrower
(it being understood and agreed that if such Borrower does not so direct at the
time of such prepayment, such prepayment shall be applied to prepay the Term
Loans on a pro rata basis across Classes and pro rata among Lenders within each
Class in accordance with the respective outstanding principal amounts thereof
(which prepayments shall be applied to against the scheduled repayments of Term
Loans of the relevant Class under Section 2.07 in direct order of maturity)) and
shall be paid to the Appropriate Lenders in accordance with their respective
Applicable Percentages.

 

99



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Agreement, a
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iii) [Reserved].

(iv) Any Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
any Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments.

(i) [Reserved].

(ii) [Reserved].

(iii) If Parent Borrower or any of its Restricted Subsidiaries incurs or issues
any Refinancing Term Loans or Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, Parent Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans and Revolving Loans
(together with a corresponding permanent reduction in the Revolving Credit
Commitments) in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds. If Parent Borrower obtains any Refinancing
Revolving Credit Commitments, Parent Borrower shall, concurrently with the
receipt thereof, terminate Revolving Credit Commitments in an equivalent amount
pursuant to Section 2.06.

(iv) Each such prepayment of any Class of Term Loans shall be paid to the
Lenders in accordance with their respective Applicable Percentages subject to
clause (v) of this Section 2.05(b).

(v) [Reserved].

(vi) [Reserved].

(vii) If for any reason the aggregate Revolving Credit Exposure of all Lenders
under any Revolving Credit Facility at any time exceeds the aggregate Revolving
Credit Commitments under such Revolving Credit Facility then in effect, Parent
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans under such Revolving Credit Facility and/or Cash

 

100



--------------------------------------------------------------------------------

Collateralize the L/C Obligations under such Revolving Credit Facility in an
aggregate amount equal to such excess; provided that Parent Borrower shall not
be required to Cash Collateralize the L/C Obligations under such Revolving
Credit Facility pursuant to this Section 2.05(b)(vii) unless after the
prepayment in full of the Revolving Credit Loans under such Revolving Credit
Facility the aggregate Revolving Credit Exposures under such Revolving Credit
Facility exceed the aggregate Revolving Credit Commitments under such Revolving
Credit Facility.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon in the currency in which such
Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, any Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Such deposit shall constitute cash collateral
for the Eurocurrency Rate Loans to be so prepaid, provided that such Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, Parent Borrower shall have
the right at any time and from time to time to prepay one or more Classes of
Term Loans to the Lenders at a discount to the par value of such Loans and on a
non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d); provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, and (C) Parent Borrower shall deliver
to the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of Parent Borrower (1) stating
that no Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment, (2) stating that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied and (3) specifying the aggregate principal amount of Term Loans of any
Class offered to be prepaid pursuant to such Discounted Voluntary Prepayment.

 

101



--------------------------------------------------------------------------------

(ii) To the extent Parent Borrower seeks to make a Discounted Voluntary
Prepayment, Parent Borrower will provide written notice to the Administrative
Agent substantially in the form of Exhibit H hereto (each, a “Discounted
Prepayment Option Notice”) that Parent Borrower desires to prepay Term Loans of
one or more specified Classes in an aggregate principal amount specified therein
by Parent Borrower (each, a “Proposed Discounted Prepayment Amount”), in each
case at a discount to the par value of such Loans as specified below. The
Proposed Discounted Prepayment Amount of any Loans shall not be less than
$5,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by Parent Borrower with respect to
such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of the Loans to be prepaid (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment, which shall be at
least five Business Days from and including the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be prepaid held by
such Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with Parent Borrower, shall determine the
applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
Parent Borrower if Parent Borrower has selected a single percentage pursuant to
Section 2.05(d)(ii)) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which Parent Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the Outstanding
Amount of Offered Loans commencing with the Offered Loans with the highest
Acceptable Discount); provided, however, that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans. Any Lender with
outstanding Term Loans to be prepaid whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Loans at
any discount to their par value within the Applicable Discount.

 

102



--------------------------------------------------------------------------------

(iv) Parent Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, Parent Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, Parent Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.04), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
p.m., Local Time, three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.05(d)(ii) above) established by
the Administrative Agent and Parent Borrower, each acting reasonably.

 

103



--------------------------------------------------------------------------------

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, Parent Borrower may
withdraw or modify its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice and (B) no Lender may withdraw its
offer to participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by Parent Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require Parent Borrower to
undertake any Discounted Voluntary Prepayment.

(ix) Notwithstanding anything herein to the contrary, the Administrative Agent
shall be under no obligation to act as manager for any Discounted Voluntary
Prepayment and to the extent the Administrative Agent shall choose not to act as
manager for any Discounted Voluntary Prepayment, each reference in this
Section 2.05(d) to “Administrative Agent” shall be deemed to mean and be a
reference to the Person that has been appointed by Parent Borrower and has
agreed to act as the manager for such Discounted Voluntary Prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent five (5) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) Parent Borrower shall not terminate or
reduce, (A) the Revolving Credit Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Aggregate Revolving Credit Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of all L/C
Obligations would exceed the Letter of Credit Sublimit or (C) the Swing Line
Sublimit if, after giving effect thereto, the Outstanding Amount of all Swing
Line Loans would exceed the Swing Line Sublimit; provided, further, that, upon
any such partial reduction of the Letter of Credit Sublimit, unless Parent
Borrower, the Administrative Agent and the relevant L/C Issuer otherwise agree,
the commitment of each L/C Issuer to issue Letters of Credit will be reduced
proportionately by the amount of such reduction. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, in which case such sublimit shall
be automatically reduced by the amount of such excess. Notwithstanding the
foregoing, Parent Borrower may rescind or postpone any notice of termination of
the Commitments if such termination would have resulted from a refinancing,
which refinancing shall not be consummated or otherwise shall be delayed.

 

104



--------------------------------------------------------------------------------

(b) Mandatory. The Revolving Credit Commitments shall terminate on the Maturity
Date therefor. The Extended Revolving Credit Commitments and any Additional
Revolving Credit Commitments shall terminate on the respective maturity dates
applicable thereto.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) [Reserved].

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for each Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date under such Revolving Credit Facility.

(c) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
Maturity Date. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swing Line Lender, the Borrowers shall repay
the outstanding Swing Line Loans made by the Swing Line Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swing Line
Loans.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) The Borrowers shall pay interest on past due amounts under this Agreement at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

105



--------------------------------------------------------------------------------

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. Parent Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender under the Revolving Credit Facility
in accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) in Dollars equal to the percentage per annum set forth in the definition
of “Applicable Rate” on the actual daily amount by which the Revolving Credit
Commitment of such Revolving Credit Lender under the Revolving Credit Facility
exceeds the sum of (a) the Outstanding Amount of the Revolving Credit Loans of
such Lender outstanding at such time and (b) the L/C Exposure of such Lender at
such time. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Commitments for purposes of determining the commitment fee. The Commitment Fee
for the Revolving Credit Facility shall accrue at all times from the Closing
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur for the first full fiscal quarter after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The Commitment Fee shall be
calculated quarterly in arrears.

(b) Other Fees. Parent Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between Parent Borrower
and the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred sixty-five
(365) days or three hundred sixty-six (366) days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred sixty (360) day year and actual days elapsed, or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which such
Loan is made, and shall not accrue on such Loan, or any portion thereof, for the
day on which such Loan or such portion is paid; provided that any such Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error. With respect to an Alternative Currency that is
not a LIBOR Quoted Currency, the calculation of the applicable interest rate
shall be determined in accordance with market practice. For the purposes of the
Interest Act (Canada) and disclosure thereunder, whenever any interest or any
fee to be paid hereunder or in connection herewith is to be calculated on the
basis of a 360-day or 365-day year, the yearly rate of interest to which the
rate used in such calculation is equivalent is the rate so used multiplied by
the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or 365, as applicable. The rates of interest
under this Agreement are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.

 

106



--------------------------------------------------------------------------------

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by one or more entries in the
Register. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Loan Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender or its registered assigns, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall be conclusive in the absence of
demonstrable error.

Section 2.12 Payments Generally.

(a) All payments by a Borrower of principal, interest, fees and other
Obligations shall be made with respect to the Revolving Credit Commitments and
Letters of Credit, in the applicable Approved Currency in which such Obligations
are denominated, without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by a Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office and in Same Day
Funds not later than 2:00 p.m., Local Time, on the date specified herein. Except
as otherwise expressly provided herein, all payments by a Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, a Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., Local Time, in the case of payments
made in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case (in the sole discretion of the Administrative Agent) be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Other than as specified herein, all payments under
each Loan Document of principal or interest in respect of any Loan (or of any
breakage indemnity in respect of any Loan) shall be made in Dollars.

 

107



--------------------------------------------------------------------------------

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment on such date in
accordance with Section 2.02 and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then

(i) if such Borrower failed to make such payment, then each of the applicable
Lenders severally agree to pay to the Administrative Agent forthwith on demand
the portion of such assumed payment that was made available to such Lenders in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lenders to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Overnight Rate plus,
to the extent reasonably requested in writing by the Administrative Agent, any
administrative, processing or similar fees to the extent customarily charged by
such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing; it being
understood that nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to a Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing plus, to the extent reasonably requested in writing by the
Administrative Agent, any administrative, processing or similar fees to the
extent customarily charged by such Administrative Agent to generally similarly
situated borrowers (but not necessarily all such borrowers) in connection with
the foregoing.

 

108



--------------------------------------------------------------------------------

When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at the interest rate
applicable to such Loan. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and in Swing Line Loans and to make its
payment under Section 9.07 are several and not joint. The failure of any Lender
to make any Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation or to make its
payment under Section 9.07.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives insufficient funds for
application to the Loan Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

 

109



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or its
participations in L/C Obligations or in Swing Line Loans, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such sub participations in the participations
in L/C Obligations and in Swing Line Loans held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loans or such participations, as the case may be, pro rata
with each of them; provided that (x) if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (y) the provisions of this Section 2.13 shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations and in Swing Line Loans to any
assignee or participant or the application of Cash Collateral pursuant to, and
in accordance with, the terms of this Agreement. The Borrowers agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
demonstrable error) of participations purchased under this Section 2.13 and will
in each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Loan Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Loan Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Loan Parties may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to add one or more tranches of term loans (any such additional
tranche of term loans, the “Incremental Term Loans”) and/or one or more
increases in the Revolving Credit Commitments under the Revolving Credit
Facility (a “Revolving Credit Commitment Increase”) and/or the establishment of
one or more new revolving credit commitments (an “Additional Revolving Credit
Commitment” and, together any Revolving Credit Commitment Increases, the
“Incremental Revolving Credit Commitments”; together with the Incremental Term
Loans, the “Incremental Facilities”). Notwithstanding anything to contrary
herein, the aggregate Dollar Equivalent amount of all

 

110



--------------------------------------------------------------------------------

Incremental Facilities (other than Refinancing Term Loans and Refinancing
Revolving Credit Commitments) (determined at the time of incurrence), together
with the aggregate principal amount of all Incremental Equivalent Debt and
Indebtedness incurred in reliance on Section 7.03(r)(ii)(A), shall not exceed
the Incremental Cap. Each Incremental Facility shall be in an integral multiple
of $1,000,000 and be in an aggregate principal amount that is not less than
$10,000,000 in case of Incremental Term Loans or $5,000,000 in case of
Incremental Revolving Credit Commitments, provided that such amount may be less
than the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each Incremental Facility shall have
the same guarantees as, and to the extent secured, shall be secured only by (and
on an equal or junior priority basis with) the Collateral securing, all of the
other Loan Obligations under this Agreement (provided that, in the case of any
Incremental Facility that is funded into Escrow, such Incremental Facility may
be secured by the applicable funds and related assets held in Escrow (and the
proceeds thereof) until such Incremental Facility is released from Escrow) and
shall be subject to an Acceptable Intercreditor Agreement.

(b) Any Incremental Term Loans (i) may participate on a pro rata basis, greater
than pro rata basis or less than pro rata basis in any voluntary prepayment of
any Class of Term Loans hereunder and may participate on a pro rata basis or
less than pro rata basis in any mandatory prepayments of any Class of Term Loans
hereunder; (ii) shall have interest rate margins and (subject to clauses
(iii) and (iv)) amortization schedules as determined by Parent Borrower and the
lenders thereunder; (iii) any Incremental Term Loan (other than Inside Maturity
Loans) shall not have a final maturity date earlier than the Revolving Maturity
Date, (iv) any Incremental Term Loan (other than Inside Maturity Loans) shall
not have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity of the initial Revolving Borrowing) and (v) shall be,
taken as a whole, no more favorable to the lenders providing such Incremental
Facility, in their capacity as such (as reasonably determined by Parent
Borrower) (excluding (x) pricing, fees, rate floors, original issue discounts or
call protection, premiums and prepayment or redemption terms and “most favored
nations” provisions and (y) (I) covenants or other provisions applicable only to
periods after the latest maturity date of the applicable Facility or (II) any
more restrictive covenant, to the extent that (A) if such more restrictive
covenant is added for the benefit of any Incremental Facility consisting of term
loans other than Customary Term A Loans, such covenant is also added for the
benefit of all of the Facilities or (B) if such more restrictive covenant is
added for the benefit of any Incremental Facility consisting of a revolving
facility or Customary Term A Loans, such covenant (except to the extent only
applicable after the maturity date of the Revolving Credit Facility) is also
added for the benefit of the Revolving Credit Facility; it being understood and
agreed that in each such case of clauses (A) and (B), no consent of any Agent
and/or any Lender shall be required in connection with adding such covenant).

(c) Any Revolving Credit Commitment Increase shall (i) have the same maturity
date as the Revolving Credit Commitments under such Revolving Credit Facility
that is being increased, (ii) require no scheduled amortization or mandatory
commitment reduction prior to the final maturity of the Revolving Credit
Commitments and (iii) be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Commitments under such
Revolving Credit Facility that is being increased (it being understood that, if
required to consummate a Revolving Credit Commitment Increase, the pricing,
interest margin, rate floors and commitment fees shall be increased so long as
such increases apply to the entire Revolving Credit Facility (provided
additional upfront or similar fees may be payable to the Lenders

 

111



--------------------------------------------------------------------------------

participating in the Revolving Credit Commitment Increase without any
requirement to pay such amounts to Lenders holding existing Revolving Credit
Commitments)). Any Additional Revolving Credit Commitments (i) shall have
interest rate margins and, subject to clause (ii), have amortization schedules
as determined by Parent Borrower and the lenders thereunder but shall not
require scheduled amortization or mandatory commitment reductions prior to the
Maturity Date of the Revolving Credit Facility, (ii) other than Inside Maturity
Loans, mature no earlier than, and will require no mandatory commitment
reduction prior to, the Maturity Date applicable to the Revolving Credit
Commitments, (iii) which are Refinancing Revolving Credit Commitments shall not
have a final maturity date earlier than the Maturity Date applicable to the
Revolving Credit Commitments being refinanced thereby and (iv) shall have the
same terms as the Revolving Credit Commitments or such terms as are reasonably
satisfactory to the Administrative Agent, it being understood that no consent
shall be required from the Administrative Agent for terms and conditions that
are more restrictive than the existing Revolving Credit Commitments to the
extent that they apply to periods after the Maturity Date applicable to the
Revolving Credit Commitments or are otherwise added for the benefit of the
Revolving Credit Lenders hereunder (which shall not require the consent of any
Revolving Credit Lender or any Agent); provided that to the extent any covenant
that is more restrictive than any of the Financial Covenants is added for the
benefit of any Additional Revolving Commitments, such covenant (except to the
extent only applicable after the maturity date of each Revolving Credit
Facility) is also added for the benefit of each Revolving Credit Facility; it
being understood and agreed that in each such case, no consent of any Agent
and/or any Lender shall be required in connection with adding such covenant);
provided that notwithstanding anything to the contrary in this Section 2.14(c),
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Additional Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the applicable
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Revolving Credit Loans with respect to Additional Revolving
Credit Commitments shall be made on a no less than pro rata basis (with respect
to borrowings) and a no greater than pro rata basis (with respect to repayments)
with all other Revolving Credit Commitments, (2) all Letters of Credit and Swing
Line Loans may be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of commitments with respect to, and
termination of, Additional Revolving Credit Commitments prior to the Maturity
Date applicable to the Revolving Credit Commitments at the time of incurrence of
such Additional Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any Class of
Revolving Credit Commitments on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Additional Revolving Credit Commitments (and Revolving
Credit Loans made thereunder) shall be governed by the same or equivalent
assignment and participation provisions applicable to the Revolving Credit
Commitments and Revolving Credit Loans.

(d) [Reserved].

 

112



--------------------------------------------------------------------------------

(e) Each notice from the applicable Loan Party pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans and/or Incremental Revolving Credit Commitments. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend Incremental Term Loans or Incremental Revolving Credit
Commitments shall be reasonably satisfactory to Parent Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the applicable Borrower and such Additional
Lender, and, in the case of any Incremental Revolving Credit Commitments, each
L/C Issuer and Swing Line Lender. For the avoidance of doubt, no L/C Issuer or
Swing Line Lender is required to act as such for any Additional Revolving Credit
Commitments unless they so consent. No Incremental Facility Amendment shall
require the consent of any Lenders other than the Additional Lenders with
respect to such Incremental Facility Amendment. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees. Commitments in respect of any Incremental Term Loans or
Incremental Revolving Credit Commitments may become Commitments under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14. The effectiveness of any Incremental Facility
Amendment shall, unless otherwise agreed to by the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.03 (it being
understood that (i) all references to “the date of such Credit Extension” in
Section 4.03 shall be deemed to refer to the Incremental Facility Closing Date
and (ii) if the proceeds of such Incremental Facility are to be used, in whole
or in part, (x) to finance a Permitted Acquisition or other Investment, (1) such
incurrence shall be subject to the LCT Provisions and (2) no Specified Event of
Default shall exist on the Incremental Facility Closing Date or (y) for any
other purpose, no Event of Default shall exist on the Incremental Facility
Closing Date). The proceeds of any Incremental Term Loans will be used for
general corporate purposes and any other use not prohibited hereunder. Upon each
increase in the Revolving Credit Commitments under any Revolving Credit Facility
pursuant to this Section 2.14 that is in the form of a Revolving Credit
Commitment Increase, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Credit
Commitment (each, an “Incremental Revolving Increase Lender”) in respect of such
Revolving Credit Commitment Increase, and each such Incremental Revolving
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit and Swing Line Loans held by each Revolving Credit Lender (including each
such Incremental Revolving Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment after
giving effect to such Revolving Credit Commitment Increase. Additionally, if any
Revolving Credit Loans are outstanding under a Revolving Credit Facility at the
time any Revolving Credit Commitment Increase is implemented under such
Revolving Credit Facility, the Revolving Credit Lenders immediately after
effectiveness of such Revolving Credit Commitment Increase shall purchase and
assign at par such amounts of the Revolving Credit Loans outstanding under such
Revolving Credit Facility at such time as the Administrative Agent may require
such that each

 

113



--------------------------------------------------------------------------------

Revolving Credit Lender holds its Applicable Percentage of all Revolving Credit
Loans outstanding under such Revolving Credit Facility immediately after giving
effect to all such assignments. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this Section 2.14.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by Parent
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
Parent Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings), modifying the amortization
schedule in respect of such Lender’s Term Loans and/or modifying any prepayment
premium or call protection in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate Class of Revolving Credit Commitments from the
Class of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied:

(i) except as to interest rates, fees and final maturity (which shall be
determined by Parent Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment extended pursuant to
an Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Class of Revolving
Credit Commitments (and related outstandings); provided that at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than three different maturity dates,

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by Parent Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender that agrees to an extension with respect to
such Term Loans extended pursuant to any Extension (“Extended Term Loans”) shall
have the same terms as the Class of Term Loans subject to such Extension Offer,

 

114



--------------------------------------------------------------------------------

(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, and the maturity of any Extended Term Loans shall not be
shorter than the maturity of the Term Loans extended thereby,

(iv) any Extended Term Loans may participate (x) on a pro rata basis, greater
than pro rata or a less than pro rata basis in any voluntary repayments or
prepayments hereunder and (y) on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer,

(v) if the aggregate principal amount of the Class of Term Loans (calculated on
the face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by Parent Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer,

(vi) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(vii) any applicable Minimum Extension Condition shall be satisfied unless
waived by Parent Borrower and no Lender shall be obligated to extend its Term
Loans or Revolving Credit Commitments unless it so agrees.

(b) With respect to all Extensions consummated by Parent Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that Parent Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Parent Borrower’s sole discretion and may be waived by Parent Borrower)
of Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.15 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans and/or Extended Revolving Credit Commitments on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.

 

115



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer (if such L/C Issuer is being requested to issue letters of credit with
respect to the Class of Extended Revolving Credit Commitments). All Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Loan Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize and direct the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with Parent Borrower as may be necessary in order to establish
new Classes in respect of Revolving Credit Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and Parent Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.15 (and to the extent any such amendment is consistent with
the terms of this Section 2.15 (as reasonably determined by Parent Borrower),
the Administrative Agent shall be deemed to have consented to such amendment,
and no such consent of the Administrative Agent shall be necessary to have such
amendment become effective).

(d) In connection with any Extension, Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15; provided
that, failure to give such notice shall in no way affect the effectiveness of
any amendment entered into to effectuate such Extension in accordance with this
Section 2.15.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01); provided that any
waiver, amendment or modification of a type described in clause (a), (b) or
(c) of the first proviso in Section 10.01 that would apply to the Commitments or
Loan Obligations owing to such Defaulting Lender shall require the consent of
such Defaulting Lender with respect to the effectiveness of such waiver,
amendment or modification with respect to the Commitments or Loan Obligations
owing to such Defaulting Lender;

 

116



--------------------------------------------------------------------------------

(c) if any L/C Exposure or outstanding Swing Line Loan exists at the time a
Lender under the Revolving Credit Facility becomes a Defaulting Lender then:

(i) all or any part of the L/C Exposure or participation in Swing Line Loans of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s L/C Exposure does not exceed the total of all non-Defaulting
Lenders’ relevant Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent, (x) first, prepay Swing Line Loans
in an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize for the benefit of the L/C Issuer only the Borrowers’
obligations corresponding to such Defaulting Lender’s L/C Exposure and (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.03(f) for so long as such
L/C Exposure is outstanding and;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, Parent Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is Cash Collateralized;

(iv) if the L/C Exposures of the non-Defaulting Lenders are increased pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.09(a) and 2.03(h) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such portion of such Defaulting Lender’s L/C Exposure shall be
payable to the L/C Issuer until and to the extent that such L/C Exposure is
reallocated and/or Cash Collateralized; and

(vi) subject to Section 10.23, no reallocation pursuant to this Section 2.16
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

117



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, (i) the relevant L/C Issuer shall not be required to issue, amend or
increase any Letter of Credit and (ii) the Swing Line Lender shall not be
required to fund any Swing Line Loans unless the relevant L/C Issuer and the
Swing Line Lender have received assurances satisfactory to them that
non-Defaulting Lenders will cover the related exposure and/or Cash Collateral
will be provided by the Borrowers in accordance with Section 2.16(c), and
participating interests in any newly issued or increased Letter of Credit or any
newly funded Swing Line Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.16(c)(i) (and such Defaulting Lender shall
not participate therein).

(e) In the event that the Administrative Agent, Parent Borrower, the Swing Line
Lender and the relevant L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the relevant L/C Exposures and Swing Line Loans shall be readjusted
to reflect the inclusion of such Lender’s Revolving Credit Commitment and on
such date such Lender shall purchase at par such of the Revolving Credit Loans
of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Applicable Percentage.

Section 2.17 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by Parent Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by Parent Borrower, is unable to certify that it
is (i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, Parent Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or term loans) or
Qualified Capital Stock (such Indebtedness or Qualified Capital Stock,
“Permitted Debt Exchange Securities” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, (x) with respect to any Permitted Debt Exchange
Offer that constitutes an offering of securities, any Lender that, if requested
by Parent Borrower, is unable to certify that it is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act) or (iii) not a “U.S. person” (as defined in Rule 902 under the Securities
Act) or (y) any Lender that, if requested by Parent Borrower, is unable to
certify that it can receive the type of Permitted Debt Exchange Securities being
offered in connection with such Permitted Debt Exchange) of each applicable
Class based on their respective aggregate principal amounts of outstanding Term
Loans under each such Class;

 

118



--------------------------------------------------------------------------------

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Securities shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Securities is
not earlier than the latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Securities upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Securities are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Securities shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is or substantially concurrently
becomes a Loan Party;

(vi) if such Permitted Debt Exchange Securities are secured, such Permitted Debt
Exchange Securities are secured on a pari passu basis or junior priority basis
to the Obligations and (A) such Permitted Debt Exchange Securities are not
secured by any assets not securing the Obligations unless such assets
substantially concurrently secure the Obligations and (B) the beneficiaries
thereof (or an agent or trustee on their behalf) shall have become party to an
Acceptable Intercreditor Agreement with the Collateral Agent;

 

119



--------------------------------------------------------------------------------

(vii) the terms and conditions of such Permitted Debt Exchange Securities
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the
Class or Classes of Term Loans being exchanged) reflect market terms and
conditions at the time of incurrence or issuance (as reasonably determined by
Parent Borrower in good faith); provided that if such Permitted Debt Exchange
Securities contain any financial maintenance covenants, such covenants shall not
be more restrictive than (or in addition to) those contained in this Agreement
(unless such covenants are also added for the benefit of the Lenders under this
Agreement, which amendment to add such covenants to this Agreement shall not
require the consent of any Lender or Agent hereunder);

(viii) all Term Loans exchanged under each applicable Class by Parent Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by Parent Borrower on date of the settlement thereof (and, if requested
by the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to Parent Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by Parent Borrower and the
Administrative Agent, the next scheduled Interest Payment Date with respect to
such Term Loans (with such interest accruing until the date of consummation of
such Permitted Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by Parent
Borrower pursuant to such Permitted Debt Exchange Offer, then Parent Borrower
shall exchange Term Loans under the relevant Class tendered by such Lenders
ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by Parent Borrower pursuant to such Permitted Debt Exchange
Offer, then Parent Borrower shall exchange Term Loans across all Classes subject
to such Permitted Debt Exchange Offer tendered by such Lenders ratably up to
such maximum amount based on the respective principal amounts so tendered;

 

120



--------------------------------------------------------------------------------

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with Parent Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by Parent Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by Parent Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing Parent Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any
such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in Parent Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered and/or
(B) as a condition (a “Maximum Tender Condition”) to consummating any such
Permitted Debt Exchange that no more than a maximum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in Parent Borrower’s
discretion) of Term Loans of any or all applicable Classes will be accepted for
exchange. The Administrative Agent and the Lenders hereby acknowledge and agree
that the provisions of Sections 2.05, 2.06 and 2.13 do not apply to the
Permitted Debt Exchange and the other transactions contemplated by this
Section 2.17 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.

(c) In connection with each Permitted Debt Exchange, (i) Parent Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof; provided that, failure to give such notice shall in no way
affect the effectiveness of any Permitted Debt Exchange consummated in
accordance with this Section 2.17 and (ii) Parent Borrower, in consultation with
the Administrative Agent, acting reasonably, shall establish such procedures as
may be necessary or advisable to accomplish the purposes of this Section 2.17;
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made. Parent Borrower shall provide the final results of such Permitted Debt
Exchange to the Administrative Agent no later than three (3) Business Days prior
to the proposed date of effectiveness for such Permitted Debt Exchange (or such
shorter period agreed to by the Administrative Agent in its sole discretion) and
the Administrative Agent shall be entitled to conclusively rely on such results.

 

121



--------------------------------------------------------------------------------

(d) Parent Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with Parent Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

Section 2.18 Subsidiary Borrowers.

(a) Parent Borrower may at any time, upon not less than 15 Business Days’ notice
from Parent Borrower to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of Parent Borrower (an “Applicant Borrower”) as a
Subsidiary Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit M (a “Subsidiary Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Applicant Borrower to the extent any Lenders so require. If the Administrative
Agent and the Required Lenders agrees that an Applicant Borrower shall be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit N (a “Subsidiary Borrower Notice”) to Parent
Borrower and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Subsidiary Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Subsidiary Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Subsidiary Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Committed Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Subsidiary Borrower
until the date five Business Days after such effective date.

(b) The Obligations of Parent Borrower and each Subsidiary Borrower shall be
joint and several in nature.

(c) Each Subsidiary Borrower hereby irrevocably appoints Parent Borrower as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any Subsidiary Borrower. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by Parent Borrower,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to Parent Borrower in accordance with the terms of this Agreement
shall be deemed to have been delivered to each Subsidiary Borrower.

 

122



--------------------------------------------------------------------------------

(d) Parent Borrower may from time to time, upon not less than 10 Business Days’
notice from Parent Borrower to the Administrative Agent (or such shorter period
as may be agreed by the Administrative Agent in its sole discretion), terminate
a Subsidiary Borrower’s status as such, provided that there are no outstanding
Loans payable by such Subsidiary Borrower, or other amounts payable by such
Subsidiary Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Subsidiary Borrower’s status.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable Laws (as determined in the good faith discretion of the applicable
withholding agent). If any applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document, (i) if such Taxes are Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), the applicable Lender or Agent (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions, (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (iv) as soon as practicable after the date of any such
payment by any Loan Party, such Loan Party (or applicable Borrower) shall
furnish to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, and without duplication of any obligation set forth in
Section 3.01(a), the applicable Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent reimburse it for the payment of, any Other Taxes.

(c) Without duplication of any amounts paid pursuant to Section 3.01(a) or
Section 3.01(b), the applicable Borrowers shall jointly and severally indemnify
each Agent and each Lender within 10 days of receipt of a written demand thereof
for (i) the full amount of Indemnified Taxes (including any Indemnified Taxes
imposed or asserted by any jurisdiction in respect of amounts payable under this
Section 3.01) payable or paid by such Agent and such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender or
Agent (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.

 

123



--------------------------------------------------------------------------------

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit an amount equal to such
refund as soon as practicable after it is determined that such refund pertains
to Indemnified Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Indemnified Taxes giving rise to such refund) to the applicable
Borrower, net of all reasonable out-of-pocket expenses (including any Taxes) of
the Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund);
provided that the applicable Borrower, upon the request of the Lender or Agent,
as the case may be, shall promptly return an amount equal to such refund (plus
any applicable interest, additions to Tax or penalties) to such party in the
event such party is required to repay such refund to the relevant Governmental
Authority. Such Lender or Agent, as the case may be, shall, at the applicable
Borrower’s request, provide the applicable Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Notwithstanding anything to the contrary in this Section 3.01(d), in no event
will any Lender or Agent be required to pay any amount to any Loan Party
pursuant to this Section 3.01(d) the payment of which would place such Lender or
Agent in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification or additional amounts and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing herein contained shall oblige any Lender or Agent to
make available its Tax returns or disclose any information relating to its Tax
affairs (or any other information that it deems confidential).

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by Parent Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions), at Parent Borrower’s expense, to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event if doing so would reduce or eliminate amounts payable under
Section 3.01(a) or (c); provided that such efforts are made on terms that, in
the judgment of such Lender, cause such Lender and its Applicable Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(e) shall affect or postpone
any of the Obligations of Parent Borrower or the rights of such Lender pursuant
to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by Parent
Borrower or the Administrative Agent, provide Parent Borrower and the
Administrative Agent with any documentation prescribed by applicable Laws, or
reasonably requested by Parent Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document and any documentation necessary to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders such documentation (including any documentation specifically referenced
below) expired, obsolete or inaccurate in any material respect, deliver promptly
to Parent Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify Parent Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

 

124



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by applicable Laws or
upon the reasonable request of Parent Borrower or the Administrative Agent), two
properly completed and duly signed original copies of whichever of the following
is applicable:

(A) Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as applicable (or
any successor forms), claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

(B) Internal Revenue Service Forms W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit K (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of CHI (or any
other Subsidiary Borrower that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) within the meaning of Section 881(c)(3)(B) of
the Code or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest payments under any Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business, and (y) Internal Revenue Service Forms W-8BEN or Forms W-8BEN-E, as
applicable (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by an Internal Revenue Service Form

 

125



--------------------------------------------------------------------------------

W-8ECI, W-8BEN, W-8BEN-E, a United States Tax Compliance Certificate, Internal
Revenue Service Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E) any other form prescribed by applicable U.S. federal income tax laws
(including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding Tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable Laws to permit any Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Parent Borrower and the Administrative Agent at the time
or times prescribed by applicable Laws and at such time or times reasonably
requested by Parent Borrower or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Parent Borrower or the Administrative Agent as may be
necessary for any Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).

(g) The Administrative Agent (or any successor thereto) shall provide Parent
Borrower with, (i) if it is a United States person (as defined in
Section 7701(a)(30) of the Code), a duly completed Internal Revenue Service Form
W-9 certifying that it is exempt from U.S. federal backup withholding (along
with any other tax forms reasonably requested by Parent Borrower), or (ii) if it
is not a United States person, (1) with respect to amounts payable to the
Administrative Agent for its own account, a duly completed Internal Revenue
Service Form W-8ECI or Form W- 8BEN-E, as applicable (along with any other tax
forms reasonably requested by Parent Borrower), and (2) with respect to amounts
payable to the Administrative Agent on behalf of a Lender, a duly

 

126



--------------------------------------------------------------------------------

completed Internal Revenue Service Form W-8IMY (together with any required
accompanying documentation), and shall update such forms periodically upon the
reasonable request of Parent Borrower. Notwithstanding any other provision of
this clause (g), the Administrative Agent shall not be required to deliver any
form that such Administrative Agent is not legally eligible to deliver.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer.

Section 3.02 Inability to Determine Rates. If prior to the first day of any
Interest Period (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that,
(A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank eurodollar market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan and (y) (and the
circumstances described in the definition of “Eurocurrency Rate” do not apply)
or (C) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to such Alternative Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) (in each
case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent shall have received notice from the Required Lenders in
respect of the relevant Facility that the Eurocurrency Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, then the
Administrative Agent shall give telecopy or telephonic notice thereof to Parent
Borrower and the relevant Lenders as soon as practicable thereafter. Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders in respect of the relevant Facility) revokes such notice. Upon receipt
of such notice, (I) the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans denominated in
Dollars in the Dollar Equivalent of the amount specified therein and (II) (A)
any outstanding affected Eurocurrency Rate Loans denominated in Dollars will be
deemed to have been converted into Base Rate Loans at the end of the applicable
Interest Period and (B) any outstanding affected Eurocurrency Rate Loans
denominated in an Alternative Currency, at the Company’s election, shall either
(1) be converted into a Borrowing of Base Rate Loans denominated in Dollars in
the Dollar Equivalent of the amount of such outstanding Eurocurrency Rate Loan
at the end of the applicable Interest Period or (2) be prepaid at the end of the
applicable Interest Period in full; provided that if no election is made by the
Company within three days after receipt of such notice, the Company shall be
deemed to have elected clause (1) above.

 

127



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with Parent Borrower and the Required Lenders in respect
of the relevant Facility, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans in accordance with
clause (a)(i) of the preceding paragraph, (2) the Administrative Agent or the
Required Lenders in respect of the relevant Facility notify the Administrative
Agent and Parent Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its Applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Parent Borrower written
notice thereof.

Section 3.03 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law (including
with respect to Taxes), or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Loan or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.03(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes
indemnifiable under Section 3.01, (ii) Excluded Taxes described in clauses
(b) through (e) of the definition of “Excluded Taxes,” (iii) Excluded Taxes
described in clause (a) of the definition of “Excluded Taxes” to the extent such
Taxes are imposed on or measured by such Lender’s net income or profits (or are
franchise Taxes imposed in lieu thereof or branch profits Taxes) or (iv) reserve
requirements contemplated by Section 3.03(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.05), Parent Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction; provided that in the case of any Change in Law only applicable as
a result of the proviso set forth in the definition thereof, such Lender will
only be compensated for such amounts that would have otherwise been imposed
under the applicable increased cost provisions and only to the extent the
applicable Lender is imposing such charges on other generally similarly situated
borrowers (but not necessarily all such borrowers) under comparable syndicated
credit facilities.

(b) If any Lender determines that as a result of any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements, and such Lender’s desired return on capital), then from
time to time upon demand of such Lender

 

128



--------------------------------------------------------------------------------

setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.05), Parent Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c) Parent Borrower shall pay (or cause the applicable Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of demonstrable error), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error) which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided
Parent Borrower shall have received at least fifteen (15) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice fifteen (15) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days after receipt of such notice.

(d) Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by Parent Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Applicable Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.03(e) shall
affect or postpone any of the Obligations of Parent Borrower or the rights of
such Lender pursuant to Section 3.03(a), (b), (c) or (d).

Section 3.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, Parent Borrower shall promptly
compensate (or cause the applicable Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan;

 

129



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by Parent Borrower
or other applicable Borrower; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. Notwithstanding the foregoing, in connection
with any Incremental Term Loans, parties thereto shall endeavor to adjust
Interest Periods thereon to minimize amounts payable under this Section with
respect thereto.

Section 3.05 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to Parent Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, Parent Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies Parent
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by Parent Borrower under
Section 3.03, Parent Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurocurrency Rate Loans from one Interest Period to another, or to convert Base
Rate Loans into Eurocurrency Rate Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
Section 3.05(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03 hereof that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

 

130



--------------------------------------------------------------------------------

(ii) all Loans denominated in Dollars that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

(d) If any Lender gives notice to Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.03 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
denominated in Dollars pursuant to this Section 3.05 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted to Eurocurrency Rate
Loans, on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

Section 3.06 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender, (iii) any Lender becomes a Non-Consenting
Lender, (iv) any Lender becomes a Non-Extending Lender and/or, (v) any
suspension or cancellation of any obligation of any Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing pursuant to
Section 3.07, then Parent Borrower may, at its election and its sole expense and
effort, on prior written notice to the Administrative Agent and such Lender, to
the extent not in conflict with applicable Laws in any material respect, either
(x) replace such Lender by requiring such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by Parent Borrower in such instance) all of its rights and obligations
under this Agreement (or, with respect to clause (iii) above, all of its rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) (other than its existing
rights to payments pursuant to Sections 3.01 and 3.04) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to Parent Borrower to find a replacement Lender or other
such Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.03 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-

 

131



--------------------------------------------------------------------------------

Consenting Lender, the applicable Eligible Assignees shall have agreed to the
applicable departure, waiver or amendment of the Loan Documents or (y) repay the
Loans and terminate the Commitments held by any such Lender notwithstanding
anything to the contrary herein (including, without limitation Section 2.05,
Section 2.06, Section 2.07 or Section 2.13), on a non pro rata basis so long as
any accrued and unpaid interest and required fees are paid any such
Non-Consenting Lender or Non-Extending Lender.

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and in Swing Line Loans (provided that the failure of any such Lender to execute
an Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register) and (ii) deliver Notes, if any,
evidencing such Loans to Parent Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and in Swing Line Loans,
(B) all obligations of the Loan Parties owing to the assigning Lender relating
to the Loan Documents and participations so assigned shall be paid in full by
the assignee Lender or the Loan Parties (as applicable) to such assigning Lender
concurrently with such assignment and assumption, any amounts owing to the
assigning Lender (other than a Defaulting Lender) under Section 3.04 as a
consequence of such assignment and, in the case of an assignment of Term Loans
in connection with a Repricing Event, the premium, if any, that would have been
payable by Parent Borrower on such date pursuant to Section 2.05(a)(iii) if such
Lender’s Term Loans subject to such assignment had been prepaid on such date
shall have been paid by Parent Borrower to the assigning Lender and (C) upon
such payment and, if so requested by the assignee Lender, the assignor Lender
shall deliver to the assignee Lender the appropriate Note or Notes executed by
the applicable Borrower, the assignee Lender shall become a Lender hereunder and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of Cash Collateral into a
Cash Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) Parent Borrower or the Administrative Agent have
requested that the Lenders (A) consent to a departure or waiver of any
provisions of the Loan Documents or (B) agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) solely with respect to clauses
(i) and (ii) above, the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” In the event that Parent
Borrower or the Administrative Agent has requested that the Lenders consent to
an extension of the Maturity Date of any Class of Loans as permitted by
Section 2.15, then any Lender who does not agree to such extension shall be
deemed a “Non-Extending Lender.”

 

132



--------------------------------------------------------------------------------

Section 3.07 Illegality. If (a) in any applicable jurisdiction, the
Administrative Agent, any L/C Issuer or any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, such L/C Issuer or such Lender, as
applicable, to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any
Borrowing to any Loan Party who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia
(including, as a result of any illegality due to any economic or financial
sanctions administered or enforced by any sanctions authority) or (b) any Lender
is advised in writing by a sanctions authority that penalties will be imposed by
a sanctions authority as a result of such Lender’s participation in the
Agreement or any other business or financial relationship with Parent Borrower,
in each case of clauses (a) and (b), such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying Parent
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest with respect to
any such Borrowing shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified Parent Borrower or, if earlier, the
date specified by such Person in the notice delivered to the Administrative
Agent (being no earlier than the last day of any applicable grace period
permitted by applicable Law) and (B) take all reasonable actions requested by
such Person to mitigate or avoid such illegality.

Section 3.08 Survival. All of the Borrowers’ respective obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Loan Obligations hereunder and any assignment of rights by or
replacement of a Lender or L/C Issuer.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Revolving Credit Facility. The obligation of each
Revolving Credit Lender to make its Revolving Credit Commitment available and
any initial Credit Extension hereunder under the Revolving Credit Facility is
subject to satisfaction (or waiver in accordance with Section 10.01) of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or other electronic copies (in each case, followed
promptly by originals if requested) unless otherwise specified, each executed by
a Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Revolving
Credit Lenders:

 

133



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, the Guaranty, the U.S. Security
Agreement (and intellectual property security agreements required thereunder),
the Canadian Pledge Agreement, the UK Security Agreement and each of the other
Loan Documents to be entered into on the Closing Date and prior to the initial
Credit Extension, in any case, subject to the provisions of this Section 4.01
and together with (except as provided in the Collateral Documents and/or the
provisions of this Section 4.01):

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers or stock transfer forms executed in blank
and (if applicable) instruments evidencing the pledged debt referred to therein
endorsed in blank, and

(B) evidence that all other actions, recordings and filings (UCC financing
statements, PPSA filings and intellectual property security agreements) that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for;

(ii) a Note executed by the applicable Borrower in favor of each Revolving
Credit Lender that has requested a Note at least five (5) Business Days in
advance of the Closing Date;

(iii) such certificates (including a certificate substantially in the form of
Exhibit L), copies of Organization Documents of the Loan Parties, resolutions or
other action and incumbency certificates of Responsible Officers of each Loan
Party, evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(iv) an opinion from Kirkland & Ellis LLP, New York counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender;

(v) an opinion from (A) Goodmans LLP, Canadian local counsel to the Loan
Parties, (B) Norton Rose Fulbright LLP, English local counsel to the
Administrative Agent, (C) Van Doorne N.V., Dutch local counsel to the Loan
Parties, (D) Norton Rose Fulbright LLP, Dutch local counsel to the
Administrative Agent and (E) Kilpatrick Townsend & Stockton LLP, North Carolina
local counsel to the Loan Parties, each addressed to the Administrative Agent,
the Collateral Agent and each Lender;

(vi) a certificate attesting to the Solvency of Parent Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transactions, from Parent Borrower’s chief financial officer or other
officer with equivalent duties;

 

134



--------------------------------------------------------------------------------

(vii) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension and an associated letter of direction;

(viii) copies of recent customary UCC lien, tax and judgment searches prior to
the Closing Date with respect to the Loan Parties;

(ix) if available in the relevant jurisdiction, good standing certificates or
certificates of status, as applicable and bring down telegrams or facsimiles,
for each Loan Party; and

(x) in respect of each company incorporated in the United Kingdom whose shares
are the subject of a Lien in favor of the Collateral Agent (a “Charged
Company”), either: (A) a certificate of an authorized signatory of a Loan Party
certifying that: (1) each Loan Party has complied within the relevant timeframe
with any notice it has received pursuant to Part 21A of the Companies Act 2006
from that Charged Company; and (2) no “warning notice” or “restrictions notice”
(in each case as defined in Schedule 1B of the Companies Act 2006) has been
issued in respect of those shares, together with a copy of the “PSC register”
(within the meaning of section 790C(10) of the Companies Act 2006) of that
Charged Company, which is certified by an authorized signatory of a Loan Party
to be correct, complete and not amended or superseded as at a date no earlier
than the date of this Agreement; or (B) a certificate of an authorized signatory
of a Loan Party certifying that such Charged Company is not required to comply
with Part 21A of the Companies Act 2006.

(b) All fees and expenses required to be paid on the Closing Date hereunder or
pursuant to any agreement in writing entered into by any Borrower to the extent,
with respect to expenses, invoiced at least three (3) Business Days prior to the
Closing Date, shall have been paid in full in cash or, if applicable, will be
paid on the Closing Date out of the initial Credit Extension under the Revolving
Credit Facility.

(c) The Administrative Agent and the Revolving Credit Lenders shall have
received at least three (3) Business Days prior to the Closing Date (i) all
documentation and other information about the Loan Parties as has been
reasonably requested in writing at least ten (10) Business Days prior to the
Closing Date by the Administrative Agent or the Revolving Credit Lenders that
they reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act and the Canadian AML Legislation, and
(ii) a Beneficial Ownership Certification in relation to any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

(d) Since December 28, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect

(e) Each of the conditions set forth in Section 4.03 are satisfied.

 

135



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated as of the
Closing Date, of a Responsible Officer of Parent Borrower, confirming compliance
with the condition precedent set forth in Section 4.01(e).

(g) The Revolver Refinancing shall have occurred.

The making of the initial Credit Extensions by the Revolving Credit Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each Revolving Credit Lender that each of the
conditions precedent set forth in this Section 4.01 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.

Section 4.02 [Reserved].

Section 4.03 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension under the Revolving Credit Facility
after the Closing Date and any requests for Incremental Revolving Credit
Commitments which are established, but not drawn on the date of the
effectiveness of such facility (other than (x) a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or (y) a Credit Extension under any Incremental Facility
in connection with a Permitted Acquisition or other Investment, which are
subject to the LCT Provisions) is subject to the following conditions precedent:

(a) The representations and warranties of Parent Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Permitted Acquisition or other Investment which are subject to
the LCT Provisions) submitted by Parent Borrower shall be deemed to be a
representation and warranty that the applicable conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

136



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Parent Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a Person duly incorporated, organized or formed, and validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrowers,
(b) (i), (c), (d) or (e), to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents and Liens subject to an Acceptable Intercreditor Agreement)
or (iv) violate any material Law; except (in the case of clauses (b)(ii) and
(b)(iv)), to the extent that such conflict, breach, contravention, payment or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to Section 2.03(f) of this Agreement or the Collateral
Documents, (c) the perfection or maintenance of the Liens created under this
Agreement or the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent, the Collateral Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to this Agreement or the Collateral Documents, except for
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

137



--------------------------------------------------------------------------------

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
Parent Borrower and its Restricted Subsidiaries as of the dates thereof, and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
disclosed to the Administrative Agent prior to the Closing Date.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Parent Borrower and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP or
IFRS, or the respective interpretation thereof, and that such restatements will
not result in a Default under the Loan Documents.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Parent Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or by or before any Governmental Authority, by or against Parent
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good and valid title to, or
valid leasehold interests in, or easements or other limited property interests
in, all property necessary in the ordinary conduct of its business, free and
clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, Permitted Liens and any Liens and privileges arising
mandatorily by Law and, in each case, except where the failure to have such
title or other interest would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(b) [reserved].

 

138



--------------------------------------------------------------------------------

(c) Except as would not have a Material Adverse Effect, all management
agreements and franchise agreements to which any Loan Party is a party relating
to real property are in full force and effect and no consent is required in
connection with any such agreements for the consummation of the Transactions,
except as shall have been obtained prior to the Closing Date occurring on or
prior to such day.

Section 5.08 Environmental Compliance. Except as set forth on Schedule 5.08 or
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:

(a) there are no pending or, to the knowledge of Parent Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against any Loan Party or any of their
respective Restricted Subsidiaries alleging potential liability under, or
responsibility for violation of, any Environmental Law.

(b) there has been no Release of Hazardous Materials at, on, under or from any
property currently or formerly owned, leased or operated by any Loan Party or
their respective Restricted Subsidiaries which would reasonably be expected to
give rise to liability under Environmental Laws;

(c) no Loan Party nor any of their respective Restricted Subsidiaries is
currently undertaking, either individually or together with other persons, any
investigation or response action relating to any actual or threatened Release of
Hazardous Materials at any location pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law;

(d) all Hazardous Materials transported by or on behalf of any Loan Party or any
of their respective Restricted Subsidiaries from any property currently or
formerly owned, leased or operated by any Loan Party or any of their respective
Restricted Subsidiaries for off-site disposal have been disposed of in
compliance with any Environmental Laws; and

(e) the Loan Parties and their respective Restricted Subsidiaries and their
respective businesses, operations and properties are and have been in compliance
with all Environmental Laws and have obtained, maintained and are in compliance
with all permits, licenses or approvals required under Environmental Laws for
their operations.

Section 5.09 Taxes. Parent Borrower and each of its Restricted Subsidiaries has
timely filed all federal, provincial, state, municipal, foreign and other Tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(a) those Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or IFRS, as applicable, or (b) failures to file
or pay as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to Parent Borrower or any
of its Restricted Subsidiaries that would, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

139



--------------------------------------------------------------------------------

Section 5.10 Compliance with ERISA.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan and Foreign Plan is
in compliance with the applicable provisions of ERISA, the Code and other
federal, provincial or state Laws and applicable foreign laws, respectively.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.]

(c) Each Loan Party represents and warrants as of the Closing Date that it does
not and will not hold “plan assets” for purposes of the Department of Labor
regulations located at 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.

(d) Except for the UK Pension Schemes, no Loan Party or any of its Subsidiaries
is or has at any time been: (a) an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Schemes Act 1993);
or (b)”connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004) of such an employer.

Section 5.11 Subsidiaries; Capital Stock. As of the Closing Date, neither Parent
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Capital
Stock in Parent Borrower and its Subsidiaries have been validly issued, are
fully paid and, in the case of Capital Stock representing corporate interests,
nonassessable and, on the Closing Date, all Capital Stock owned directly or
indirectly by Parent Borrower or any other Loan Party are owned free and clear
of all Liens except for Permitted Liens. As of the Closing Date, Schedule 5.11
(a) sets forth the name and jurisdiction of organization or incorporation of
each Subsidiary of a Loan Party, (b) sets forth the ownership interest of Parent
Borrower and any of the Loan Parties in each of their Subsidiaries, including
the percentage of such ownership and (c) identifies each Person the Capital
Stock of which are required to be pledged on the Closing Date pursuant to the
Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings and no Letter of Credit will be used for any purpose that violates
Regulation U or Regulation X of the FRB.

 

140



--------------------------------------------------------------------------------

(b) None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. On the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent, any Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Parent Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

Section 5.14 Intellectual Property; Licenses, Etc.. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, industrial designs, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are used in or reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of Parent Borrower, without violation of the rights of any Person,
except to the extent such failures to own, license or possess or violations,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any such IP
Rights is pending or, to the knowledge of Parent Borrower, threatened against
any Loan Party or its Subsidiary, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

Section 5.15 Solvency. After giving effect to the Transactions occurring on the
Closing Date, Parent Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law fully perfected first-priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.

 

141



--------------------------------------------------------------------------------

Section 5.17 Use of Proceeds. The proceeds of the Revolving Credit Loans and
Letters of Credit shall be used in a manner consistent with the uses set forth
in the Preliminary Statements to this Agreement.

Section 5.18 Patriot Act, etc.. (i) Neither Parent Borrower nor any other Loan
Party is in material violation of any material laws relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, the USA PATRIOT Act and the Canadian AML
Legislation. (ii) The use of proceeds of the Loans and Letters of Credit will
not violate in any material respect the Trading with the Enemy Act, as amended
or any of the foreign asset control regulations of the United States Treasury
Department (31 C.F.R. Subtitle B, Chapter V) or the Canadian AML Legislation.

Section 5.19 Sanctioned Persons. None of Parent Borrower, its Restricted
Subsidiaries, or, any director, officer, or employee, or, to the knowledge of
Parent Borrower, any agent or affiliate of Parent Borrower or any of its
Restricted Subsidiaries is a person that is, or is 50% or more owned by one or
more persons that are, (i) currently the target of any economic sanctions
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Treasury Department or the U.S. Department of State, the United Nations Security
Council, the European Union, or Her Majesty’s Treasury, the government of Canada
or any other applicable sanctions authority (collectively, “Sanctions”) or
(ii) located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine). Parent Borrower will not,
directly or, to the knowledge of Parent Borrower, indirectly, use the proceeds
of the Loans or Letters of Credit, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person that is the
subject of Sanctions or in any country or territory, that, at the time of such
funding, is the subject of comprehensive Sanctions, except to the extent
permitted for a Person required to comply with Sanctions or (ii) in any other
manner that would result in a violation of Sanctions by the Loan Parties, the
Administrative Agent or the Lenders.

Section 5.20 FCPA. No part of the proceeds of the Loans or Letters of Credit
will be used, directly or, to the knowledge of Parent Borrower, indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”), the Corruption of Foreign Public
Officials Act (Canada) or any other similar applicable anti-corruption law
(collectively, the “Anti-Corruption Laws”).

Section 5.21 [Reserved].

Section 5.22 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

Section 5.23 Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

142



--------------------------------------------------------------------------------

Section 5.24 Centre of Main Interests and Establishments. For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) of each Loan Party that is incorporated in a jurisdiction to
which the Regulation applies, is situated in its jurisdiction of incorporation
and none of them have an “establishment” (as that term is used in Article 2(10)
of the Regulation) in any other jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), Parent Borrower shall, and shall (except
in the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of the fiscal year ending on or about December 31, 2019 and each fiscal year of
Parent Borrower ending after the Closing Date, an audited consolidated balance
sheet of Parent Borrower as at the end of such fiscal year, and the related
statements of operations, stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year and including a customary management summary of operating
results, all in reasonable detail and prepared in accordance with GAAP, audited
and accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” qualification or exception (other
than an emphasis of matter paragraph) (other than (x) with respect to, or
resulting from, a current debt maturity and/or (y) any potential default or
event of default of any financial covenant under this Agreement and/or any other
Indebtedness; provided that if the independent auditor provides an attestation
and a report with respect to management’s report on internal control over
financial reporting and its own evaluation of internal control over financial
reporting, then such report may include a qualification or limitation due to the
exclusion of any acquired business from such report to the extent such exclusion
is permitted under rules or regulations promulgated by the SEC or the Public
Company Accounting Oversight Board;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Parent Borrower beginning with the first fiscal quarter ending after the Closing
Date, a consolidated balance sheet of Parent Borrower as at the end of such
fiscal quarter, and the related statements of operations, stockholders’ equity
and cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of Parent
Borrower as fairly presenting in all material respects the financial condition,
results of income, equity and cash flows of Parent Borrower and its Subsidiaries
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes; and

 

143



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of any Unrestricted Subsidiaries (if any) from such
consolidated financial statements or, in lieu thereof, such other summary
statements or information acceptable to the Administrative Agent (in its sole
discretion) in respect of any Unrestricted Subsidiaries.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
Borrower by furnishing Parent Borrower’s Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion an independent registered public accounting
firm of nationally recognized standing, which statements, report and opinion may
be subject to the same exceptions and qualifications as contemplated in
Section 6.01(a) (including the proviso thereto).

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Parent Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a), (i)
a list of Subsidiaries that identifies each Subsidiary as a Material Subsidiary
or an Immaterial Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list and (ii) such
other information required by the Compliance Certificate; and

(d) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; provided that, notwithstanding anything to the contrary in this
Section 6.02(d), none of Parent Borrower nor any Restricted

 

144



--------------------------------------------------------------------------------

Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in breach of any confidentiality
obligations, fiduciary duty or Law or (z) that is subject to attorney client or
similar privilege or constitutes attorney work product; provided further that,
in the event that Parent Borrower does not provide information in reliance on
the exclusions in this sentence, it shall use its commercially reasonable
efforts to communicate, to the extent permitted, the applicable information in a
way that would not violate such restrictions.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by Parent Borrower advising the Administrative Agent of the filing
thereof, and if so delivered pursuant to clause (1), shall be deemed to have
been delivered on the date (i) on which Parent Borrower posts such documents, or
provides a link thereto on Parent Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on Parent Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or pursuant to clause (2), shall be deemed to have been
delivered on the date Parent Borrower advises the Administrative Agent of the
filing thereof; provided that with respect to clause (1): (i) upon written
request by the Administrative Agent, Parent Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent Borrower with any such request by
a Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Parent Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Parent
Borrower Materials”) by posting Parent Borrower Materials on SyndTrak,
IntraLinks or another similar electronic system (the “Platform”) and (B) certain
of the Lenders (“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders
that (or have personnel that) do not wish to receive material non-public
information with respect to Parent Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Parent Borrower hereby agrees that (w) all Parent Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Parent Borrower Materials “PUBLIC,” Parent Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Parent
Borrower Materials as not containing any material non-public information with
respect to Parent Borrower or its

 

145



--------------------------------------------------------------------------------

securities for purposes of United States federal and state securities laws;
(y) all Parent Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be entitled to treat any
Parent Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, Parent Borrower shall be under no
obligation to mark any Parent Borrower Materials “PUBLIC”.

Section 6.03 Notices.

(a) Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent for prompt further distribution to each Lender:

(i) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action Parent Borrower propose
to take with respect thereto;

(ii) of any litigation or governmental proceeding (including, without
limitation, pursuant to any Environmental Laws) pending against Parent Borrower
or any of the Subsidiaries that would result in a Material Adverse Effect;

(iii) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that would result in a Material Adverse Effect; and]

(iv) of any other event that would have a Material Adverse Effect.

(b) [Reserved].

Section 6.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) in the case of clause (other than with respect to the Borrowers) (b), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) in each case, pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.05 Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

 

146



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as Parent Borrower and its Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

(b) With respect to U.S. Loan Parties, (i) such Loan Parties shall use
commercially reasonable efforts to procure that such insurance shall provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 10 days (or, to the extent
reasonably available, 30 days) after receipt by the Collateral Agent of written
notice thereof (Parent Borrower shall deliver a copy of the policy (and to the
extent any such policy is cancelled or renewed, a renewal or replacement policy)
or other evidence thereof to the Administrative Agent and the Collateral Agent,
or insurance certificate with respect thereto) and (ii) such insurance shall
name the Collateral Agent as lender loss payee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance), as applicable.

Section 6.07 Compliance with Laws. (i) Comply in all material respects with the
requirements of the Anti-Corruption Laws and Sanctions and (ii) comply in all
respects with all Laws and all orders, writs, injunctions, decrees and judgments
applicable to it or to its business or property (including without limitation,
Environmental Laws, ERISA and Laws governing Foreign Plans), except if the
failure to comply therewith would not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Parent
Borrower or such Subsidiary, as the case may be; it being agreed that Parent
Borrower and its Restricted Subsidiaries shall only be required to provide such
books of record and account in accordance with and to the extent required by the
standards set forth in Section 6.09.

Section 6.09 Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and to discuss its affairs, finances and
accounts with its directors, managers, officers, and independent public
accountants, all at the reasonable expense of Parent Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Parent Borrower; provided that,
excluding any such visits and inspections as contemplated by the next proviso,
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and such
inspection shall be at Parent Borrower’s sole expense; provided, further, that
(x) to the extent there exists any Event of Default, the Administrative Agent,
on behalf of the Lenders (or any of its representatives or independent
contractors), may have one (1) additional right to exercise the ability to
visit, inspect and/or discuss in accordance with the foregoing during such
calendar year at the expense of Parent Borrower at any time during normal
business hours and upon reasonable advance notice and (y) to the extent (A) any
Specified Event of Default exists, the Administrative Agent or any Lender (or
any of their

 

147



--------------------------------------------------------------------------------

respective representatives or independent contractors) may, and (B) to the
extent any Event of Default under Section 8.01(b) (solely with respect to any
Financial Covenant) exists, the Administrative Agent or any Revolving Credit
Lender (or any of their respective representatives or independent contractors)
may, in each case of clauses (A) and (B), do any of the foregoing at the expense
of Parent Borrower at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent and the Lenders shall give Parent
Borrower the opportunity to participate in any discussions with Parent
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.09, none of Parent Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in breach of any confidentiality
obligations, fiduciary duty or Law or (iii) that is subject to attorney client
or similar privilege or constitutes attorney work product; provided that in the
event that Parent Borrower does not provide information in reliance on the
exclusions in this sentence, it shall use its commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not violate such restrictions.

Section 6.10 Covenant to Guarantee Obligations and Give Security. At Parent
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party,
the designation in accordance with Section 6.13 of any existing direct or
indirect Wholly-Owned Subsidiary as a Restricted Subsidiary or any Excluded
Subsidiary ceasing to be an Excluded Subsidiary or any Restricted Subsidiary
that is not a Loan Party merging or amalgamating with a Loan Party in accordance
with the proviso in Section 7.04(a):

(i) within sixty (60) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) [reserved];

(B) cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) pledges,
guarantees, assignments, U.S. Security Agreement Supplements and other security
agreements and documents or joinders or supplements thereto, as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Security
Agreements and other Collateral Documents in effect on the Closing Date or
required, as of the Closing Date to be delivered in accordance with
Section 6.12), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

148



--------------------------------------------------------------------------------

(C) cause each such Restricted Subsidiary to deliver any and all certificates
representing Capital Stock (to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers, stock transfer forms or other appropriate instruments of
transfer executed in blank and (if applicable) instruments evidencing the
Indebtedness held by such Restricted Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;
and

(D) take and cause such Restricted Subsidiary and each direct or indirect Parent
Borrower of such Restricted Subsidiary to take whatever action (including the
filing of financing statements and intellectual property security agreements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected first priority Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law); and

(E) to the extent reasonably requested by the Administrative Agent, cause each
such Restricted Subsidiary to deliver customary board resolutions and officers
certificates; and

(ii) [reserved]; and

(b) [reserved].

Section 6.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 6.12 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b) Within the time periods specified on Schedule 6.12 hereto (as each may be
extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.

 

149



--------------------------------------------------------------------------------

(c) [reserved].

Section 6.13 Designation of Subsidiaries.

(a) Subject to Section 6.13(b) below, Parent Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that at no time may any
Subsidiary be an Unrestricted Subsidiary hereunder if it is a “restricted
Subsidiary” (or term of similar import) for the purpose of any Subordinated
Indebtedness. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by Parent Borrower therein at the date
of designation in an amount equal to the fair market value of Parent Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

(b) Parent Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default exists or would
result therefrom.

Section 6.14 Payment of Taxes. Parent Borrower will pay and discharge promptly,
and will cause each of the Restricted Subsidiaries to pay and discharge, all
Taxes imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of Parent Borrower or any of the Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither Parent Borrower
nor any of the Restricted Subsidiaries shall be required to pay any such Tax or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP or
IFRS, as applicable, or which would not reasonably be expected, individually or
in the aggregate, to constitute a Material Adverse Effect.

Section 6.15 [Reserved].

Section 6.16 Nature of Business. Parent Borrower and its Restricted Subsidiaries
will engage only in material lines of business substantially similar to those
lines of business conducted by Parent Borrower and its Restricted Subsidiaries
on the Closing Date or any business reasonably related, complementary,
incidental or ancillary thereto; provided that, for the avoidance of doubt, any
franchising activities shall be considered substantially similar to the lines of
business conducted by Parent Borrower.

Section 6.17 Fiscal Year. Parent Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries (other than any Restricted Subsidiary acquired after
the Closing Date, and in such case only to the extent necessary to conform to
the fiscal year of Parent Borrower or a Restricted Subsidiary) to, change its
methodology of determining its fiscal year end from such methodology in effect
on the Closing Date; provided that, Parent Borrower may, with the consent of the
Administrative Agent, change its fiscal year-end to another date reasonably
acceptable to the Administrative Agent, in which case Parent Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting, which adjustments shall become effective when the
Administrative Agent posts the amendment reflecting such changes to the
Platform, and the Required Lenders have not objected to such amendment within
seven (7) Business Days.

 

150



--------------------------------------------------------------------------------

Section 6.18 UK Pensions. Each UK Loan Party shall (a) ensure that all pension
schemes operated by or maintained for its or its Subsidiaries benefit and/or any
of its employees are fully funded based on the statutory funding objective under
sections 221 and 222 of the Pensions Act 2004 and that no action or omission is
taken by any UK Loan Party in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or a UK
Loan Party ceasing to employ any member of such a pension scheme); (b) except
for the UK Pension Schemes, ensure that it is not or has not been at any time an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 199) or “connected” with or an “associate” of
(as those terms are defined in sections 38 or 43 of the Pensions Act 2004) such
an employer; (c) deliver to the Administrative Agent: (i) at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Loan Parties); and (ii) at any other time if the
Administrative Agent reasonably believes that any relevant statutory or auditing
requirements are not being complied with, actuarial reports in relation to all
pension schemes mentioned in (a) above; (d) promptly notify the Administrative
Agent of any material change in the rate of contributions to any pension scheme
mentioned in (a) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise); (e) immediately notify
the Administrative Agent of any investigation or proposed investigation by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to it or any of its Subsidiaries; and (f) immediately
notify the Agent if it receives a Financial Support Direction or a Contribution
Notice from the Pensions Regulator.

Section 6.19 [Reserved].

Section 6.20 People with Significant Control Regime. Each Loan Party and its
Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien in
favor of the Collateral Agent, and (b) promptly provide the Administrative Agent
with a copy of that notice.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made) Parent Borrower shall not, nor shall it
permit any of the Restricted Subsidiaries to, directly or indirectly:

 

151



--------------------------------------------------------------------------------

Section 7.01 Liens. Incur any Lien upon any of its property or assets, whether
owned on the Closing Date or acquired after that date, other than the following:

(a) Liens on assets of Parent Borrower or any of its Restricted Subsidiaries
securing the Obligations;

(b) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure the performance of bids, trade contracts, government
contracts and leases, statutory obligations, surety, stay, indemnity, judgment,
customs, appeal or performance bonds, return-of-money bonds, bankers’ acceptance
facilities (or other similar bonds, instruments or obligations), obligations in
respect of letters of credit, bank guarantees or similar instruments that have
been posted to support the same, or as security for contested Taxes or import or
custom duties or for the payment of rent, or other obligations of like nature,
in each case Incurred in the ordinary course of business or consistent with past
practices;

(c) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s, construction contractors’ or other
like Liens;

(d) Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided that appropriate reserves required pursuant to GAAP have
been made in respect thereof;

(e) encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, restrictions, encroachments,
protrusions, by-law, regulation, zoning restrictions or reservations of, or
rights of others for, licenses, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning, building codes or
other restrictions (including minor defects or irregularities in title and
similar encumbrances) as to the use of real properties or Liens incidental to
the conduct of the business of Parent Borrower and its Restricted Subsidiaries
or to the ownership of their properties, including servicing agreements,
development agreements, site plan agreements, subdivision agreements, facilities
sharing agreements, cost sharing agreements and other agreements, which do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of Parent Borrower
and its Restricted Subsidiaries;

(f) Liens (i) on assets or property of Parent Borrower or any Restricted
Subsidiary securing Swap Contracts or Cash Management Services not prohibited by
this Agreement; (ii) that are contractual rights of set-off or, in the case of
clause (A) or (B) below, other bankers’ Liens (A) relating to treasury,
depository and Cash Management Services or any automated clearing house
transfers of funds in the ordinary course of business or consistent with past
practices and not given in connection with the issuance of Indebtedness,
(B) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
consistent with past practices of Parent Borrower or any Subsidiary or
(C) relating to purchase orders and other agreements entered into with customers
of Parent

 

152



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary in the ordinary course of business or
consistent with past practices; (iii) on cash accounts securing Indebtedness and
other Obligations permitted to be Incurred under Section 7.03(h)(iii) with
financial institutions; (iv) encumbering reasonable customary initial deposits
and margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business or
consistent with past practices and not for speculative purposes; and/or (v)(A)
of a collection bank arising under Section 4-210 of the Uniform Commercial Code
on items in the course of collection, (B) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
arising in the ordinary course of business or consistent with past practices in
connection with the maintenance of such accounts and (C) arising under customary
general terms of the account bank in relation to any bank account maintained
with such bank and attaching only to such account and the products and proceeds
thereof, which Liens, in any event, do not to secure any Indebtedness;

(g) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business or consistent with past practices;

(h) Liens securing or otherwise arising out of judgments, decrees, attachments,
orders or awards not giving rise to an Event of Default so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated or the
period within which such proceedings may be initiated has not expired;

(i) Liens arising from Uniform Commercial Code financing statement filings,
including precautionary UCC financing statements, (or similar filings in other
applicable jurisdictions) regarding operating leases entered into by Parent
Borrower and its Restricted Subsidiaries in the ordinary course of business or
consistent with past practices;

(j) Liens existing on the Closing Date, which, to the extent in excess of
$7,500,000, are set forth on Schedule 7.01;

(k) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time Parent Borrower or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, amalgamation, winding-up into,
consolidation or other business combination transaction with or into Parent
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created, Incurred or assumed in anticipation of or in connection with such
other Person becoming a Restricted Subsidiary (or such acquisition of such
property, other assets or stock); provided, further, that such Liens are limited
to all or part of the same property, other assets or stock (plus improvements,
accession, proceeds or dividends or distributions in connection with the
original property, other assets or stock) that secured (or, under the written
arrangements under which such Liens arose, could secure) the obligations to
which such Liens relate;

(l) Liens on assets or property of Parent Borrower or any Restricted Subsidiary
securing Indebtedness or other obligations of Parent Borrower or such Restricted
Subsidiary owing to Parent Borrower or another Restricted Subsidiary;

 

153



--------------------------------------------------------------------------------

(m) Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness
that was previously so secured, and permitted to be secured under this
Agreement; provided that any such Lien is limited to all or part of the same
property or assets (any improvements, replacements of such property or assets
and additions and accessions thereto, after-acquired property subjected to a
Lien securing Indebtedness and other obligations Incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness or other Obligations being refinanced;

(n) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which Parent Borrower or any Restricted Subsidiary of Parent Borrower has
easement rights or on any leased property and subordination or similar
arrangements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any real property;

(o) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(p) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(q) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business or consistent with past practices;

(r) Liens Incurred to secure any Indebtedness permitted by Section 7.03(g);
provided that such Liens shall in no event extend to or cover any assets other
than such assets acquired or constructed with the proceeds of such Capitalized
Lease Obligations or Purchase Money Obligations (plus improvements, accession,
proceeds or dividends to or distributions in connection with the original
assets);

(s) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

(t) any security granted over the marketable securities portfolio described in
clause (i) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;

(u) Liens on assets or property of Restricted Subsidiaries that are Non-Loan
Parties securing Indebtedness of such Restricted Subsidiaries;

 

154



--------------------------------------------------------------------------------

(v) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of Parent Borrower or any Restricted
Subsidiary or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments and
(ii) specific items of inventory of other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(w) Liens on equipment of Parent Borrower or any Restricted Subsidiary and
located on the premises of any client or supplier in the ordinary course of
business or consistent with past practices;

(x) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted by this Agreement;

(y) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business or consistent with past practices securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;

(z) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(aa) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell any property in an asset sale permitted under Section 7.05 in
each case, solely to the extent such Investment or asset sale, as the case may
be, would have been permitted on the date of the creation of such Lien;

(bb) Liens securing Indebtedness and other obligations in an aggregate principal
amount not to exceed $270,000,000;

(cc) Liens securing industrial revenue bonds, pollution control bonds or similar
types of tax-exempt bonds;

(dd) Liens Incurred to secure any Indebtedness or other obligations permitted to
be Incurred pursuant to Section 7.03; provided, that at the time of Incurrence
of the Indebtedness or other obligations secured thereby and after giving Pro
Forma Effect thereto, the Consolidated Secured Leverage Ratio does not exceed
3.50:1.00 calculated on a Pro Forma Basis, including the application of the
proceeds thereof, as of the last day of the most recently ended Test Period;
provided, that, to the extent such Lien is on the Collateral, the beneficiaries
thereof (or an agent or trustee on their behalf) shall have become party to an
Acceptable Intercreditor Agreement pursuant to the terms thereof;

(ee) Liens securing Indebtedness permitted under Section 7.03(e),
Section 7.03(p) and Section 7.03(q); provided, that, to the extent such Lien is
on the Collateral, the beneficiaries thereof (or an agent or trustee on their
behalf) shall have become party to an Acceptable Intercreditor Agreement
pursuant to the terms thereof;

 

155



--------------------------------------------------------------------------------

(ff) Liens on proceeds of Indebtedness held in Escrow for so long as the
proceeds thereof are and continue to be held in Escrow and are not otherwise
made available to Parent Borrower or a Restricted Subsidiary;

(gg) [reserved]; and

(hh) Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying government reimbursement program costs and other actions
or claims pertaining to the same or related matters or other medical
reimbursement programs.

For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, Parent Borrower may divide and classify such Lien (or a portion thereof)
in any manner that complies with this covenant and may later divide and
reclassify any such Lien so long as the Lien (as so divided and/or reclassified)
would be permitted to be made in reliance on the applicable exception as of the
date of such reclassification.

Section 7.02 Investments. Make any Investments, except:

(a) Investments in (i) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or Parent Borrower or (ii) a Person (including the
Capital Stock of any such Person) that will, upon the making of such Investment,
become a Restricted Subsidiary (a “Permitted Acquisition”); provided that
(i) after giving effect to any such purchase or other acquisition, (A) subject
to the LCT Provisions, no Specified Event of Default shall have occurred and be
continuing and (B) Parent Borrower or Restricted Subsidiary is in compliance
with Section 6.16 and (ii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall become Collateral and (B) any such newly
created or acquired Restricted Subsidiary (other than an Excluded Subsidiary)
shall become a Guarantor, in each case in accordance with Section 6.10;

(b) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
amalgamated, consolidated or otherwise combined or wound-up with or into, or
transfers or conveys all or substantially all its assets to, Parent Borrower or
a Restricted Subsidiary;

(c) Investments in cash or Cash Equivalents;

(d) Investments in receivables owing to Parent Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business or consistent
with past practices;

(e) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business or
consistent with past practices;

 

156



--------------------------------------------------------------------------------

(f) Management Advances not to exceed $12,500,000 in amount outstanding at any
time;

(g) Investments received in settlement of debts created in the ordinary course
of business or consistent with past practices and owing to Parent Borrower or
any Restricted Subsidiary or in exchange for any other Investment or accounts
receivable held by Parent Borrower or any such Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments or pursuant to any plan of reorganization or similar arrangement
including upon the bankruptcy or insolvency of a debtor or otherwise with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(h) Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including a Disposition;

(i) Investments existing or pursuant to agreements or arrangements in effect on
the Closing Date, which, to the extent in excess of $7,500,000, are set forth on
Schedule 7.02; and any modification, replacement, renewal or extension thereof;
provided that the amount of any such Investment may not be increased except
(a) as required by the terms of such Investment as in existence on the Closing
Date or (b) as otherwise permitted under this Agreement;

(j) Swap Contracts, which transactions or obligations are Incurred in compliance
with Section 7.03;

(k) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or consistent with past practices or
Liens otherwise permitted under Section 7.01 or made in connection with Liens
permitted under Section 7.01;

(l) any Investment to the extent made using Capital Stock of Parent Borrower
(other than Disqualified Stock) as consideration;

(m) any transaction to the extent constituting an Investment that is permitted
and made in accordance with Section 7.07 (except clauses (a), (c), (f), (g), (h)
and (j) thereof), and Investments consisting of fundamental changes,
Dispositions and Restricted Payments permitted (other than, in each case, by
reference to this Section 7.02) under Section 7.04, Section 7.05 and
Section 7.06;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or licenses or leases of intellectual property, in any
case, in the ordinary course of business or consistent with past practices and
in accordance with this Agreement;

(o) (i) Guarantees of Indebtedness not prohibited by Section 7.03 and (other
than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in respect of other obligations in the ordinary course of business
or consistent with past practices, and (ii) performance guarantees with respect
to obligations incurred by Parent Borrower or any of its Restricted Subsidiaries
that are permitted by this Agreement;

 

157



--------------------------------------------------------------------------------

(p) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited by this Agreement;

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged or wound-up into or amalgamated with Parent Borrower or merged
or wound-up into or consolidated or amalgamated with a Restricted Subsidiary
after the Closing Date, in each case to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation, winding-up or consolidation and were in existence on the date of
such acquisition, merger, amalgamation, winding-up or consolidation;

(r) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

(s) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
Parent Borrower;

(t) Investments in joint ventures and Unrestricted Subsidiaries having an
aggregate fair market value, when taken together with all other Investments made
pursuant to this clause (t) that are at the time outstanding, not to exceed
$65,000,000 (in each case, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value) plus the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication of any
amounts applied pursuant to the Available Amount);

(u) (i) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (u) that are at
that time outstanding, not to exceed the greater of (i) $270,000,000 and (ii)
6.75% of the Consolidated Total Assets of Parent Borrower calculated on a Pro
Forma Basis (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value), plus an
amount equal to any unused amounts reallocated from Section 7.06(l), plus
(ii) the amount of any distributions, dividends, payments or other returns in
respect of such Investments (without duplication of any amounts applied pursuant
to the Available Amount); provided that if such Investment is in Capital Stock
of a Person that subsequently becomes a Restricted Subsidiary, such Investment
shall thereafter be deemed permitted under clause (a) or (b) of this
Section 7.02 to the extent permitted thereunder and shall not be included as
having been made pursuant to this clause (u);

(v) loans, advances and guarantees to or in favor of co-packers and other
suppliers to assist them, by making plant improvements or purchasing materials
or equipment or otherwise, in meeting production requirements of Parent Borrower
or any of its Subsidiaries in an amount not to exceed $40,000,000 outstanding at
any one time;

(w) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary to the extent
that such Investments were not made in contemplation of or in connection with
such redesignation; provided that an Investment made more than six months prior
to the date of redesignation shall be deemed not made in contemplation of or in
connection with such redesignation;

 

158



--------------------------------------------------------------------------------

(x) guaranty and indemnification obligations arising in connection with surety
bonds issued in the ordinary course of business;

(y) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with past practice or made in
the ordinary course of business or consistent with past practice in connection
with obtaining, maintaining or renewing client contacts and loans or advances
made to distributors in the ordinary course of business;

(z) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with past practice;

(aa) Investments made pursuant to obligations entered into when the Investment
would have been permitted hereunder so long as such Investment when made reduces
the amount available under the applicable clause under this Section 7.02
pursuant to which the Investment would have been permitted;

(bb) Investments valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount;

(cc) other Investments; provided that at the time of making any such Investment,
(i) no Specified Event of Default shall have occurred and be continuing and
(ii) the Consolidated Total Leverage Ratio as of the end of the most recently
ended Test Period, on a Pro Forma Basis, would be no greater than 3.00:1.00;

(dd) Investments that are made with Excluded Contributions;

(ee) [reserved];

(ff) so long as no Default or Event of Default has occurred and is continuing
(or would result therefrom), mandatory redemptions of Disqualified Stock issued
as an Investment;

(gg) the designation of a Restricted Subsidiary as an Unrestricted Subsidiary;
provided that the assets of such Restricted Subsidiary immediately prior to such
designation consists only of operations in the United Kingdom, (x) the total
assets of such Restricted Subsidiary less all liabilities of such Restricted
Subsidiary (other than liabilities for which Parent Borrower or any Restricted
Subsidiary will be liable immediately after such designation) is less than 15.0%
of Parent Borrower’s total consolidated assets less total consolidated
liabilities (on the most recently available quarterly or annual consolidated
balance sheet of Parent Borrower prepared in conformity with GAAP), provided
further, that the net assets of such Restricted Subsidiary may exceed 15.0% of
Parent Borrower’s net assets to the extent that Parent Borrower would be
permitted to make an Investment pursuant to another clause of this Section 7.02
in an amount equal to such excess and (y) immediately prior to and after giving
effect to such designation, the Interest Coverage Ratio is not less than 3.00 to
1.00 on a Pro Forma Basis;

 

159



--------------------------------------------------------------------------------

(hh) [reserved];

(ii) [reserved];

(jj) Investments in connection with tax planning and reorganization activities;
provided that, after giving effect to any such activities, the value of the
guarantees in favor of the Lenders and the security interests of the Lenders in
the Collateral, taken as a whole, would not (and will not) be materially
impaired; and

(kk) the forgiveness or conversion to equity of any intercompany Indebtedness
owed to Parent Borrower or any of its Restricted Subsidiaries or the
cancellation or forgiveness of any Indebtedness owed to Parent Borrower or a
Restricted Subsidiary from any members of management of Parent Borrower or any
Restricted Subsidiary, in each case permitted by Section 7.03.

For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, Parent Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

Section 7.03 Indebtedness. Incur any Indebtedness, except:

(a) Indebtedness under the Loan Documents (including, without limitation,
pursuant to Section 2.14 or Section 2.15);

(b) Guarantees by Parent Borrower or any Restricted Subsidiary of Indebtedness
so long as the Incurrence of such Indebtedness is permitted under the terms of
this Agreement to be Incurred by such Person;

(c) Indebtedness, Preferred Stock or Disqualified Stock held by Parent Borrower
or any Restricted Subsidiary; provided, however, that (i) any subsequent
issuance or transfer of Capital Stock or any other event which results in any
such Indebtedness, Preferred Stock or Disqualified Stock being beneficially held
by a Person other than Parent Borrower or a Restricted Subsidiary of Parent
Borrower; and (ii) any sale or other transfer of any such Indebtedness,
Preferred Stock or Disqualified Stock to a Person other than Parent Borrower or
a Restricted Subsidiary of Parent Borrower, shall be deemed, in each case, to
constitute an Incurrence of such Indebtedness by Parent Borrower or such
Restricted Subsidiary, as the case may be;

(d) Indebtedness represented by (i) the Existing Notes, including any Guarantee
thereof, (ii) any other Indebtedness outstanding on the Closing Date, which, to
the extent in excess of $7,500,000, is set forth on Schedule 7.03 and
(iii) Refinancing Indebtedness (including with respect to the Existing Notes and
any Guarantee thereof) Incurred in respect of any Indebtedness described in this
clause (d) or clauses (e), (g), (m) or (q) of this Section 7.03;

 

160



--------------------------------------------------------------------------------

(e) Indebtedness (i) in an unlimited amount, of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary)
after the date hereof and/or any other Indebtedness otherwise assumed in
connection with an acquisition or any other Investment not prohibited hereunder,
to the extent in the case of this clause (i), such Indebtedness was not incurred
in contemplation of such acquisition or other Investment and such Indebtedness
constitutes the obligations of only such newly acquired Restricted Subsidiary,
(ii) incurred in connection with a Permitted Acquisition or other Investment not
prohibited hereunder, in an aggregate principal amount for this clause (ii), not
to exceed, at the time of the incurrence thereof, (A) the Fixed Incremental
Amount (taking into account any amounts already incurred in reliance thereon)
plus (B) an additional unlimited amount so long as after giving Pro Forma Effect
thereto, (x) in the case of Indebtedness that is secured, the Consolidated
Secured Leverage Ratio does not exceed 3.50:1.00 (or, to the extent incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 3.50:1.00 and the Consolidated Secured Leverage Ratio
at the end of the most recently ended Test Period) and (y) in the case of
Indebtedness that is unsecured , the Consolidated Total Leverage Ratio does not
exceed 5.50:1.00 (or, to the extent incurred in connection with any acquisition
or similar investment not prohibited by this Agreement, the greater of 5.50:1.00
and the Consolidated Total Leverage Ratio at the end of the most recently ended
Test Period) and (iii) incurred for any other purpose not prohibited by this
Agreement, in an aggregate principal amount for clause (iii), not to exceed an
unlimited amount so long as after giving Pro Forma Effect thereto, (x) in the
case of Indebtedness that is secured, the Consolidated Secured Leverage Ratio
does not exceed 3.50:1.00 and (y) in the case of Indebtedness that is unsecured,
the Consolidated Total Leverage Ratio does not exceed 5.50:1.00; provided that
Indebtedness incurred under clauses (ii) and (iii) of this clause (e) (I) shall
be subject to the applicable Required Debt Terms and (II) that is Incurred by
(X) any Non-Loan Party or (Y) any Foreign Loan Party, solely with respect to
Indebtedness that is secured by a Lien on assets or property (“Foreign Loan
Party Secured Ratio Debt”), shall not exceed, at the time of the incurrence
thereof, $250,000,000; provided further that, if a Foreign Loan Party grants a
Lien on any such assets or property to secure the Obligations, then such Foreign
Loan Party Secured Ratio Debt shall not be subject to the cap set forth in
clause (II) above;

(f) Swap Contracts (excluding Swap Contracts entered into for speculative
purposes);

(g) Indebtedness represented by Capitalized Lease Obligations or Purchase Money
Obligations, in an aggregate principal amount which, when taken together with
the principal amount of all other Indebtedness Incurred pursuant to this clause
and then outstanding, including Refinancing Indebtedness in respect thereof,
does not exceed $165,000,000;

(h) Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment
(including progress premiums), customs, value added or other Tax or other
guarantees or other similar bonds, instruments or obligations and completion
guarantees and warranties provided by Parent Borrower or a Restricted Subsidiary
or relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business or consistent with past practices (other than Guarantees for
borrowed

 

161



--------------------------------------------------------------------------------

money), (ii) the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business or consistent with past practices; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of Incurrence;
(iii) customer deposits and advance payments (including progress premiums)
received in the ordinary course of business or consistent with past practices
from customers for goods or services purchased in the ordinary course of
business or consistent with past practices; (iv) letters of credit, bankers’
acceptances, warehouse receipts, guarantees or other similar instruments or
obligations issued or relating to liabilities or obligations Incurred in the
ordinary course of business or consistent with past practices, and (v) any
customary cash management, credit or debit card, purchase card, electronic funds
transfer, cash pooling or netting or setting off arrangements in the ordinary
course of business or consistent with past practices;

(i) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that the maximum liability of Parent Borrower and its
Restricted Subsidiaries in respect of all such Indebtedness in connection with a
Disposition shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by Parent
Borrower and its Restricted Subsidiaries in connection with such disposition;

(j) Indebtedness of Parent Borrower or any Restricted Subsidiary that is not a
U.S. Loan Party in an aggregate amount not to exceed the greater of (i)
$60,000,000 and (ii) 1.5% of the Consolidated Total Assets at the time of
Incurrence and calculated on a Pro Forma Basis at any time outstanding and any
Refinancing Indebtedness in respect thereof;

(k) Indebtedness consisting of promissory notes issued by Parent Borrower or any
of its Subsidiaries to any future, present or former employee, director,
contractor or consultant of Parent Borrower or any of its Subsidiaries (or
permitted transferees, assigns, estates, or heirs of such employee, director,
contractor or consultant), to finance the purchase or redemption of Capital
Stock of Parent Borrower that is not prohibited by Section 7.06;

(l) Indebtedness of Parent Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums Incurred in the ordinary
course of business or (ii) take-or-pay obligations contained in supply
arrangements, in each case;

(m) Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this clause and then
outstanding, will not exceed the greater of (i) $270,000,000 and (ii) 6.75% of
the Consolidated Total Assets at the time of Incurrence and calculated on a Pro
Forma Basis;

 

162



--------------------------------------------------------------------------------

(n) any obligation, or guaranty of any obligation, of Parent Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of Parent Borrower or a Restricted Subsidiary in an aggregate amount
not to exceed $10,000,000 at any one time outstanding incurred in the ordinary
course of business or consistent with past practice for all or any portion of
the amounts payable by such customers to the Person extending such credit;

(o) Indebtedness to a customer in an aggregate amount not to exceed $10,000,000
at any one time outstanding to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (i) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (ii) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

(p) Indebtedness in respect of Permitted Debt Exchange Securities incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.17 and any
Refinancing Indebtedness in respect thereof;

(q) Incremental Equivalent Debt;

(r) [reserved]; and

(s) all premiums (if any), interest (including post-petition interest,
capitalized interest or interest otherwise payable in kind), fees, expenses,
charges and additional or contingent interest on obligations described in the
foregoing clauses of this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, Parent Borrower may classify and reclassify or
later divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (x) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
Incurred in reliance only on the exception in clause (a) of this Section 7.03
and (y) all Indebtedness outstanding under the Existing Notes will be deemed to
have been Incurred in reliance only on the exception in clause (d)(a) of this
Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate, wind-up with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary other than Parent Borrower may merge or amalgamate
with or wind-up into any one or more other Restricted Subsidiaries; provided
that, when any Restricted Subsidiary that is a Loan Party is merging or
amalgamating with or winding-up into another Restricted Subsidiary, a Loan Party
shall be a continuing or surviving Person, as applicable, or the resulting
entity shall succeed as a matter of law to all of the Obligations of such Loan
Party;

 

163



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is a Non-Loan Party may merge,
amalgamate, consolidate or wind-up with or into any other Restricted Subsidiary
that is a Non-Loan Party, (ii) (A) any Restricted Subsidiary may liquidate,
dissolve or wind up, and (B) any Restricted Subsidiary may change its legal
form, in each case, if (x) Parent Borrower determines in good faith that such
action is in the best interests of Parent Borrower and its Subsidiaries and is
not materially disadvantageous to the Lenders and (y) in the case of any Loan
Party, the Collateral Agent’s continuing security interest in such Loan Party’s
property or assets is not adversely affected and (iii) Parent Borrower may
change its legal form if it determines in good faith that such action is in the
best interests of Parent Borrower and its Subsidiaries, and the Administrative
Agent reasonably determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (x) the transferee must be a Loan Party or (y) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is a Non-Loan Party in accordance
with Section 7.02 (other than clause (m) thereof) and Section 7.03,
respectively;

(d) so long as no Event of Default exists or would result therefrom, Parent
Borrower may merge or amalgamate with or wind-up into any other Person; provided
that (i) Parent Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by, surviving or continuing following any such merger,
amalgamation, consolidation or winding-up is not Parent Borrower (any such
Person, the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of any Covered Jurisdiction or the
Netherlands, (B) the Successor Company shall expressly assume all the
obligations of Parent Borrower under this Agreement and the other Loan Documents
to which Parent Borrower is a party pursuant to a supplement hereto or thereto
in form reasonably satisfactory to the Administrative Agent, (C) the Successor
Company shall cause such amendments, supplements or other instruments to be
executed, delivered, filed and recorded (and deliver a copy of same to the
Administrative Agent and Collateral Agent) in such jurisdictions as may be
required by applicable Law to preserve and protect the Lien of the Collateral
Agent on the Collateral owned by or transferred to the Successor Company,
together with such financing statements as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement under the UCC of the relevant jurisdictions, (D) each
Guarantor, unless it is the other party to such merger, amalgamation,
consolidation or winding-up, shall have confirmed that its Guaranty shall apply
to the Successor Company’s obligations under the Loan Documents, (E) each
Guarantor, unless it is the other party to such merger, amalgamation,
consolidation or winding-up, shall have by a supplement to the U.S. Security
Agreement, if applicable, and other applicable Collateral Documents confirmed
that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (F) the Administrative Agent shall have
received all documentation and other information about the Successor Company
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act and the Canadian AML Legislation and (G) at the time of such
merger, amalgamation, consolidation or winding-up, shall be in pro forma
compliance with the Financial Covenants; provided, further, that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, Parent Borrower under this Agreement;

 

164



--------------------------------------------------------------------------------

(e) so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge or amalgamate with or wind-up into any other
Person in order to effect an Investment permitted pursuant to Section 7.02
(other than clause (m) thereof); provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.10;

(f) [reserved];

(g) so long as no Event of Default exists or would result therefrom, a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected (other than pursuant to Section 7.05(e) and
other than a Disposition of all or substantially all of the assets of Parent
Borrower and its Restricted Subsidiaries); and

(h) so long as no Event of Default exists or would result therefrom, a merger,
amalgamation, dissolution, winding up, liquidation or consolidation, in each
case, by and among Parent Borrower and/or its Restricted Subsidiaries, the
purpose of which is to effect a Reorganization.

Section 7.05 Dispositions. Make any Disposition, except:

(a) a Disposition by a Restricted Subsidiary to Parent Borrower or by Parent
Borrower or a Restricted Subsidiary to a Restricted Subsidiary;

(b) a Disposition of cash or Cash Equivalents;

(c) a Disposition of inventory or other assets in the ordinary course of
business or consistent with past practice or held for sale;

(d) a Disposition of obsolete, worn out, uneconomic, damaged or surplus
property, equipment or other assets or property or equipment or other assets
that are no longer economically practical or commercially desirable to maintain
or used or useful in the business of Parent Borrower and its Restricted
Subsidiaries whether now or hereafter owned or leased or acquired in connection
with an acquisition or used or useful in the conduct of the business of Parent
Borrower and its Restricted Subsidiaries (including by ceasing to enforce,
cancelling, allowing the lapse, abandonment or invalidation of or discontinuing
the use or maintenance of or putting into the public domain any intellectual
property that is, in the reasonable judgment of Parent Borrower or the
Restricted Subsidiaries, no longer used or useful, or economically practicable
to maintain, or in respect of which Parent Borrower or any Restricted Subsidiary
determines in its reasonable business judgment that such action or inaction is
desirable);

(e) transactions permitted under Section 7.04;

 

165



--------------------------------------------------------------------------------

(f) an issuance of Capital Stock by a Restricted Subsidiary to Parent Borrower
or to another Restricted Subsidiary or as part of or pursuant to an equity
incentive or compensation plan approved by the Board of Directors;

(g) any Dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by Parent Borrower) of less than the greater of (a)
$40,000,000 and (b) 12.0% of Consolidated EBITDA as of the most recent Test
Period and calculated on a Pro Forma Basis;

(h) any Investment or Restricted Payment that is permitted to be made, and is
made, under Section 7.02 (other than clause (m) thereof) or Section 7.06, as
applicable;

(i) Dispositions constituting Permitted Liens and granting of Permitted Liens;

(j) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or consistent with past
practices or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;

(k) conveyances, sales, transfers, assignments, licenses or sub-licenses or
other dispositions of intellectual property, software or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business or consistent with past
practice;

(l) the lease, assignment, license, sublease or sublicense of any real or
personal property in the ordinary course of business;

(m) foreclosure, condemnation, expropriation or any similar action with respect
to any property or other assets;

(n) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business or
consistent with past practices, or the conversion or exchange of accounts
receivable for notes receivable;

(o) any Disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary (other than any Unrestricted Subsidiary substantially
all of the assets of which are cash or Cash Equivalents);

(p) any Disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than Parent Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(q) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

 

166



--------------------------------------------------------------------------------

(r) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by Parent Borrower or any
Restricted Subsidiary after the Closing Date, including Sale and Leaseback
Transactions and asset securitizations, permitted by this Agreement;

(s) any surrender, amendment or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;

(t) Dispositions of assets (including Equity Interests) acquired in connection
with Permitted Acquisitions or other Investments permitted hereunder, which
Dispositions are made to obtain the approval of any applicable antitrust
authority in connection with a Permitted Acquisition;

(u) [reserved]; and

(v) Dispositions not otherwise permitted pursuant to this Section 7.05, so long
as (i) Parent Borrower or such Restricted Subsidiary, as the case may be,
receives consideration (including by way of relief from, or by any other Person
assuming responsibility for, any liabilities, contingent or otherwise) at least
equal to the fair market value (such fair market value to be determined on the
date of contractually agreeing to such Disposition), as determined in good faith
by Parent Borrower, of the shares and assets subject to such Disposition
(including, for the avoidance of doubt, if such Disposition is a Permitted Asset
Swap) and (ii) in any such Disposition, or series of related Dispositions
(except to the extent the Disposition is a Permitted Asset Swap) with a purchase
price in excess of $60,000,000, at least 75.0% of the consideration from such
Disposition, together with all other Dispositions since the Closing Date (on a
cumulative basis), (including by way of relief from, or by any other Person
assuming responsibility for, any liabilities, contingent or otherwise) received
by Parent Borrower or such Restricted Subsidiary, as the case may be, is in the
form of cash or Cash Equivalents; provided that the following shall be deemed to
be cash: (i) the assumption by the transferee of Indebtedness or other
liabilities of Parent Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness) and the release of Parent Borrower or such Restricted
Subsidiary from all liability on such Indebtedness or other liability in
connection with such Disposition; (ii) securities, notes or other obligations
received by Parent Borrower or any Restricted Subsidiary of Parent Borrower from
the transferee that are converted by Parent Borrower or such Restricted
Subsidiary into cash or Cash Equivalents within 180 days following the closing
of such Disposition; (iii) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
that Parent Borrower and each other Restricted Subsidiary are released from any
Guarantee of payment of such Indebtedness in connection with such Disposition;
(iv) consideration consisting of Indebtedness of Parent Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not Parent Borrower or any Restricted Subsidiary; and (v) any Designated
Non-Cash Consideration received by Parent Borrower or any Restricted Subsidiary
in such Dispositions having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this covenant
that is at that time outstanding, not to exceed the greater of (i) $120,000,000
and (ii) 3.0% of the Consolidated Total Assets of Parent Borrower and calculated
on a Pro Forma Basis (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value).

 

167



--------------------------------------------------------------------------------

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than any Borrower or Guarantor, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents and, if
requested by the Administrative Agent, upon the certification by Parent Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take and shall
take any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments. Directly or indirectly, to make any Restricted
Payment, except:

(a) the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof if at the date of declaration such payment would
have complied with the provisions of this Agreement, or the redemption,
repurchase or retirement of Indebtedness if, at the date of any irrevocable
redemption notice, such payment would have complied with the provisions of this
Agreement as if it were and is deemed at such time to be a Restricted Payment at
the time of such notice;

(b) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of Parent Borrower (other than Disqualified Stock)
“Refunding Capital Stock”) or a substantially concurrent contribution to the
equity (other than through the issuance of Disqualified Stock or through an
Excluded Contribution) of Parent Borrower; provided, however, that to the extent
so applied, the Net Cash Proceeds, or fair market value of property or assets or
of marketable securities, from such sale of Capital Stock or such contribution
will be excluded from the Available Amount;

(c) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness that
is permitted to be Incurred pursuant to Section 7.03;

(d) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of Parent Borrower or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock (other than an issuance of Disqualified Stock of Parent Borrower
or Preferred Stock of a Restricted Subsidiary to replace Preferred Stock (other
than Disqualified Stock) of Parent Borrower) of Parent Borrower or a Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be Incurred
pursuant to Section 7.03;

 

168



--------------------------------------------------------------------------------

(e) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary (A) from Net Cash Proceeds of the type set forth in
clause (a) of the definition thereof to the extent not prohibited by any other
Indebtedness of Parent Borrower or any Restricted Subsidiary or (B) to the
extent required by the agreement governing such Subordinated Indebtedness,
Disqualified Stock or Preferred Stock, following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”);

(f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of Parent Borrower held by any future, present or former employee,
director or consultant of Parent Borrower or any of its Subsidiaries (or
permitted transferees, assigns, estates, trusts or heirs of such employee,
director, contractor or consultant) either pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or upon the termination of such employee, director, contractor or
consultant’s employment or directorship; provided, however, that the aggregate
Restricted Payments made under this clause (f) shall not exceed $10,000,000 in
any calendar year (with unused amounts in any calendar year being carried over
to succeeding calendar years subject to a maximum of $20,000,000 in any calendar
year); provided further that such amount in any calendar year may be increased
by an amount not to exceed: (1) the cash proceeds from the sale of Capital Stock
(other than Disqualified Stock) of Parent Borrower to members of management,
directors or consultants of Parent Borrower or any of its Subsidiaries that
occurred after the Closing Date, to the extent the cash proceeds from the sale
of such Capital Stock have not otherwise been applied to the payment of
Restricted Payments by virtue of the Available Amount; plus (2) the cash
proceeds of key man life insurance policies received by Parent Borrower and its
Restricted Subsidiaries after the Closing Date; less (3) the amount of any
Restricted Payments made in previous calendar years pursuant to clauses (A) and
(B) of this Section 7.03(f); and provided further that cancellation of
Indebtedness owing to Parent Borrower or any Restricted Subsidiary from members
of management, directors, employees or consultants of Parent Borrower or
Restricted Subsidiaries in connection with a repurchase of Capital Stock of
Parent Borrower will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

(g) the payment of dividends on Disqualified Stock, or Preferred Stock of a
Restricted Subsidiary, Incurred in accordance with the terms of Section 7.03;

(h) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise, conversion or
exchange of stock options, warrants or other rights in respect thereof if such
Capital Stock represents a portion of the exercise price thereof and payments in
respect of withholding or similar Taxes payable upon exercise or vesting
thereof;

(i) dividends or other distributions by Parent Borrower in an amount to be paid
per fiscal quarter not to exceed $0.06 per share of Parent Borrower’s common
stock (as such amount shall be appropriately adjusted for any stock splits,
stock dividends, reverse stock splits, stock consolidations or other similar
transactions);

(j) payments by Parent Borrower to holders of capital stock of Parent Borrower
in lieu of the issuance of fractional shares of such capital stock, provided,
however, that any such payment, loan, advance, dividend or distribution shall
not be for the purpose of evading any limitation of this covenant or otherwise
to facilitate any dividend or other return of capital to the holders of such
capital stock (as determined in good faith by Parent Borrower);

 

169



--------------------------------------------------------------------------------

(k) Restricted Payments that are made with Excluded Contributions;

(l) so long as no Default or Event of Default has occurred and is continuing (or
would result from), Restricted Payments (including loans or advances) in an
aggregate amount outstanding at the time made not to exceed $110,000,000;

(m) so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), mandatory redemptions of Disqualified Stock issued as a
Restricted Payment;

(n) Restricted Payments made by Parent Borrower or any Restricted Subsidiary;
provided that, immediately after giving Pro Forma Effect thereto and the
Incurrence of any Indebtedness the net proceeds of which are used to finance
such Restricted Payment, the Consolidated Total Leverage Ratio would be no
greater than 2.75 to 1.00; provided that at the time of any such Restricted
Payment, no Specified Event of Default shall have occurred and be continuing;

(o) additional Restricted Payments in an amount not to exceed the Available
Amount; provided that at the time of any such Restricted Payment, (i) no
Specified Event of Default shall have occurred and be continuing and (ii) with
respect to Restricted Payments made pursuant to the Growth Amount, the Interest
Coverage Ratio as of the end of the most recently ended Test Period, on a Pro
Forma Basis, would be not less than 3.00:1.00;

(p) the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary or Indebtedness owed to Parent Borrower or a Restricted
Subsidiary of an Unrestricted Subsidiary, provided that in each case the
principal assets of such Unrestricted Subsidiary are not cash and Cash
Equivalents received as Investments from Parent Borrower or any of the
Restricted Subsidiaries;

(q) Public Company Costs;

(r) distributions or payments by dividend or otherwise in connection with a
Reorganization;

(s) [reserved];

(t) [reserved]; and

(u) any dividend or distribution payable to Parent Borrower or any Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to other holders of its Capital Stock on no more than
a pro rata basis measured by value).

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, Parent Borrower shall, in its sole
discretion, classify or divide such Restricted Payment (or any portion thereof)
in any manner that complies with this covenant.

 

170



--------------------------------------------------------------------------------

Section 7.07 Transactions with Affiliates. Directly or indirectly, enter into or
conduct any transaction (including the purchase, sale, lease, license or
exchange of any property or the rendering of any service) with any Affiliate of
Parent Borrower (an “Affiliate Transaction”) involving aggregate value in excess
of $12,500,000, unless (i) the terms of such Affiliate Transaction taken as a
whole are not materially less favorable to Parent Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained in a
comparable transaction at the time of such transaction or the execution of the
agreement providing for such transaction in arm’s length dealings with a Person
who is not such an Affiliate; and (ii) in the event such Affiliate Transaction
involves an aggregate value in excess of $50,000,000, the terms of such
transaction have been approved by a majority of the members of the Board of
Directors of Parent Borrower. Any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in the immediately preceding sentence if
such Affiliate Transaction is approved by a majority of the Disinterested
Directors, if any, except that the following transactions shall not in any case
be subject to the requirements set forth in the immediately preceding sentence:

(a) any Restricted Payment permitted to be made pursuant to Section 7.06 or any
Investment permitted to be made pursuant to Section 7.02;

(b) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of Parent Borrower or any Restricted Subsidiary,
restricted stock plans, long-term incentive plans, stock appreciation rights
plans, participation plans or similar employee benefits or consultants’ plans
(including valuation, health, insurance, deferred compensation, severance,
retirement, savings or similar plans, programs or arrangements) or indemnities
provided on behalf of officers, employees, directors or consultants approved by
Parent Borrower, in each case in the ordinary course of business or consistent
with past practices;

(c) any transaction between or among Parent Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;

(d) the payment of compensation, reasonable fees and reimbursement of expenses
to, and customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, directors,
officers, contractors, consultants, distributors or employees of Parent Borrower
or any Restricted Subsidiary of Parent Borrower (whether directly or indirectly
and including through any Controlled Investment Affiliate of such directors,
officers, contractors, consultants, distributors or employees);

 

171



--------------------------------------------------------------------------------

(e) the entry into and performance of obligations of Parent Borrower or any of
its Restricted Subsidiaries under the terms of any transaction arising out of,
and any payments pursuant to or for purposes of funding, any agreement or
instrument in effect as of or on the Closing Date, which, to the extent in
excess of $7,500,000, is set forth on Schedule 7.07, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this covenant
or to the extent not more disadvantageous to the holders in any material
respect;

(f) transactions with customers, clients, joint ventures, joint venture
partners, suppliers, contractors, distributors or purchasers or sellers of goods
or services, in each case in the ordinary course of business or consistent with
past practices, which are fair to Parent Borrower or the relevant Restricted
Subsidiary in the reasonable determination of the Board of Directors or the
senior management of Parent Borrower or the relevant Restricted Subsidiary, or
are on terms no less favorable than those that could reasonably have been
obtained at such time from an unaffiliated party;

(g) any transaction between or among Parent Borrower or any Restricted
Subsidiary and any Affiliate of Parent Borrower or an Associate or similar
entity that would constitute an Affiliate Transaction solely because Parent
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Affiliate, Associate or similar entity;

(h) issuances or sales of Capital Stock (other than Disqualified Stock) of
Parent Borrower or options, warrants or other rights to acquire such Capital
Stock and the granting of registration and other customary rights (and the
performance of the related obligations) in connection therewith or any
contribution to capital of Parent Borrower or any Restricted Subsidiary;

(i) transactions in which Parent Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to Parent Borrower or
such Restricted Subsidiary from a financial point of view or meets the
requirements of clause (i) of the first paragraph of this Section 7.07;

(j) any purchases by Parent Borrower’s Affiliates of Indebtedness or
Disqualified Stock of Parent Borrower or any of its Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not Parent Borrower’s Affiliates; provided that such purchases by Parent
Borrower’s Affiliates are on the same terms as such purchases by such Persons
who are not Parent Borrower’s Affiliates;

(k) intellectual property licenses in the ordinary course of business; and

(l) transactions entered into by an Unrestricted Subsidiary, so long as not
entered in contemplation of the redesignation as a Restricted Subsidiary, with
an Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary.

Section 7.08 Consolidated Secured Leverage Ratio. Except with the written
consent of the Required Revolving Credit Lenders, Parent Borrower will not
permit the Consolidated Secured Leverage Ratio of Parent Borrower and its
Restricted Subsidiaries on a consolidated basis as of the last day of a Test
Period (commencing with the Test Period ending on or about June 30, 2020) to
exceed 3.50:1.00 (the “Leverage Ratio Financial Covenant”); provided that, at
the election of Parent Borrower, exercised by written notice delivered by Parent
Borrower to the Administrative

 

172



--------------------------------------------------------------------------------

Agent at any time prior to the date that is thirty (30) days following the
consummation of any Material Acquisition by Parent Borrower or any Subsidiary
such maximum Consolidated Secured Leverage Ratio shall be increased to 4.00:1.00
with respect to the last day of the fiscal quarter during which such Material
Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters. For the avoidance of
doubt, the Leverage Ratio Financial Covenant shall only apply with respect to
the Revolving Credit Facility.

Section 7.09 Interest Coverage Ratio. Except with the written consent of the
Required Revolving Credit Lenders, Parent Borrower will not permit the Interest
Coverage Ratio of Parent Borrower and its Restricted Subsidiaries on a
consolidated basis as of the last day of a Test Period (commencing with the Test
Period ending on or about June 30, 2020) to be less than 3.00:1.00 (the
“Interest Coverage Ratio Financial Covenant” and, together with the Leverage
Ratio Financial Covenant, the “Financial Covenants” and each a “Financial
Covenant”). For the avoidance of doubt, the Interest Coverage Ratio shall only
apply with respect to the Revolving Credit Facility.

Section 7.10 Amendments or Waivers of Organizational Documents and/or
Subordinated Indebtedness Debt Documents.

(a) Except in connection with a transaction permitted by Section 7.04, Parent
Borrower shall not agree to any material amendment, restatement, supplement or
other modification to, or waiver of its Organization Documents, in each case in
a manner that has a material adverse effect on the Lenders (taken as a whole),
in their capacity as such, in each case after the Closing Date without in each
case obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement or other modification or waiver.

(b) Parent Borrower will not amend, modify or change in any manner materially
adverse to the interests of the Lenders, taken as a whole, in their capacity as
such, any term or condition of any Subordinated Indebtedness Documents without
the consent of the Required Lenders (not to be unreasonably withheld or
delayed), and excluding any such amendment or modification that would not be
prohibited under the definition of “Refinancing Indebtedness” with respect to
such Subordinated Indebtedness.

Section 7.11 Restrictions on Subsidiaries’ Distributions. Parent Borrower will
not, and will not permit any Restricted Subsidiary (other than a U.S. Loan
Party) to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to (i) pay dividends or make any other distributions in
cash or otherwise on its Capital Stock or pay any Indebtedness or other
obligations owed to Parent Borrower or any Restricted Subsidiary; (ii) make any
loans or advances to Parent Borrower or any Restricted Subsidiary; or
(iii) sell, lease or transfer any of its property or assets to Parent Borrower
or any Restricted Subsidiary; provided that (x) the priority of any Preferred
Stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common stock and (y) the subordination
of (including the application of any standstill requirements to) loans or
advances made to Parent Borrower or any Restricted Subsidiary to other
Indebtedness Incurred by Parent Borrower or any Restricted Subsidiary shall not
be deemed to constitute such an encumbrance or restriction, other than:

(a) any encumbrance or restriction pursuant to (i) this Agreement, (ii) the
Existing Notes or (iii) any other agreement or instrument, in each case, in
effect at or entered into on the Closing Date (or otherwise required as of the
Closing Date) set forth on Schedule 7.11;

 

173



--------------------------------------------------------------------------------

(b) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order;

(c) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
amalgamated, consolidated, wound-up into or otherwise combined with or into
Parent Borrower or any Restricted Subsidiary, or was designated as a Restricted
Subsidiary or on which such agreement or instrument is assumed by Parent
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets (other than Capital Stock or Indebtedness Incurred as consideration in,
or to provide all or any portion of the funds utilized to consummate, the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was acquired by Parent Borrower or was merged,
amalgamated, consolidated, wound-up into or otherwise combined with or into
Parent Borrower or any Restricted Subsidiary or such agreement or instrument was
entered into in contemplation of or in connection with such transaction) and
outstanding on such date; provided that, for the purposes of this clause, if
another Person is the Successor Company, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed by Parent Borrower or any Restricted Subsidiary when such Person becomes
the Successor Company;

(d) any encumbrance or restriction:

(i) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar contract
or agreement, or the assignment or transfer of any lease, license or other
contract or agreement;

(ii) contained in mortgages, pledges, charges or other security agreements
permitted under the this Agreement or securing Indebtedness of Parent Borrower
or a Restricted Subsidiary permitted under this Agreement to the extent such
encumbrances or restrictions restrict the transfer or encumbrance of the
property or assets subject to such mortgages, pledges, charges or other security
agreements;

(iii) contained in any trading, netting, operating, construction, service,
supply, purchase, sale or other agreement to which Parent Borrower or any of its
Restricted Subsidiaries is a party entered into in the ordinary course of
business or consistent with past practice; provided that such agreement
prohibits the encumbrance of solely the property or assets of Parent Borrower or
such Restricted Subsidiary that are subject to such agreement, the payment
rights arising thereunder or the proceeds thereof and does not extend to any
other asset or property of Parent Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary; or

 

174



--------------------------------------------------------------------------------

(iv) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of Parent Borrower or
any Restricted Subsidiary;

(e) any encumbrance or restriction pursuant to Purchase Money Obligations or
Capitalized Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired;

(f) any encumbrance or restriction imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of Parent Borrower or any
Restricted Subsidiary (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;

(g) customary provisions in leases, licenses, shareholder agreements, joint
venture agreements, organizational documents and other similar agreements and
instruments;

(h) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practices;

(i) any encumbrance or restriction pursuant to Swap Contracts;

(j) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries that are Non-Loan Parties permitted to be Incurred or issued
subsequent to the Closing Date pursuant to the provisions of Section 7.03 that
impose restrictions solely on the Foreign Subsidiaries party thereto;

(k) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Closing Date pursuant to the provisions of Section 7.03 if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to the holders than (i) the encumbrances and
restrictions contained in this Agreement, together with the security documents
associated therewith as in effect on the Closing Date or (ii) in comparable
financings (as determined in good faith by Parent Borrower) and where, in the
case of clause (ii), either (A) Parent Borrower determines at the time of
issuance of such Indebtedness that such encumbrances or restrictions will not
adversely affect, in any material respect, Parent Borrower’s ability to make
principal or interest payments under this Agreement or (b) such encumbrance or
restriction applies only during the continuance of a default relating to such
Indebtedness;

(l) any encumbrance or restriction existing by reason of any Lien permitted
under Section 7.01; or

(m) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
extends, renews, restates, replaces, restructures or refinances, an agreement or
instrument referred to in clauses (a) through (l) or this Section 7.11(m) (an
“Initial Agreement”) or contained in any amendment, supplement, extension,
renewal, restatement, replacement, restructuring or other modification to an
agreement referred to in clauses (a) through (l) or this Section 7.11(m);
provided, however, that

 

175



--------------------------------------------------------------------------------

the encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement or instrument are not materially less favorable
to the Lenders taken as a whole than the encumbrances and restrictions contained
in the Initial Agreement or Initial Agreements to which such refinancing or
amendment, supplement or other modification relates (as determined in good faith
by Parent Borrower).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, (ii) when and as required to be
paid herein, any amount required to be reimbursed to an L/C Issuer pursuant to
Section 2.03(c)(i) or (iii) within five (5) Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. Parent Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 5.19 (solely with respect
to the second sentence appearing therein), Section 6.03(a)(i) (provided that the
delivery of a notice of Default or Event of Default at any time will cure an
Event of Default under Section 6.03(a)(i) arising from the failure of Parent
Borrower to timely deliver such notice of Default or Event of Default unless a
Responsible Officer of Parent Borrower had actual knowledge that such Default or
Event of Default had occurred and was continuing and reasonably should have
known in the course of his or her duties that the failure to provide such notice
would constitute a Default or Event of Default) or Section 6.04 (solely with
respect to the existence of any Borrower in its jurisdiction of incorporation),
Article VII (other than Section 7.08 or Section 7.09) or (ii) Section 7.08 or
Section 7.09; provided that no Default or Event of Default under Section 7.08 or
Section 7.09 shall constitute a Default or an Event of Default with respect to
any Loans or Commitments hereunder, other than the Revolving Credit Loans and
the Revolving Credit Commitments, until the date on which all Loans under each
Revolving Credit Facility have been accelerated and all Revolving Credit
Commitments have been terminated as a result of such breach, in each case, by
the Required Revolving Credit Lenders, and the Required Revolving Credit Lenders
have not rescinded such acceleration; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by Parent Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for thirty (30) days after
receipt by Parent Borrower of written notice thereof by the Administrative Agent
or the Required Lenders; or

 

176



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment pursuant to customary asset sale provisions), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness having an aggregate principal amount (or, in the case of a Swap
Contract, Swap Termination Value) of not less than the Threshold Amount (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; provided
that this clause (e)(B) shall not apply to secured Indebtedness that becomes due
(or requires an offer to purchase) as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness, if such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness;
provided further that, any failure described under clause (i) or (ii) above is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the commitments or acceleration of the Loans pursuant to Article
VIII; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or (ii) in the case of a UK
Loan Party, any corporate action, legal proceedings or other procedure or step
is taken in relation to (A) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of such UK Loan
Party, (B) a composition, compromise, assignment or arrangement with any
creditor of such UK Loan Party or (C) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of such UK Loan Party or any of its assets except that this
clause (ii) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement;
or

 

177



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money with an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity. Any material provision of any Guarantee or any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or the satisfaction in full of all the
Loan Obligations and termination of the Aggregate Commitments, ceases to be in
full force and effect or in the case of any Collateral Document, ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or enforceability of
any material provision of any Guarantee or any Collateral Document (other than
in an informational notice delivered to the Administrative Agent and/or the
Collateral Agent); or any Loan Party denies in writing that it has any or
further liability or obligation under any Guarantee or any Collateral Document
(other than as a result of repayment in full of the Loan Obligations,
termination of the Aggregate Commitments or release of the applicable
Guarantee), or purports in writing to revoke or rescind any Guarantee or any
Collateral Document, except to the extent that any such loss of perfection or
priority results from (x) the failure of the Collateral Agent to maintain
possession of certificates or other possessory collateral actually delivered to
it representing securities or other collateral pledged under the Collateral
Documents or the Collateral Agent’s failure to file or maintain any filings
required for perfection (including the filing of UCC financing statement or
continuations, filings regarding IP Rights or similar filings) and/or (y) a
release of any Guarantee or Collateral in accordance with the terms hereof or
thereof;

(j) Change of Control. There occurs any Change of Control; or

(k) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under ERISA and the Code under
a Multiemployer Plan in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is being terminated, within the meaning of Title IV of
ERISA, and as a result of such termination the aggregate annual contributions of
the Loan Parties and the ERISA Affiliates to all Multiemployer Plans that are
then being terminated have been or will be increased over the amounts
contributed to such

 

178



--------------------------------------------------------------------------------

Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such termination occurs by an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
(iv) a termination, withdrawal or noncompliance with applicable Law or plan
terms or other event similar to an ERISA Event occurs with respect to a Foreign
Plan that would reasonably be expected to result in a Material Adverse Effect.

(l) UK Pensions. The Pensions Regulator issues a Financial Support Direction or
a Contribution Notice to any Loan Party or Restricted Subsidiary unless the
aggregate liability of the Loan Parties under all Financial Support Directions
and Contribution Notices is less than $10,000,000.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing (subject, in the case of an Event of Default under
Section 8.01(b)(ii), to the proviso thereto), the Administrative Agent may, and,
at the request of the Required Lenders, shall, take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Parent Borrower;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g) with respect to any Borrower, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by Parent Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless (i) the Consolidated Total Assets of such Subsidiary together
with the Consolidated Total Assets of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the
Consolidated Total Assets of Parent Borrower and its Restricted Subsidiaries on
a consolidated basis or (ii) the consolidated revenues of such Subsidiary,
together with the consolidated revenues of all other Subsidiaries affected by
such event or circumstance referred to in such clause, shall exceed 5% of the
consolidated revenues of Parent Borrower and its Restricted Subsidiaries on a
consolidated basis, in each case for the most recent Test Period.

 

179



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent, subject to any
Acceptable Intercreditor Agreement then in effect, in the following order:

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest (including, but not limited to, post-petition interest),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Obligations arising under Secured Hedge Agreements, Cash Management Obligations
and for the account of the L/C Issuers, to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations that are due and payable to the
Administrative Agent, the Collateral Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent, the Collateral Agent and the
other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to Parent Borrower.

 

180



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) amounts received from Parent Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable Law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations and Secured
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as applicable. Each Cash
Management Bank and Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender and each L/C Issuer hereby irrevocably appoints, designates and
authorizes the Administrative Agent and Collateral Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent and Collateral Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent and Collateral Agent, regardless of whether a Default or
Event of Default has occurred and is continuing. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX are solely for the benefit of, and among the Administrative Agent,
the Collateral Agent, the Lenders and each L/C Issuer, and neither Parent
Borrower nor any other Loan Party shall be bound by or have rights as a third
party beneficiary of any such provisions (except to the extent such rights are
set forth herein, including with respect to such rights in Section 9.09).

 

181



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each Lender and each L/C Issuer hereby irrevocably appoints, designates and
authorizes Bank of America to act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, L/C Issuer
(if applicable) and a potential Hedge Bank or Cash Management Bank) and each L/C
Issuer hereby irrevocably appoints and authorizes the Collateral Agent to act as
the agent of (and to hold any security interest, charge or other Lien created by
the Collateral Documents for and on behalf of or on trust for) such Lender and
such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-
agents, sub-agents and attorneys-in-fact appointed by the Administrative Agent
pursuant to Section 9.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX (including Section 9.07, as though such co- agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may perform any and all of their duties and exercise their rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent and/or the
Collateral Agent. The Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Article (including this
Section 9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent and the Collateral
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Article (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits

 

182



--------------------------------------------------------------------------------

and privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent or the
Collateral Agent and not to any Loan Party, Lender or any other Person and no
Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, including their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and/or the Collateral Agent (except for its
own gross negligence or willful misconduct, as determined by the final judgment
of a court of competent jurisdiction, in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender or
participant for (or shall have any duty to ascertain or inquire into) (A) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or made in any
written or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents,
(C) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, (D) the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder, or
(E) compliance by Affiliated Lenders with the terms hereof relating to
Affiliated Lenders. Anything contained herein to the contrary notwithstanding,
no Agent-Related Person shall have any liability arising from confirmations of
the amount of outstanding Loans or the L/C Obligations or the component amounts
thereof or shall be under any obligation to any Lender or participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof. No Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Agent shall not
be required to take any action that, in its judgment or the judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law. No Agent-Related Person shall have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
to any Lender or any L/C Issuer, any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of

 

183



--------------------------------------------------------------------------------

their Affiliates that is communicated to, obtained by or in the possession of
any Agent-Related Person in any capacity, except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein. No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), or in the absence of its own gross
negligence or willful misconduct. The exculpatory provisions of this Article
shall apply to any such Affiliates, agents, employees or attorneys-in-fact, such
sub-agents, and their respective activities in connection with the syndication
of credit facilities provided for herein as well as activities of the
Administrative Agent and/or the Collateral Agent.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. Without prejudice to the generality of the foregoing, (i) each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or under any of the other Loan Documents in accordance with the instructions of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance).

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

 

184



--------------------------------------------------------------------------------

Section 9.05 Notice of Default. None of the Administrative Agent or the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or Parent Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
and each L/C Issuer acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Parent Borrower and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent- Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Parent Borrower
and the other Loan Parties. Each Lender and each L/C Issuer represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender or L/C
Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender
or L/C Issuer, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender and each L/C Issuer agrees
not to assert a claim in contravention of the foregoing. Each Lender and each
L/C Issuer represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or such L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide

 

185



--------------------------------------------------------------------------------

such other facilities, is experienced in making, acquiring or holding such
commercial loans or providing such other facilities. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by any
Agent herein, such Agent shall not have any duty or responsibility to provide
(and shall not be liable for the failure to provide) any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent is not reimbursed for such expenses
by or on behalf of the Borrowers, provided that such reimbursement by the
Lenders shall not affect the Borrowers’ continuing reimbursement obligations
with respect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Loan
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.

Section 9.08 Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Capital Stock in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent and the Collateral Agent hereunder and without
notice to or consent of (nor any duty to accept therefor to) the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Loan Party or any Affiliate of
a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” include Bank of America
in its individual capacity.

 

186



--------------------------------------------------------------------------------

Section 9.09 Successor Agents. The Administrative Agent and the Collateral Agent
may resign as the Administrative Agent and Collateral Agent, as applicable, upon
thirty (30) days’ notice to the Lenders and Parent Borrower. If the
Administrative Agent or the Collateral Agent resigns under this Agreement, the
Required Lenders shall appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States, which appointment of a successor agent shall require the consent
of Parent Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) or (g) (which consent of Parent Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Collateral Agent, as applicable, the Administrative Agent or the Collateral
Agent, as applicable, may appoint, after consulting with the Lenders and Parent
Borrower, a successor agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or Disqualified Lender. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c), and
the retiring Administrative Agent’s or retiring Collateral Agent’s, as
applicable, appointment, powers and duties as the Administrative Agent or
Collateral Agent, as applicable, shall be terminated. After the retiring
Administrative Agent’s or retiring Collateral Agent’s resignation, as
applicable, hereunder as the Administrative Agent or the Collateral Agent, as
applicable, the provisions of this Article IX and Section 10.04 and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement. If no successor agent has accepted appointment
as the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent or the Collateral Agent, as applicable, hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of any appointment as the Administrative Agent
or the Collateral Agent, as applicable, hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent or the Collateral
Agent, as applicable, and the retiring Administrative Agent and/or Collateral
Agent shall, to the extent not previously discharged, be discharged from its
duties and obligations under the Loan Documents. The fees payable by Parent
Borrower to a successor Administrative Agent or the successor Collateral Agent

 

187



--------------------------------------------------------------------------------

shall be the same as those payable to its predecessor unless otherwise agreed
between Parent Borrower and such successor. After the retiring Administrative
Agent’s or retiring Collateral Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 10.04 and 10.05
shall continue in effect for the benefit of such retiring Administrative Agent
or retiring Collateral Agent, as applicable, and its agents and sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or retiring Collateral Agent, as applicable, was
acting as Administrative Agent and/or Collateral Agent, as applicable.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall, at its election, also constitute its resignation as L/C Issuer
and as Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights, powers,
privileges and duties of the Swing Line Lender hereunder with respect to all
Swing Line Loans made by it and outstanding as of the effective date of its
resignation as Swing Line Lender, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by Parent Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer or Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 9.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Parent Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.09 and Section 10.04) allowed in such judicial proceeding; and

 

188



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or under any other Debtor Relief Laws or similar Laws
in any other jurisdictions to which a Loan Party is subject, (b) at any other
sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (h) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital Stock
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire

 

189



--------------------------------------------------------------------------------

Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 9.11 Collateral and Guaranty Matters. The Lenders (including in their
capacities as potential Cash Management Banks and potential Hedge Banks) and the
L/C Issuer irrevocably agree that:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Loan Obligations (other than (A) contingent indemnification obligations not yet
accrued and payable and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), the expiration or termination of all Letters of Credit with no
pending drawings (other than Letters of Credit that have been backstopped, Cash
Collateralized or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer have been made) and any other
obligation (including a guarantee) that is contingent in nature), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than any other Loan Party, (iii) subject
to Section 10.01, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders, (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below, and/or (v) if the
property subject to such Lien becomes Excluded Property;

(b) the Collateral Agent is authorized to release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 7.01(b), 7.01(c), 7.01(e), 7.01(f), 7.01(g), 7.01(j),
7.01(k), 7.01(m), 7.01(p), 7.01(q), 7.01(r), 7.01(u), 7.01(v), 7.01(w), 7.01(y),
7.01(aa), 7.01(bb), 7.01(dd) (to the extent the relevant Lien is of the type to
which the Lien of the Collateral Agent is otherwise subordinated under this
clause (b) pursuant to any of the other exceptions to Section 7.01 that are
expressly included in this clause (b)) and/or 7.01(ff); provided that the
subordination of any Lien on any property granted to or held by the Collateral
Agent shall only occur with respect to any Lien on such property that is
permitted by Sections 7.01(r), 7.01(q) and/or 7.01(dd) to the extent that the
Lien of the Collateral Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with the documentation
governing the Indebtedness that is secured by such Permitted Lien; and

(c) if any Subsidiary Guarantor (other than a Borrower, unless no Loans, fees or
any other amounts due pursuant to the terms hereof are outstanding by such
Borrower (other than (A) contingent indemnification obligations not yet accrued
and payable and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as

 

190



--------------------------------------------------------------------------------

to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and no Letters of Credit issued for the account
of such Borrower are outstanding) becomes an Excluded Subsidiary or is
transferred to any Person other than Parent Borrower or a Restricted Subsidiary,
in each case as a result of a transaction or designation permitted hereunder (as
certified in writing delivered to the Administrative Agent by a Responsible
Officer), (x) such Subsidiary shall be automatically released from its
obligations under the Guaranty and (y) any Liens granted by such Subsidiary or
Liens on the Capital Stock of such Subsidiary (to the extent such Capital Stock
have become Excluded Equity or are being transferred to a Person that is not a
Loan Party) shall be automatically released. The Borrowers and the Guarantors
hereby acknowledge and agree that the release of any Borrower in accordance with
this Section 9.11(c) shall not affect the nature or validity of their joint and
several obligations in respect of the obligations, if any, of the Borrower so
released, all of which shall remain in effect in accordance with the terms of
this Agreement and the other Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor (other than Parent Borrower) from its obligations under the Guaranty
pursuant to this Section 9.11. In each case as specified in this Section 9.11,
the Administrative Agent and Collateral Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent and Collateral Agent to), at
Parent Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11; provided
that, upon the reasonable request by the Administrative Agent, Parent Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
certifying that the transactions giving rise to such request have been
consummated in accordance with this Agreement and the other Loan Documents.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Parent Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral (including through any right of set-off)
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or pursuant to any other Debtor Relief Law),
the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or pursuant to any other Debtor Relief Law) may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the

 

191



--------------------------------------------------------------------------------

purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Arranger, or other Persons identified on the facing page or
signature pages of this Agreement as a “joint lead arranger and bookrunner,” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to

 

192



--------------------------------------------------------------------------------

such Collateral, and every covenant and obligation contained in the Loan
Documents and necessary to the exercise or performance thereof by such
Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Section 10.04 and Section 10.05 that refer
to the Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, Parent Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may deduct or withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
(2) this Section 9.14 shall not limit or expand the obligations of the Loan
Parties under Section 3.01 or any other provision of this Agreement.

Section 9.15 Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (if applicable) and, in
such case, only to the extent expressly provided in the Loan Documents.

 

193



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank shall indemnify and hold harmless
each Agent and each of its directors, officers, employees, or agents, to the
extent not reimbursed by the Loan Parties, against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent or its directors, officers,
employees, or agents in connection with such provider’s Cash Management
Obligations or Obligations arising under Secured Hedge Agreements; provided,
however, that no Cash Management Bank or Hedge Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. No Cash Management Bank or Hedge
Bank will create (or be deemed to create) in favor of any such provider, as
applicable, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents. By
accepting the benefits of the Collateral, each such Cash Management Bank or
Hedge Bank shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this Section 9.15.

Section 9.16 [Reserved].

Section 9.17 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, Collateral Agent and the Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of Parent Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class

 

194



--------------------------------------------------------------------------------

exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of Parent Borrower or any other Loan Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Section 9.18 Appointment of Collateral Agent as security trustee for UK Security
Agreements.

(a) For the purposes of any Liens or Collateral created under the UK Security
Agreements, the following additional provisions shall apply, in addition to the
provisions set out in Section 9 or otherwise hereunder.

 

195



--------------------------------------------------------------------------------

(b) In this Section 9.18, the following expressions have the following meanings:

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Charged Property” means the assets of the Loan Parties subject to a Lien under
the UK Security Agreements.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Collateral Agent (in its capacity as security trustee).

(c) The Secured Parties appoint the Collateral Agent to hold the security
interests constituted by the UK Security Agreements on trust for the Secured
Parties on the terms of the Loan Documents and the Collateral Agent accepts that
appointment.

(d) The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(e) Nothing in this Agreement constitutes the Collateral Agent as a trustee or
fiduciary of, nor shall the Collateral Agent have any duty or responsibility to,
any Loan Party.

(f) The Collateral Agent shall have no duties or obligations to any other person
except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable Law.

(g) The Collateral Agent may appoint one or more Delegates on such terms (which
may include the power to sub-delegate) and subject to such conditions as it
thinks fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the UK Security Agreements and shall not be obliged
to supervise any Delegate or be responsible to any person for any loss incurred
by reason of any act, omission, misconduct or default on the part of any
Delegate.

(h) The Collateral Agent may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the Collateral Agent thinks fit and with such of the duties,
rights, powers and discretions vested in the Collateral Agent by the UK Security
Agreements as may be conferred by the instrument of appointment of that person.

(i) The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(j) The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.

 

196



--------------------------------------------------------------------------------

(k) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the UK Security
Agreements, and each reference to the Collateral Agent (where the context
requires that such reference is to the Collateral Agent in its capacity as
security trustee) in the provisions of the UK Security Agreements which confer
Rights shall be deemed to include a reference to each Delegate and each
Appointee.

(l) Each Secured Party confirms its approval of the UK Security Agreements and
authorizes and instructs the Collateral Agent: (i) to execute and deliver the UK
Security Agreements; (ii) to exercise the rights, powers and discretions given
to the Collateral Agent (in its capacity as security trustee) under or in
connection with the UK Security Agreements together with any other incidental
rights, powers and discretions; and (iii) to give any authorizations and
confirmations to be given by the Collateral Agent (in its capacity as security
trustee) on behalf of the Secured Parties under the UK Security Agreements.

(m) The Collateral Agent may accept without inquiry the title (if any) which any
person may have to the Charged Property.

(n) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by a UK Security
Agreement and accordingly authorizes: (a) the Collateral Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Secured Parties; and (b) the Land Registry (or other relevant registry)
to register the Collateral Agent (or any Delegate or Appointee) as a sole
proprietor of such security interest.

(o) Except to the extent that a UK Security Agreement otherwise requires, any
moneys which the Collateral Agent receives under or pursuant to a UK Security
Agreement may be: (a) invested in any investments which the Collateral Agent
selects and which are authorized by applicable Law; or (b) placed on deposit at
any bank or institution (including the Collateral Agent) on terms that the
Collateral Agent thinks fit, in each case in the name or under the control of
the Collateral Agent, and the Collateral Agent shall hold those moneys, together
with any accrued income (net of any applicable Tax) to the order of the Lenders,
and shall pay them to the Lenders on demand.

(p) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Collateral Agent shall (at the cost of the Loan Parties)
execute any release of the UK Security Agreements or other claim over that
Charged Property and issue any certificates of non-crystallisation of floating
charges that may be required or take any other action that the Collateral Agent
considers desirable.

(q) The Collateral Agent shall not be liable for: (i) any defect in or failure
of the title (if any) which any person may have to any assets over which
security is intended to be created by a UK Security Agreement; (ii) any loss
resulting from the investment or deposit at any bank of moneys which it invests
or deposits in a manner permitted by a UK Security Agreement; (iii) the exercise
of, or the failure to exercise, any right, power or discretion given to it by or
in connection with any Loan Document or any other agreement, arrangement or
document entered into, or executed in anticipation of, under or in connection
with, any Loan Document; or (iv) any shortfall which arises on enforcing a UK
Security Agreement.

 

197



--------------------------------------------------------------------------------

(r) The Collateral Agent shall not be obligated to: (i) obtain any authorization
or environmental permit in respect of any of the Charged Property or a UK
Security Agreement; (ii) hold in its own possession a UK Security Agreement,
title deed or other document relating to the Charged Property or a UK Security
Agreement; (iii) perfect, protect, register, make any filing or give any notice
in respect of a UK Security Agreement (or the order of ranking of a UK Security
Agreement), unless that failure arises directly from its own gross negligence or
willful misconduct; or (iv) require any further assurances in relation to a UK
Security Agreement.

(s) In respect of any UK Security Agreement, the Collateral Agent shall not be
obligated to: (i) insure, or require any other person to insure, the Charged
Property; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.

(t) In respect of any UK Security Agreement, the Collateral Agent shall not have
any obligation or duty to any person for any loss suffered as a result of:
(i) the lack or inadequacy of any insurance; or (ii) the failure of the
Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless the
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

(u) Every appointment of a successor Collateral Agent under a UK Security
Agreement shall be by deed.

(v) Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Collateral Agent in relation to the trusts constituted by this Agreement.

(w) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

(x) The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any UK Security Agreement shall be 80 years from the date of
this Agreement.

Section 9.19 Parallel Debt Undertaking.

(a) In order to ensure the validity and enforceability of Liens under the Dutch
Collateral Documents for the benefit of the Secured Parties, each Loan Party
hereby irrevocably and unconditionally undertakes (the resulting liabilities and
obligations under that undertaking in respect of any amount, a “Parallel Debt
Obligation”) to pay to the Collateral Agent amounts equal to and in the same
currency as all amounts from time to time due and payable by it to any Secured
Party under the Obligations.

(b) Each Parallel Debt Obligation shall become due and payable at the same time
as the corresponding Obligation.

 

198



--------------------------------------------------------------------------------

(c) The Parallel Debt Obligations shall be separate from and independent of the
Obligations, so that the Collateral Agent will have its own independent right to
demand payment of the Parallel Debt Obligations by a Loan Party.

(d) The Parallel Debt Obligations shall be owed to the Collateral Agent in its
own name and not as agent or representative of the Secured Parties.

(e) Other than as set out in paragraph (f) below, the Parallel Debt Obligations
shall not limit or affect the existence of the Obligations, for which the
Secured Parties shall have an independent right to demand performance.

(f) The rights of the Secured Parties to receive payment of the Obligations are
several from the rights of the Collateral Agent to receive payment of the
Parallel Debt Obligations, provided that:

(i) payment by a Loan Party of its Parallel Debt Obligations in accordance with
this Section shall to the same extent decrease and discharge the corresponding
Obligations owing to the Secured Parties; and

(ii) payment by a Loan Party of its corresponding Obligations in accordance with
the terms of the relevant Loan Documents shall to the same extent decrease and
discharge the relevant Parallel Debt Obligations.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Parent Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and Parent Borrower or the applicable Loan Party, as the case may be (a
copy of which shall be reasonably promptly provided to the Administrative Agent;
provided that any failure to deliver such copy shall not invalidate such waiver,
amendment or modification) (it being agreed that Parent Borrower shall use
commercially reasonable efforts to provide a draft of such amendment to the
Administrative Agent to the extent practicable, prior to execution thereof;
provided that, (x) the failure to deliver such copy shall not impact the
validity or enforceability of such amendment, consent or waiver, (y) such
obligation to deliver such draft shall be subject to any confidentiality
obligations owing to third parties and attorney client privilege, to the extent
applicable and (z) such failure to comply with this parenthetical shall not
result in any Default or Event of Default), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (but not the Required
Lenders) (it being understood that a waiver of any condition precedent set forth
in Section 4.03 (other than a waiver thereof without the consent of the Required
Revolving Credit Lenders in connection with a Credit Extension under the
Revolving Credit Facility) or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

199



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders), it being understood that the waiver of
(or amendment to the terms of) (i) any mandatory prepayment of the Term Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest and (ii) the MFN Provision or other “most favored nation”
provisions and the application thereof shall not constitute a postponement or
reduction of the amount of interest or other amounts;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders), it being understood that
(x) any change to the definition of any financial ratio (including the
Consolidated Secured Leverage Ratio, the Consolidated Total Leverage Ratio
and/or the Interest Coverage Ratio) or in each case, the component definitions
thereof and/or (y) any amendment, supplement, modification and/or waiver of the
MFN Provision shall, in each case of the foregoing clauses (x) and (y), not
constitute a reduction in the rate of interest or fees or other amounts payable;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Revolving Credit Lenders,” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents without the written consent of each Lender
directly and adversely affected thereby (but not also the Required Lenders);

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions except as expressly provided in the Loan
Documents (including any transaction permitted under Section 7.04, Section 7.05
and/or Section 10.24), without the written consent of each Lender;

(f) release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including any transaction permitted under Section 7.04 or
Section 7.05), without the written consent of each Lender;

(g) change (i) Section 2.13 or Section 8.03 or (ii) the order of application of
any reduction in the Commitments or any prepayment of Loans from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
without the written consent of the Required Lenders;

 

200



--------------------------------------------------------------------------------

(h) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders; or

(i) change the stated currency in which any Lender or L/C Issuer is required to
make Loans or issue Letters of Credit or any Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document without the written consent of each Lender and L/C Issuer
directly and adversely affected thereby (but not also the Required Lenders);

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [reserved]; (v)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (vi) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders;
(vii) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of Parent Borrower, each L/C
Issuer, the Administrative Agent and the Required Revolving Credit Lenders;
(viii) [reserved]; (ix) the conditions precedent set forth in Section 4.01 to a
Credit Extension under the Revolving Credit Facility on the Closing Date and/or
the conditions precedent set forth in Section 4.03 to a Credit Extension under
the Revolving Credit Facility after the Closing Date, in each case, may be
amended or rights and privileges thereunder waived only with the consent of the
Required Revolving Credit Lenders and, in the case of a Credit Extension that
constitutes the issuance of a Letter of Credit, the applicable L/C Issuer; and
(x) only the consent of the Required Revolving Credit Lenders shall be necessary
to amend, modify or waive the terms and provision of the Financial Covenants
(and any related definitions as used in such Section, but not as used in other
Sections of this Agreement). Notwithstanding the foregoing, this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and Parent Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans, the Revolving Credit Loans, the
Incremental Term Loans, if any, and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and, if applicable, the
Required Revolving Credit Lenders.

 

201



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended and the maturity date of any of its Loans may not be
extended, the rate of interest on any of its Loans may not be reduced and the
principal amount of any of its Loans may not be forgiven, in each case without
the consent of such Defaulting Lender and (y) any waiver, amendment, consent or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of Parent Borrower without the need to obtain the consent of any
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to correct or cure
(x) ambiguities, errors, mistakes, omissions or defects, (y) to effect
administrative changes of a technical or immaterial nature or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents; it being agreed that in the
case of any conflict between this Agreement and any other Loan Document, the
provisions of this Agreement shall control (except that in the case of any
conflict between this Agreement and an Acceptable Intercreditor Agreement, such
Acceptable Intercreditor Agreement shall control). Furthermore, notwithstanding
anything to the contrary herein, with the consent of the Administrative Agent at
the request of Parent Borrower (without the need to obtain any consent of any
Lender), (i) any Loan Document may be amended to cure ambiguities, omissions,
mistakes or defects, (ii) any Loan Document may be amended to add terms that are
favorable to the Lenders (as reasonably determined by the Administrative Agent),
(iii) this Agreement (including the amount of amortization due and payable with
respect to any Class of Term Loans) may be amended to the extent necessary to
create a fungible Class of Term Loans (including to add provisions that are more
favorable to the relevant Class of Lenders holding such Term Loans, but not
provisions that are adverse to such Class of Lenders) and (iv) this Agreement
(and any other Loan Document) may be amended to the extent necessary or
appropriate, in the opinion of the Administrative Agent and Parent Borrower, to
effect the provisions of clause (h) of the “Collateral and Guarantee
Requirement”.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to Parent Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

202



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to Parent
Borrower, the Administrative Agent and the L/C Issuers.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent and the L/C Issuers pursuant to
Article II shall not be effective until actually received by such Person during
the person’s normal business hours. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or
Parent Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF PARENT
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM PARENT BORROWER MATERIALS. NO WARRANTY

 

203



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH PARENT BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Parent Borrower’s or the Administrative Agent’s transmission of
Parent Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of Parent Borrower, the Administrative Agent,
the Swing Line Lender and any L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to
Parent Borrower, the Administrative Agent, the Swing Line Lender and the L/C
Issuers. In addition, each Lender agrees to notify the Administrative Agents
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the non-“PUBLIC” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Parent Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to Parent Borrower
or its securities for purposes of United States federal or state securities
laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of Parent Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the L/C Issuers, each Lender and the Agent-Related Parties of each of the
foregoing from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Parent Borrower other than those arising as a result of such Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and non- appealable judgment).

 

204



--------------------------------------------------------------------------------

(f) Notice to other Loan Parties. Parent Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to Parent Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse the Administrative Agent, the Arranger and the L/C Issuers for all
reasonable and documented or invoiced out-of-pocket costs and expenses
associated with the syndication of the Revolving Credit Loans and the
preparation, execution and delivery, administration, amendment, modification,
waiver and/or enforcement of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), including all Attorney Costs of one primary counsel and one local
counsel in each appropriate jurisdiction (which to the extent necessary, may
include a single special counsel acting for multiple jurisdictions) and (b) to
pay or reimburse the Administrative Agent, the Arranger, each L/C Issuer and the
Lenders (taken as a whole) for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all fees,
costs and expenses incurred in connection with any workout or restructuring in
respect of the Loans, all such fees, costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of one firm of outside counsel to the
Administrative Agent (and one local counsel in each appropriate jurisdiction
(which to the extent necessary may include a single special counsel acting for
multiple jurisdictions)) (and, in the case of an actual or reasonably perceived
conflict of interest, where the Person(s) affected by such conflict notifies
Parent Borrower of the existence of such conflict, one additional firm of
counsel for all such affected Persons in each relevant jurisdiction)). The
foregoing fees, costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by Parent
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

205



--------------------------------------------------------------------------------

Section 10.05 Indemnification by Parent Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer, each
Arranger and their respective Affiliates, and the directors, officers,
employees, counsel, agents, advisors, and other representatives and the
successors and permitted assigns of each of the foregoing (without
duplication)(collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages and claims (collectively, the “Losses”), and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable Attorney Costs of one primary firm of counsel for all Indemnitees
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which to the extent necessary, may include a single special
counsel acting for multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or reasonably perceived conflict of interest, where the Indemnitee
affected by such conflict notifies Parent Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Indemnitees in
each relevant jurisdiction)), but no other third-party advisors without your
prior consent (not to be unreasonably withheld or delayed) of any such
Indemnitee arising out of, resulting from, or in connection with, any actual or
threatened claim, litigation, investigation or proceeding (including any inquiry
or investigation) relating to this Agreement, the Transactions or any related
transaction contemplated hereby or thereby, the Facilities or any use of the
proceeds thereof (any of the foregoing, a “Proceeding”), regardless of whether
any such Indemnitee is a party thereto and whether or not such Proceedings are
brought by Parent Borrower, its Affiliates or creditors or any other third party
Person in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by Parent Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to Parent Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or threatened claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
Parent Borrower or any of its Affiliates (other than, to the extent such
disputes do not arise from any act or omission of Parent Borrower or any of its
Affiliates, with respect to a claim against an Indemnitee acting in its capacity
as an Agent or Arranger or similar role under the Loan Documents unless such
claim arose from the exceptions specified in clauses (x) and (y) (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).
No Indemnitee, nor any other party hereto shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement and, without in any way limiting the
indemnification obligations set forth above, no Indemnitee or Loan Party shall
have any liability for any special, punitive, indirect or

 

206



--------------------------------------------------------------------------------

consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided that nothing contained in this
sentence shall limit the Borrowers’ indemnification and reimbursement
obligations hereinabove to the extent such damages are included in any
third-party claim in connection with which an Indemnitee is otherwise entitled
to indemnification or reimbursement hereunder. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors, managers,
partners, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within thirty days after demand therefor (together with reasonably detailed
backup documentation supporting such reimbursement request); provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial decision in a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Loan
Documents, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes other than Taxes that
represent liabilities, obligations, losses, damages, etc., with respect to a
non-Tax claim.

It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without Parent Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with Parent Borrower’s written consent or if there is a judgment
by a court of competent jurisdiction in any such Proceeding, the Borrowers agree
to indemnify and hold harmless each Indemnitee from and against any and all
Losses and reasonable and documented or invoiced legal or other out-of-pocket
expenses by reason of such settlement or judgment in accordance with and to the
extent provided in the other provisions of this Section 10.05.

No Borrower shall , without the prior written consent of any Indemnitee (which
consent shall not be unreasonably withheld or delayed, it being understood that
the withholding of consent due to non-satisfaction of any of the conditions
described in clauses (i), (ii) and (iii) of this sentence shall be deemed
reasonable), effect any settlement of any pending or threatened Proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement (i) includes an unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability or claims that are the subject matter of such Proceeding, (ii) does
not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of any Indemnitee, and
(iii) contains customary confidentiality provisions with respect to the terms of
such settlement.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Agent, the L/C Issuer or any Lender, or any
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required

 

207



--------------------------------------------------------------------------------

(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, after the
Closing Date with respect to any Facility, any Lender may assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Agreement in respect of such Facility (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) Parent Borrower, provided that, no consent of Parent Borrower shall be
required for an assignment (1) of any Revolving Credit Loans and/or Revolving
Credit Commitments to any other Revolving Credit Lender or any Affiliate of a
Revolving Credit Lender or (2) if a Specified Event of Default has occurred and
is continuing, to any Assignee; provided further that Parent Borrower shall be
deemed to have consented to any assignment of (X) Term Loans unless Parent
Borrower shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after a Responsible Officer having received
written notice thereof and (Y) Revolving Credit Loans and/or Revolving Credit
Commitments unless Parent Borrower shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after a Responsible
Officer having received written notice thereof;

 

208



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each L/C Issuer and the Swing Line Lender at the time of such assignment,
provided that no consent of such L/C Issuers or of the Swing Line Lender shall
be required for any assignment of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless Parent Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of Parent Borrower shall
be required if a Specified Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(D) the Assignee shall not be a natural person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of a
natural Person), Defaulting Lender, a Disqualified Lender, (other than as set
forth in Section 2.05(d) or clause (F) below) any Loan Party or any of its
Affiliates; provided that the list of Disqualified Lenders shall be made
available to the Lenders; and

(E) the Assignee shall not be a Defaulting Lender; and

 

209



--------------------------------------------------------------------------------

(F) in case of an assignment to an Affiliated Lender, (1) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to or held by any
Affiliated Lender, (2) no proceeds of Revolving Credit Loans shall be used,
directly or indirectly, to consummate such assignment, (3) any Loans assigned to
a Affiliated Lender shall be cancelled promptly upon such assignment, (4) such
Affiliated Lender will not receive information provided solely to Lenders and
will not be permitted to attend or participate in (or receive any notice of)
Lender meetings or conference calls and will not be entitled to challenge the
Administrative Agent’s and the Lenders’ attorney-client privilege as a result of
their status as Affiliated Lenders, (5) the portion of the Total Outstandings
held or deemed held by any Lenders that are Affiliated Lenders shall be excluded
for all purposes of making a determination of Required Lenders, (6) any
purchases by Affiliated Lenders shall require that such Affiliated Lender
clearly identify itself as an Affiliated Lender in any Assignment and Assumption
executed in connection with such purchases or sales and (6) no Affiliated Lender
may purchase any Loans so long as any Event of Default has occurred and is
continuing.

Notwithstanding anything to the contrary, this paragraph (b) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities other than Term B Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and
obligations of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, and the surrender by the assigning Lender of its Note (if any),
the applicable Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of Parent Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings,

 

210



--------------------------------------------------------------------------------

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective unless it has been recorded in the
Register pursuant to this Section 10.07(d). The entries in the Register shall be
conclusive, absent demonstrable error, and Parent Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Parent Borrower, any Agent and any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice. For the avoidance of doubt, the parties intend and shall treat the
Loans (and any participation made pursuant to Section 10.07(e)) as being at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code unless otherwise required by Law. The
Borrowers agree that the Administrative Agent, acting in its capacity as a
non-fiduciary agent for purposes of maintaining the Register, and its officers,
directors, employees, agents, sub-agents and affiliates, shall constitute
“Indemnitees” under Section 10.05 hereof.

(e) Any Lender may at any time, without the consent of, or notice to, Parent
Borrower, the Administrative Agent or any other Person, sell participations to
any Person (other than a natural person, a Defaulting Lender or, so long as the
identity of the Disqualified Lenders is posted to the Lenders, to Disqualified
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Parent Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.01(a), (b), (c), (d), (e)
or (f) that directly affects such Participant. Subject to Section 10.07(f), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.03 and 3.04 (through the applicable Lender), subject to the
requirements and limitations of such Sections (including Section 3.01(f) and
Sections 3.05 and 3.06), to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b) (it being
agreed that any documentation required to be provided under Section 3.01(f)
shall be provided solely to the participating Lender). To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant
complies with Section 2.13 as though it were a Lender. Any Lender that sells
participations and any Lender that grants a Loan to a SPC shall maintain a
register on which it enters the name and the address of each Participant and/or
SPC and the principal and interest amounts of each Participant’s and/or SPC’s
participation interest in the Commitments and/or Loans (or other rights or
obligations) held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive, absent demonstrable error, and Parent
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation interest or granted Loan
as the owner thereof for all purposes notwithstanding any notice to the
contrary. The Borrowers agree that the

 

211



--------------------------------------------------------------------------------

Administrative Agent, acting in its capacity as a non-fiduciary agent for
purposes of maintaining the Participant Register, and its officers, directors,
employees, agents, sub-agents and affiliates, shall constitute “Indemnitees”
under Section 10.05 hereof. In maintaining the Participant Register, such Lender
shall be acting as the non-fiduciary agent of the Borrowers solely for purposes
of applicable U.S. federal income tax law and undertakes no duty, responsibility
or obligation to the Borrowers (without limitation, in no event shall such
Lender be a fiduciary of the Borrowers for any purpose). No Lender shall have
any obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version) or, if different, under Sections 871(h) or 881(c) of the
Code.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Parent Borrower’s
prior written consent or to the extent such entitlement to a greater payment
results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and Parent Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(f) and Sections 3.05 and
3.06), to the same extent as if such SPC were a Lender, but neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of Parent Borrower
under this Agreement (including its obligations under Section 3.01, 3.03 or
3.04) except to the extent any entitlement to greater amounts results from a
Change in Law after the grant to the SPC occurred, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and such liability shall remain with the Granting Lender,
and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by

 

212



--------------------------------------------------------------------------------

such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of Parent Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon thirty (30) days’ notice to Parent Borrower and the Lenders, resign as
an L/C Issuer; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer shall have identified,
in consultation with Parent Borrower, a successor L/C Issuer willing to accept
its appointment as successor L/C Issuer. In the event of any such resignation of
an L/C Issuer, Parent Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer, hereunder;
provided that no failure by Parent Borrower to appoint any such successor shall
affect the resignation of the relevant L/C Issuer. If an L/C Issuer resigns as
an L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer, and all L/C Obligations with respect
thereto (including, as applicable, the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c) and the right to require the Lenders to make Base Rate Loans).
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges an duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such L/C
Issuer to effectively assume the obligations of such L/C Issuer with respect to
such Letters of Credit.

(k) Notwithstanding anything to the contrary contained herein, the Swing Line
Lender may, upon thirty (30) days’ notice to Parent Borrower and the Lenders,
resign as Swing Line Lender; provided that on or prior to the expiration of such
30-day period with respect to such resignation, the Swing Line Lender shall have
identified, in consultation with Parent Borrower, a successor Swing Line Lender
willing to accept its appointment as successor Swing Line Lender. In the event
of any such resignation of the Swing Line Lender, Parent Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor Swing Line Lender, hereunder; provided that no failure by Parent
Borrower to appoint any such successor shall

 

213



--------------------------------------------------------------------------------

affect the resignation of the Swing Line Lender. If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights and obligations of
the Swing Line Lender hereunder with respect to all Swing Line Loans made by it
and outstanding as of the effective date of its resignation as Swing Line
Lender, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

(l) Disqualified Lenders. (i) No assignment shall be made to any Person that was
a Disqualified Lender as of the date (the “Trade Date”) on which the applicable
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless Parent
Borrower has consented to such assignment as otherwise contemplated by this
Section 10.07 (without giving effect to any deemed consent by Parent Borrower),
in which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender at any time after the applicable
Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Disqualified Lender”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) for purposes of assignments
subsequent to such time, the execution by Parent Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment in
violation of this clause (l)(i) shall not be void, but the other provisions of
this clause (l) shall apply.

(ii) If any assignment is made to any Disqualified Lender without Parent
Borrower’s prior consent in violation of clause (i) above, Parent Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Lender and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Lender and repay all obligations of any Borrower
owing to such Disqualified Lender in connection with such Revolving Credit
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents and/or (C) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.07), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and other
the other Loan Documents; provided that (i) such assignment does not conflict
with applicable Laws, (ii) such assignment shall be accompanied by any
assignment fee and (iii) in the case of clause (B), no Borrower shall use the
proceeds from any Loans to prepay Term Loans held by Disqualified Lenders.

 

214



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by Parent Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv) The Administrative Agent shall have the right to (A) post the list of
Disqualified Lenders provided by Parent Borrower and any updates thereto from
time to time on the Platform or (B) provide the List of Disqualified Lenders to
each Lender requesting the same.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no Agent-Related Person shall be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce compliance
by other parties with the provisions of this Agreement relating to Disqualified
Lenders or Affiliated Lenders. Without limiting the generality of the foregoing,
no Agent-Related Person shall (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or prospective Lender is a Disqualified Lender or
Affiliated Lender or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender or Affiliated Lender.

Notwithstanding anything to the contrary in this Section, there shall be no
restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.

 

215



--------------------------------------------------------------------------------

Section 10.08 Confidentiality. Each of the Agents (on behalf of themselves and
any Agent Related Person), L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information and to not use or disclose such information,
except that Information may be disclosed (a) to its Affiliates and their
respective directors, officers, employees, managers, administrators, limited
partners, trustees, investment advisors and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information or who are subject to customary confidentiality obligations of
professional practice or who are bound by the terms of this paragraph (or
language substantially similar to this paragraph)); (b) to the extent required
or requested by any Governmental Authority including any self-regulatory
authority such as the National Association of Insurance Commissioners; provided
that, other than with respect to requests or requirements by such Governmental
Authority pursuant to its oversight or supervisory function over such Agent, L/C
Issuer or Lender (or their affiliates) for purposes of clauses (b) or (h), such
Agent, L/C Issuer or Lender shall (i) give the applicable Loan Party written
notice prior to disclosing the information to the extent permitted by such
requirement, (ii) cooperate with such Loan Party to obtain a protective order or
similar confidential treatment (or, in the case of any requests or requirements
by a Governmental Authority pursuant to its oversight or supervisory function,
inform such Governmental Authority of the confidential nature of such
information), and (iii) only disclose that portion of the Information as counsel
for such Agent, L/C Issuer or Lender advises such Person it must disclose
pursuant to such requirement; (c) to the extent required by applicable Laws or
regulations, or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to Parent Borrower), to any pledgee referred to in
Section 10.07(g) or 10.07(i), counterparty to a Swap Contract, Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement (it being understood that
the identity of Disqualified Lenders may be disclosed to any assignee or
participant, or prospective assignee or participant); (f) with the written
consent of Parent Borrower; (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.08 or
(y) is or was received by any Agent, any Lender, any L/C Issuer or any of their
respective Affiliates from a third party that is not, to such party’s knowledge,
subject to contractual or fiduciary confidentiality obligations owing to Parent
Borrower or any of its Affiliates; (h) to any Governmental Authority or examiner
regulating any Lender; (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, managers, officers,
employees, trustees, investment advisors or agents, relating to Parent Borrower
or any of their Subsidiaries or their business, other than any such information
that is publicly available to any Agent, L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08, including, without limitation, information delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

 

216



--------------------------------------------------------------------------------

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, subject to the exclusive right of the Administrative Agent and the
Collateral Agent to exercise remedies under Section 9.11, each Lender and its
Affiliates and each L/C Issuer and its Affiliates is authorized at any time and
from time to time, without prior notice to Parent Borrower or any other Loan
Party, any such notice being waived by Parent Borrower (on its own behalf and on
behalf of each Loan Party and the Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any payroll, trust,
or Tax withholding accounts) at any time held by, and other Indebtedness (in any
currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Loan Obligations owing to such Lender and its Affiliates or such L/C Issuer
and its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary of a U.S. Subsidiary or a U.S. Foreign Holding Company. Each Lender
and L/C Issuer agrees promptly to notify Parent Borrower and the Administrative
Agent after any such set off and application made by such Lender or L/C Issuer,
as the case may be; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

217



--------------------------------------------------------------------------------

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE BOROUGH OF MANHATTAN (PROVIDED
THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH
EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

218



--------------------------------------------------------------------------------

(c) NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE L/C ISSUER OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender and L/C Issuer that each such Lender and L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of each Borrower, each Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as permitted by Section 7.04.

Section 10.17 [Reserved].

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party. For the
avoidance of doubt, the foregoing does not prevent or limit a Hedge Bank from
exercising any rights to close out and/or terminate any Secured Hedge Agreement
or transaction thereunder to which it is a party or net any such amounts in each
case pursuant to the terms of such Secured Hedge Agreement.

 

219



--------------------------------------------------------------------------------

Section 10.19 USA PATRIOT Act, Canadian AML Legislation and UK “Know your
customer”.

(a) Each Lender hereby notifies Parent Borrower that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Parent Borrower and the Guarantors, which
information includes the name and address of Parent Borrower and the Guarantors
and other information that will allow such Lender to identify Parent Borrower
and the Guarantors in accordance with the USA PATRIOT Act. Parent Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation; provided that, there
shall be no Default or Event of Default arising out of any delay or
non-compliance with this provision and such obligation shall be subject to any
confidentiality obligations and/or attorney/client or similar privilege.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of any Loan Party for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
anti-terrorism laws and “know your client” policies, regulations, laws or rules
applicable in Canada (the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and such other anti-terrorism laws, applicable policies,
regulations, laws or rules in Canada (collectively, including any guidelines or
orders thereunder, “Canadian AML Legislation”), then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable
Canadian AML Legislation; and

(ii) shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from any Loan Party or any such authorized
signatory in doing so.

(c) (i) If (A) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (B) any change in the status of a UK Loan Party after the date
of this Agreement; or (C) a proposed assignment or transfer by a Lender of any
of its rights and obligations under this Agreement to a

 

220



--------------------------------------------------------------------------------

party that is not a Lender prior to such assignment or transfer, obliges the
Administrative Agent or any Lender (or, in the case of paragraph (C) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each UK Loan Party shall promptly upon the request
of the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (C) above, on behalf
of any prospective new Lender) in order for the Administrative Agent, such
Lender or, in the case of the event described in paragraph (C) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents;
and (ii) each Lender shall promptly upon the request of the supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself) in order for the Administrative Agent
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

Section 10.20 Acceptable Intercreditor Agreements.

(a) Each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder (a) agrees that it will be bound
by and will take no actions contrary to the provisions of any Acceptable
Intercreditor Agreement and (b) authorizes and instructs the Collateral Agent
and/or the Administrative Agent to enter into any Acceptable Intercreditor
Agreement, in each case, as Collateral Agent or Administrative Agent hereunder,
as applicable, and on behalf of such Lender or other Secured Party.

(b) The foregoing provisions are intended as an inducement to the lenders or
noteholders (or any agent, trustee or other representative thereof) party to
such Acceptable Intercreditor Agreement to extend credit to the Borrowers and
such Persons are intended third party beneficiaries of such provisions.

Section 10.21 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, receivership, administration or the like of any Loan
Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Loan Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Loan Obligations;

 

221



--------------------------------------------------------------------------------

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Lender and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
nor any Lender or Arranger has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each Borrower and its Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to such Borrower or any of its Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, each Lender and each
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 10.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

 

222



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 10.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

223



--------------------------------------------------------------------------------

(b) As used in this Section 10.24, the following terms have the following
meanings:

(i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii) “Covered Entity” means any of the following:

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 10.25 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

224



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PRIMO WATER CORPORATION, as Parent Borrower By:   /s/ Jeffrey F. Manzella  
Name: Jeffrey F. Manzella   Title: Authorized Signatory

 

COTT HOLDINGS INC. EDEN SPRINGS NEDERLAND B.V.,

each as a Subsidiary Borrower

 

By:   /s/ Jeffrey F. Manzella  

Name: Jeffrey F. Manzella

 

Title: Authorized Signatory

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

By:   /s/ Ronaldo Naval  

Name: Ronaldo Naval

 

Title: Vice President

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a

Lender

 

By:   /s/ Cameron Cardozo  

Name: Cameron Cardozo

 

Title: Senior Vice President

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA.,

TORONTO BRANCH, as a Lender

 

By:   /s/ Jeffrey Coleman  

Name: Jeffrey Coleman

 

Title: Executive Director

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender

 

By:   /s/ Michael Strobel  

Name: Michael Strobel

 

Title: Vice President

 

By:   /s/ Maria Guinchard  

Name: Maria Guinchard

 

Title: Director

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By:   /s/ Ryan Tegeler  

Name: Ryan Tegeler

 

Title: Assistant Vice President

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender

 

By:   /s/ Tesha Winslow  

Name: Tesha Winslow

Title: Director

[Signature Page to Credit Agreement (Cott 2020 RCF)]



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch, as a Lender

 

By:   /s/ Dominic Sorresso  

Name: Dominic Sorresso

 

Title: Authorized Signatory

 

By:   /s/ Melissa E. Brown  

Name: Melissa E. Brown

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement (Cott 2020 RCF)]